Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 1 of 185




                        EXHIBIT A

               Second Revised Proposed Order
                Case 19-12378-KBO             Doc 1026-1         Filed 05/15/20        Page 2 of 185




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                           ) Case No. 19-12378 (KBO)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )
                                                                     )

               ORDER (I) APPROVING THE NORTH AMERICAN
  STOCK AND ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE
   OF SUBSTANTIALLY ALL OF THE DEBTORS’ NORTH AMERICAN ASSETS
FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, AND
    (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
             EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             Upon the motion [Docket No. 154] (the “Bid Procedures Motion”)2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) for entry of an order (this “North

American Sale Order”): (a) approving the stock and asset purchase agreement for the Debtors’

North American assets and certain related assets and stock (the “North American Purchase

Agreement”),3 attached to this North American Sale Order as Exhibit 1, as it may be amended,

modified, or supplemented in accordance with the terms thereof; (b) authorizing and approving



1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bid Procedures
      Motion, the Bid Procedures Order, or the North American Purchase Agreement, as applicable; provided, that
      “Prepetition Term Loan Agent”, “Prepetition Term Loan Lenders”, “Prepetition Term Loan Secured Parties”,
      “Prepetition Term Loan Obligations” and “DIP Lenders” have the meanings ascribed to them in the Final DIP
      Order. To the extent there is a conflict between a capitalized term in the Bid Procedures Order and a capitalized
      term in the North American Purchase Agreement, the meaning ascribed to such term in the North American
      Purchase Agreement shall control and govern.
3
      In addition to the North American Purchase Agreement, as defined herein, the Debtors have entered into the
      European Purchase Agreement and have sought Court approval of the European Sale (each as defined in the
      European Sale Order).
           Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 3 of 185




the sale of the Transferred Assets pursuant to the terms of the North American Purchase Agreement

(the “North American Sale”) free and clear of liens, claims, encumbrances, and other interests to

the extent set forth in the North American Purchase Agreement; (c) authorizing the assumption

and assignment of the Transferred Contracts as set forth in the North American Purchase

Agreement; and this Court having entered an order on November 19, 2019 [Docket No. 339]

(the “Bid Procedures Order”) approving the bid procedures in connection with the sale of all or

substantially all of the Debtors’ assets, attached as Exhibit 1 to the Bid Procedures Order (the “Bid

Procedures”); and the Debtors having determined after an extensive marketing and sale process,

that DNA Buyer LLC (together with those permitted assignees of DNA Buyer LLC pursuant to

the North American Purchase Agreement, the “North American Purchaser”), has submitted the

highest or otherwise best bid with respect to the Transferred Assets; and upon due, adequate, and

sufficient notice of the North American Sale, the North American Purchase Agreement, and all

other related transactions contemplated thereunder and in this North American Sale Order; and all

interested parties having been afforded an opportunity to be heard with respect to the North

American Sale, and all relief related thereto; and the Court having reviewed and considered the

North American Purchase Agreement, the North American Sale, and all relief related thereto and

any objections and other responses thereto, and the arguments of counsel made, and the

uncontroverted evidence adduced, including the declarations of Jill Frizzley [Docket No. 980],

Richard W. Morgner [Docket No. 977], James E. Riedy [Docket No. 978], and Mark Berger

[Docket No. 979] (collectively, the “Declarations”), at the Sale Hearing and the entire record of

the Sale Hearing; and this Court having conducted the Sale Hearing to consider entry of this North

American Sale Order on May 12, 2020; and upon the full record in support of the relief requested

by the Debtors in the Bid Procedures Motion; and this Court having core jurisdiction over this




                                                 2
              Case 19-12378-KBO             Doc 1026-1        Filed 05/15/20        Page 4 of 185




matter; and that this Court may enter a final order on the North American Sale consistent with

Article III of the United States Constitution; and this Court having found that venue of the chapter

11 cases in this district is proper; and it further appearing that the legal and factual bases set forth

at the Sale Hearing establish just cause for the relief granted herein; and it appearing that the relief

requested in this North American Sale Order is in the best interests of the Debtors, their estates,

their creditors, and all other parties in interest; and upon the full record of these chapter 11 cases

and all other pleadings and proceedings; and after due deliberation thereon, and good and sufficient

cause appearing therefor,

         THE COURT HEREBY FINDS THAT:4

I.       Jurisdiction, Final Order, and Statutory Predicates.

         A.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(l) and

1334(a) and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). This Court may enter a final order with respect to the North American Sale and all

related relief, in each case, consistent with Article III of the United States Constitution. Venue is

proper in this District and in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       The statutory predicates for the relief requested with respect to the North American

Sale are sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002(a)(2), 6004,

6006, 9007, and 9014.

         C.       This North American Sale Order constitutes a final order within the meaning of

28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent




4
     All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the North
     American Sale are hereby incorporated herein.



                                                         3
            Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 5 of 185




necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as

made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason

for delay in the implementation of this North American Sale Order, waives any stay, and expressly

directs entry of judgment as set forth herein.

II.    Notice.

       D.        Actual written notice of this proposed North American Sale, the assumption and

assignment of the Initial Transferred Contracts, and the Sale Hearing, and a reasonable opportunity

to object or be heard with respect to the North American Sale and the relief requested therein and

to the entry of this North American Sale Order under the circumstances of these cases, has been

afforded to interested persons and entities, including, but not limited to, the following parties

(the “Notice Parties”): (i) the U.S. Trustee; (ii) the Committee; (iii) counsel to the Prepetition

Term Loan Secured Parties; (iv) counsel to the agent under the Debtors’ debtor-in-possession

financing facility; (v) the offices of the attorneys general for the states in which the Debtors

operate; (vi) the United States Attorney’s Office for the District of Delaware; (vii) the Internal

Revenue Service; (viii) all parties to the Initial Transferred Contracts; (ix) all parties who have

expressed a written interest in some or all of the Transferred Assets; (x) all known holders of liens,

encumbrances, and other claims secured by the Transferred Assets; (xi) all applicable state and

local taxing authorities; (xii) each governmental agency that is an interested party with respect to

the North American Sale and transactions proposed thereunder; and (xiii) all parties that have

requested or that are required to receive notice pursuant to Bankruptcy Rule 2002, as evidenced

by the affidavits of service filed with the Court [Docket Nos. 350, 352 417, 605, 638, 714, 744,

753, 765, 964, 967, and 975].

       E.        With respect to persons or entities whose identities are not reasonably ascertainable

by the Debtors, publication of the Notice of Auction for the Sale of Substantially All Assets of the


                                                   4
             Case 19-12378-KBO             Doc 1026-1         Filed 05/15/20        Page 6 of 185




Debtors Free and Clear of Any and All Claims, Interest, and Encumbrances in The New York

Times (National Edition), The Detroit Free Press, and the Tennessean on November 26, 2019, as

evidenced by the affidavit of publication previously filed with the Court [Docket No. 398], was

sufficient and reasonably calculated under the circumstances to reach all such persons or entities.

        F.       As further evidenced by the affidavits of service previously filed with the Court

[Docket Nos. 350, 352, 417, 605, 638, 714, 744, 753, 765, 964, 967, and 975], and based on the

representations of counsel at the Sale Hearing, notice of the Sale Hearing, the North American

Sale, and the assumption and assignment of those Transferred Contracts that are identified in the

North American Purchase Agreement attached hereto as Exhibit 1 (the “Initial Transferred

Contracts”)5 as being assumed and assigned to the North American Purchaser at Closing pursuant

to this North American Sale Order was due, proper, timely, adequate, fair, equitable and sufficient

under the circumstances.

        G.       Notice of the Sale Hearing, the North American Sale, and the assumption and

assignment of the Initial Transferred Contracts to be assumed and assigned to the North American

Purchaser at Closing pursuant to this North American Sale Order was reasonably calculated to

provide the Notice Parties and all other interested parties with timely and proper notice under the

circumstances of these chapter 11 cases, and no other or further notice with respect to such matters

is, or shall be, required.

        H.       A reasonable opportunity to object and be heard with respect to the North American

Sale, and the relief requested therein, including but not limited to the assumption and assignment




5
    For the avoidance of doubt, no executory contract or unexpired lease between a Debtor and QAD Inc. is an Initial
    Transferred Contract.



                                                         5
            Case 19-12378-KBO         Doc 1026-1      Filed 05/15/20     Page 7 of 185




of the Initial Transferred Contracts and the Cure Claims, has been afforded to all interested Persons

(as defined in the North American Purchase Agreement), including the Notice Parties.

III.   Compliance with the Bid Procedures and the Bid Procedures Order.

       I.      As demonstrated by the uncontroverted testimony and other evidence proffered or

adduced at the Sale Hearing, including the Declarations, and the representations of counsel made

on the record at the Sale Hearing, the Debtors have adequately marketed the Transferred Assets

and conducted the sale process in compliance with the Bid Procedures and the Bid Procedures

Order, and the bidding process was conducted in an appropriate, noncollusive, fair, and good-faith

manner. The Debtors and their professionals conducted the sale process in compliance with the

Bid Procedures and the Bid Procedures Order and have afforded potential purchasers a full and

fair opportunity to participate in the bidding process for the Transferred Assets and make higher

or better offers. The North American Purchaser acted in compliance with the Bid Procedures and

the Bid Procedures Order and conducted itself in a noncollusive, fair, and good-faith manner, as

evidenced by, among other things, the extensive marketing process and the Debtors’ efforts during

arm’s-length negotiations with all interested parties. In accordance with the Bid Procedures and

the Bid Procedures Order, the Debtors determined that the bid submitted by the North American

Purchaser and memorialized by the North American Purchase Agreement is the Successful Bid for

the Transferred Assets.

IV.    Good Faith of North American Purchaser.

       J.      The North American Purchase Agreement was negotiated, proposed, and entered

into by the Debtors and the North American Purchaser without collusion, in good faith, and from

arm’s-length bargaining positions.

       K.      The Debtors and the North American Purchaser have not engaged in any conduct

in connection with the North American Sale that would cause or permit the North American


                                                 6
            Case 19-12378-KBO        Doc 1026-1      Filed 05/15/20     Page 8 of 185




Purchase Agreement or the consummation of the North American Sale to be avoided, or costs or

damages to be imposed, under section 363(n) of the Bankruptcy Code. The North American

Purchaser has not acted in a collusive manner with any Person, and the purchase price was not

controlled by any agreement among bidders, all of whom acted in good-faith, at arm’s length, and

in a noncollusive manner. Among other things: (i) the North American Purchaser recognized that

the Debtors were free to deal with any other party interested in acquiring the Transferred Assets;

(ii) the North American Purchaser complied with the provisions of the Bid Procedures Order;

(iii) the North American Purchaser agreed to subject its bid to the competitive bidding procedures

set forth in the Bid Procedures Order; and (iv) all payments to be made by the North American

Purchaser and other agreements or arrangements entered into by the North American Purchaser in

connection with the North American Sale have been disclosed. The North American Purchaser is

purchasing the Transferred Assets in good-faith and for value, and the North American Purchaser

is a good-faith purchaser within the meaning of section 363(m) of the Bankruptcy Code. The

North American Purchaser is therefore entitled to the full rights, benefits, privileges, and

protections afforded under section 363(m) of the Bankruptcy Code and any other applicable or

similar bankruptcy and nonbankruptcy law.

V.     Highest and Best Offer.

       L.      The Bid Procedures are reasonable and appropriate and represent the best available

method for conducting the sale process in a manner that maximizes value for the benefit of the

Debtors’ estates.

       M.      The Debtors’ marketing and sales process with respect to the Transferred Assets in

accordance with the Bid Procedures afforded a full, fair, and reasonable opportunity for any Person

to make a higher or otherwise better offer to purchase the Transferred Assets. The Debtors

conducted a marketing process in accordance with, and have otherwise complied in all respects


                                                7
             Case 19-12378-KBO         Doc 1026-1     Filed 05/15/20     Page 9 of 185




with, the Bid Procedures and the Bid Procedures Order. A reasonable opportunity has been given

to any interested party to make a higher or otherwise better offer for the Transferred Assets.

        N.      The North American Purchase Agreement constitutes the highest and best offer for

the Transferred Assets, and the Debtors’ determination that the North American Purchase

Agreement maximizes value for the benefit of the Debtors’ estates and constitutes the highest and

best offer for the Transferred Assets each constitutes a valid and sound exercise of the Debtors’

business judgment and is in accordance and compliance with the Bid Procedures and the Bid

Procedures Order. The North American Purchase Agreement represents fair and reasonable terms

for the purchase of the Transferred Assets.

        O.      Approval of the North American Sale and the North American Purchase Agreement

and the prompt consummation of the transactions contemplated thereby will maximize the value

of each Debtor’s estate and are in the best interests of the Debtors, their chapter 11 estates, their

creditors, and other parties in interest.

VI.     No Merger, No Successorship or Transferee Liability.

        P.      The North American Purchaser shall not be deemed, as a result of the North

American Sale, to be a successor to or a mere continuation of the Debtors or their estates, and

there is no continuity of enterprise or common identity between the North American Purchaser

and the Debtors as a result of the North American Sale. The North American Purchaser shall not

be deemed to be holding itself out to the public as a successor to or a continuation of the Debtors

or their estates based on the North American Sale. The North American Purchaser is not a

successor to any of the Debtors or their estates by reason of any theory of law or equity, and the

North American Sale does not amount to a consolidation, succession, merger, or de facto merger

of North American Purchaser and the Debtors. The transfer of the Transferred Assets to the North

American Purchaser, and the assumption of the Assumed Liabilities by the North American


                                                 8
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20      Page 10 of 185




Purchaser, except as otherwise explicitly set forth in the North American Purchase Agreement,

does not, and will not, subject the North American Purchaser to any liability whatsoever, with

respect to the Debtors or the operation of the Debtors’ businesses prior to the Closing or by reason

of such transfer, including under the laws of the United States, any state, territory, or possession

thereof, or the District of Columbia, or any foreign jurisdiction, based, in whole or in part, directly

or indirectly, on any, or any theory of, successor, vicarious, antitrust, environmental (to the greatest

extent allowed by applicable law), revenue, pension, ERISA, tax, labor (including any WARN

Act), employment or benefits, de facto merger, business continuation, substantial continuity, alter

ego, derivative, transferee, veil piercing, escheat, continuity of enterprise, mere continuation,

product line, or products liability or law, or other applicable law, rule, or regulation (including

filing requirements under any such law, rule, or regulation), or theory of liability, whether legal,

equitable, or otherwise (collectively, the “Successor or Other Liabilities”). Pursuant to the North

American Purchase Agreement, the North American Purchaser is not purchasing all of the

Debtors’ assets in that the North American Purchaser is not purchasing any of the Excluded Assets

or assuming any Liabilities other than the Assumed Liabilities.

VII.   Validity of Transfer.

       Q.      The North American Sale to the North American Purchaser will be a legal, valid,

enforceable, and effective sale and transfer of all of the Debtors’ right, title, and interest in the

Transferred Assets and the Assumed Liabilities and will vest the North American Purchaser with

all legal, equitable, and beneficial right, title, and interest of the Debtors to the Transferred Assets

free and clear of all Interests (as defined below) (other than Assumed Liabilities and Permitted

Obligations (as defined below)) of any kind or nature whatsoever, including rights or claims based

on any Successor or Other Liabilities.




                                                   9
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 11 of 185




       R.      The North American Purchase Agreement is a valid and binding contract between

the Debtors and the North American Purchaser and shall be enforceable pursuant to its terms. The

North American Purchase Agreement, the North American Sale, and the consummation thereof

shall be specifically enforceable against and binding upon (without posting any bond) the Debtors

and any chapter 7 or chapter 11 trustee appointed in these chapter 11 cases (or subsequently

converted cases), and shall not be subject to rejection or avoidance by the foregoing parties or any

other Person. The North American Purchase Agreement was not entered into for the purpose of

hindering, delaying, or defrauding creditors under the Bankruptcy Code or under the laws of the

United States, any state, territory, possession, or the District of Columbia, or foreign jurisdiction.

The consideration provided by the North American Purchaser for the Transferred Assets pursuant

to the North American Purchase Agreement (i) is fair and reasonable, (ii) is the highest and best

offer for the Transferred Assets, (iii) will provide a greater recovery for the Debtors’ creditors than

would be provided by any other practical available alternative, and (iv) constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code and under the laws of the

United States, any state, territory, possession, or the District of Columbia, and any foreign

jurisdiction (including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer

Act, and similar laws and acts). Neither the Debtors nor the North American Purchaser is entering

into the transactions contemplated by the North American Purchase Agreement fraudulently for

the purpose of statutory and common-law fraudulent conveyance and fraudulent transfer claims.

       S.      The transfer of each of the Transferred Assets to the North American Purchaser will

be, as of the Closing Date, a legal, valid, and effective transfer of all of the Debtors’ right, title,

and interest in the Transferred Assets, which transfer vests or will vest the North American

Purchaser with all right, title, and interest of the Debtors to the Transferred Assets free and clear




                                                  10
          Case 19-12378-KBO           Doc 1026-1        Filed 05/15/20     Page 12 of 185




of (i) all liens (including any liens as that term is defined in section 101(37) of the Bankruptcy

Code) and Encumbrances (as defined in the North American Purchase Agreement) relating to,

accruing, or arising any time prior to the Closing Date (collectively, the “Liens”), and (ii) all debts

(as defined in section 101(12) of the Bankruptcy Code) arising under, relating to, or in connection

with any act of the Debtors or claims (as that term is defined in section 101(5) of the Bankruptcy

Code), liabilities, obligations, demands, guaranties, options in favor of third parties, rights,

contractual commitments, restrictions, interests, mortgages, hypothecations, charges, indentures,

loan agreements, instruments, leases, licenses, deeds of trust, security interests or similar interests,

conditional sale or other title retention agreements and other similar impositions, imperfections or

defects of title or restrictions on transfer or use, pledges, judgments, claims for reimbursement,

contribution, indemnity, exoneration, infringement, products liability, alter ego liability, suits,

credits, allowances, options, limitations, causes of action, choses in action, rights of first refusal

or first offer, rebate, chargeback, credit, or return, proxy, voting trust or agreement or transfer

restriction under any shareholder or similar agreement or encumbrance, title defects, easements,

rights of way, encroachments, Liabilities (as defined in the North American Purchase Agreement),

and matters of any kind and nature, whether arising prior to or subsequent to the Petition Date,

whether known or unknown, legal or equitable, matured or unmatured, contingent or

noncontingent, liquidated or unliquidated, asserted or unasserted, whether imposed by agreement,

understanding, law, equity, or otherwise (including rights with respect to Claims (as defined

below) and Liens (A) that purport to give to any party a right or option to effect a setoff (except

for setoffs exercised prior to the Petition Date) against, or a right or option to effect any forfeiture,

modification, profit sharing interest, right of first refusal, purchase or repurchase right or option,

or termination of, any of the Debtors’ or the North American Purchaser’s interests in the




                                                   11
          Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20     Page 13 of 185




Transferred Assets, or any similar rights, if any, or (B) in respect of taxes, restrictions, rights of

first refusal, charges of interests of any kind or nature, if any, including any restriction of use,

voting, transfer, receipt of income, or other exercise of any attribute of ownership) collectively, as

defined in this clause (ii), the “Claims,” and together with the Liens and other interests of any kind

or nature whatsoever, the “Interests”; provided that for the avoidance of doubt, any sale free and

clear of Interests shall not affect the Liabilities of the Transferred Subsidiaries, which shall remain

Liabilities of the Transferred Subsidiaries after the Closing), relating to, accruing, or arising any

time prior to entry of this North American Sale Order, with the exception of any such Interests that

are expressly assumed by the North American Purchaser under the North American Purchase

Agreement, including, for the avoidance of any doubt, the Assumed Liabilities, the Permitted

Encumbrances, Cure Claims or any other obligations arising under the Transferred Contracts to

the extent set forth in the North American Purchase Agreement (collectively, the “Permitted

Obligations”). Any and all valid and perfected Interests in the Transferred Assets shall attach to

the proceeds (if any) of the North American Sale with the same validity, force, and effect, if any,

and in the same order of priority, that they have now as against the Transferred Assets, subject to

any rights, claims, and defenses with respect thereto, provided, however, that nothing set forth

herein is intended to, nor shall it, affect, modify, impair or alter in any manner any rights,

protections or claims granted to the DIP Lenders or any other party in (or any stipulations or

waivers by the Debtors set forth in) the Final DIP Order or any rights, claims or defenses of any

other party in interest with respect to any of the foregoing in this proviso; provided, further that

notwithstanding the foregoing, the sale of the Transferred Assets is free and clear of any liens,

rights, protections or claims granted to the DIP Lenders or any other party in the Final DIP Order

against the Transferred Assets.




                                                  12
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 14 of 185




VIII. Section 363(f) Is Satisfied.

       T.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied;

therefore, the Debtors may sell the Transferred Assets free and clear of all Interests (other than the

Permitted Obligations).

       U.      The North American Purchaser would not have entered into the North American

Purchase Agreement and would not consummate the transactions contemplated thereby if (i) the

sale of the Transferred Assets to the North American Purchaser were not free and clear of all

Interests (other than Permitted Obligations) of any kind or nature whatsoever, or (ii) if the North

American Purchaser would, or in the future could, be liable for any of the Interests (other than the

Permitted Obligations). The North American Purchaser will not consummate the transactions

contemplated by the North American Purchase Agreement unless this Court expressly orders that

none of the North American Purchaser its Affiliates, its present or contemplated members or

shareholders, or the Transferred Assets (as to each, solely with respect to its role as the North

American Purchaser and not in any other capacity or respect, including as a debt or equity holder

of the Debtors, if applicable), will have any liability whatsoever with respect to, or be required to

satisfy in any manner, whether at law or in equity, or by payment, setoff (except for setoffs

exercised prior to the Petition Date) or otherwise, directly or indirectly, any Interests (other than

Permitted Obligations), including rights or claims based on any Successor or Other Liabilities.

The total consideration to be provided under the North American Purchase Agreement reflects the

North American Purchaser’s reliance on this North American Sale Order to provide it, pursuant to

section 363 of the Bankruptcy Code, with title to and possession of the Transferred Assets free and

clear of all Interests (other than Permitted Obligations) of any kind or nature whatsoever (including

any potential Successor or Other Liabilities).




                                                 13
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20      Page 15 of 185




       V.      Not transferring the Transferred Assets free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever, including rights or claims based on any

successor, transferee, derivative, or vicarious liability or any similar theory and/or applicable state,

federal, or foreign law or otherwise, would adversely impact the Debtors’ efforts to maximize the

value of their estates, and the transfer of the Transferred Assets other than pursuant to a transfer

that is free and clear of all Interests (other than Permitted Obligations) of any kind or nature

whatsoever would be of substantially less benefit to the Debtors’ estates.

       W.      The Debtors may sell the Transferred Assets free and clear of all Interests (other

than Permitted Obligations) because, in each case, one or more of the standards set forth in section

363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of Interests who did not

timely object to the North American Sale or withdrew objections to the North American Sale are

deemed to have consented to the North American Sale pursuant to section 363(f)(2) of the

Bankruptcy Code. All other holders of Interests (except to the extent that such Interests are

Permitted Obligations) fall within one or more of the other subsections of section 363(f) of the

Bankruptcy Code. Because any and all valid and perfected Interests in the Transferred Assets shall

attach to the proceeds (if any) of the North American Sale with the same validity, force, and effect,

if any, and in the same order of priority, that they have now as against the Transferred Assets,

subject to any rights, claims, and defenses with respect thereto, all holders of Interests are

adequately protected; provided, however, that nothing set forth herein is intended to, nor shall it,

affect, modify, impair or alter in any manner any rights, protections or claims granted to the DIP

Lenders or any other party in (or any stipulations or waivers by the Debtors set forth in) the Final

DIP Order, or any rights, claims or defense of any other party in interest with respect to any of the

foregoing in this proviso; provided, further that notwithstanding the foregoing, the sale of the




                                                  14
             Case 19-12378-KBO         Doc 1026-1      Filed 05/15/20     Page 16 of 185




Transferred Assets is free and clear of any liens, rights, protections or claims granted to the DIP

Lenders or any other party in the Final DIP Order against the Transferred Assets.

IX.     Cure Claims and Adequate Assurance of Future Performance.

        X.         The assumption and assignment of the Transferred Contracts pursuant to the terms

of this North American Sale Order is integral to the North American Purchase Agreement and is

in the best interests of the Debtors and their estates, their creditors, and other parties in interest,

and represents the reasonable exercise of sound and prudent business judgment by the Debtors.

The assumption and assignment of the Transferred Contracts (i) is necessary to sell the Transferred

Assets to the North American Purchaser, (ii) allows the Debtors to maximize the value of the

Transferred Assets, including the Transferred Contracts, (iii) limits the losses suffered by

counterparties to the Transferred Contracts, and (iv) maximizes the recoveries to other creditors of

the Debtors by limiting the amount of claims against the Debtors’ estates by avoiding the rejection

of the Transferred Contracts. For these reasons, the Debtors have exercised sound business

judgment in assuming and assigning the Transferred Contracts and such assumption and

assignment is in the best interests of the Debtors’ estates.

        Y.         Pursuant to section 365(f) of the Bankruptcy Code, each Transferred Contract

required to be assumed and assigned under the North American Purchase Agreement shall be

assigned and transferred to, and remain in full force and effect for the benefit of, the North

American Purchaser, notwithstanding any provision in such contract or other restrictions

prohibiting its assignment or transfer. No section of any of the Transferred Contracts that would

prohibit, restrict, or condition, whether directly or indirectly, the use, assumption, or assignment

of any of the Transferred Contracts in connection with the North American Sale shall have any

force or effect.




                                                  15
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 17 of 185




       Z.      Except as expressly assumed by the North American Purchaser under the North

American Purchase Agreement, the transfer of the Transferred Assets to the North American

Purchaser and the assignment to the North American Purchaser of the Transferred Contracts will

not subject the North American Purchaser to any liability whatsoever which may become due or

owing under the Transferred Contracts prior to the Closing Date (other than Cure Claims), or by

reason of such transfer under the laws of the United States, any state, territory, or possession

thereof, or the District of Columbia, or foreign jurisdiction, based, in whole or in part, directly or

indirectly, on any theory of law or equity, including any Successor or Other Liabilities.

       AA.     Upon the Closing, the North American Purchaser shall have: (i) to the extent

necessary, cured or provided adequate assurance of cure of, any default existing prior to the date

hereof under the Transferred Contracts, within the meaning of sections 365(b)(1)(A) and

365(f)(2)(A) of the Bankruptcy Code by paying the Cure Claims set forth in the cure notices filed

with the Court [Docket Nos. 407, 748] or such other amount that has been agreed to by the North

American Purchaser and the counterparty to the Transferred Contract or is ordered by the Court;

and (ii) to the extent necessary, provided compensation or adequate assurance of compensation to

any party for any actual pecuniary loss to such party resulting from a default prior to the date

hereof under the Transferred Contracts, within the meaning of sections 365(b)(1)(B) and

365(f)(2)(B) of the Bankruptcy Code. The North American Purchaser’s obligation to pay the Cure

Claims and to perform the obligations under the Transferred Contracts in accordance with the

terms of the North American Purchase Agreement shall constitute adequate assurance of future

performance within the meaning of sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy

Code to the extent that any such assurance is required and not waived expressly in writing by the

counterparties to the respective Transferred Contracts.




                                                 16
          Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20      Page 18 of 185




X.     Not a Sub Rosa Plan.

       BB.     The North American Sale does not constitute a sub rosa chapter 11 plan for which

approval has been sought without the protection that a disclosure statement would afford. The

North American Sale neither impermissibly restructures the rights of the Debtors’ creditors nor

impermissibly dictates a liquidating plan for the Debtors.

XI.    Compelling Circumstances for an Immediate Sale.

       CC.     Good and sufficient reasons for approval of the North American Purchase

Agreement, all documents related to the North American Sale that are contemplated by, or

executed in connection with, the North American Purchase Agreement, and consummation of the

transactions contemplated thereby (including the North American Sale) (collectively, the

“Transaction Documents”), and the North American Sale have been articulated, and the Debtors’

decision to enter into the North American Purchase Agreement, the Transaction Documents, and

the transactions contemplated thereby represents an exercise of sound business judgment. The

evidence provided at the Sale Hearing demonstrates that the sale of the Transferred Assets must

be approved and consummated promptly in order to preserve the value of the Transferred Assets.

The relief requested with respect to the North American Sale is in the best interests of the Debtors,

their estates, their creditors, and other parties in interest. The Debtors’ evidence at the Sale Hearing

has demonstrated both (i) good, sufficient, and sound business purposes and justifications for

approving the North American Purchase Agreement and (ii) compelling circumstances for the

immediate approval and consummation of the transactions contemplated by the North American

Purchase Agreement and the Transaction Documents outside the ordinary course of business,

pursuant to section 363(b) of the Bankruptcy Code before, and outside of, a plan of reorganization,

in that the prompt consummation of the North American Sale to the North American Purchaser is

necessary and appropriate to maximize the value of the Debtors’ estates and the North American


                                                  17
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 19 of 185




Sale will provide the means for the Debtors to maximize distributions to creditors. Accordingly,

there is cause to lift the stay contemplated by Bankruptcy Rules 6004 and 6006 with respect to the

transactions contemplated by this North American Sale Order.

       THE COURT HEREBY ORDERS THAT:

I.     General Provisions.

       1.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these chapter 11

cases pursuant to Bankruptcy Rule 9014. To the extent that any of the findings of fact constitute

conclusions of law, they are adopted as such. To the extent any of the conclusions of law constitute

findings of fact, they are adopted as such. The findings of fact and conclusions of law set forth

herein shall be the Court’s determinations or rulings, as applicable, to the maximum extent

permitted by or available under applicable law.

       2.      The North American Sale and the transactions contemplated by the North American

Purchase Agreement and the Transaction Documents are approved, in each case as set forth herein

and on the record of the Sale Hearing, which is incorporated herein as if fully set forth in this North

American Sale Order.

       3.      All objections to, reservations of rights regarding, or other responses to the North

American Purchase Agreement, the Transaction Documents, the North American Sale, the entry

of this North American Sale Order, or the relief granted herein, including any objections to Cure

Claims to the extent relating to Initial Transferred Contracts or relating to the cure of any defaults

under any of such Initial Transferred Contracts or to the assumption and assignment of any of such

Initial Transferred Contracts to the North American Purchaser by the Debtors, that have not been

withdrawn, waived, or settled, or that have not otherwise been resolved pursuant to the terms

hereof, as announced to the Court at the Sale Hearing, or by stipulation filed with the Court, are


                                                  18
            Case 19-12378-KBO       Doc 1026-1       Filed 05/15/20    Page 20 of 185




hereby denied and overruled on the merits with prejudice. Those parties who did not timely object

to the North American Sale or the entry of this North American Sale Order, or who withdrew their

objections thereto, are deemed to have consented to the relief granted herein for all purposes,

including pursuant to section 363(f)(2) of the Bankruptcy Code.

II.    Approval of the North American Purchase Agreement.

       4.      The North American Purchase Agreement and the Transaction Documents,

including, in each case, any amendments, supplements, and modifications thereto disclosed as of

the date of this North American Sale Order, and all of the terms and conditions thereof, are hereby

approved.

       5.      Pursuant to sections 363(b) and (f) and 365 of the Bankruptcy Code, the Debtors

are authorized and empowered to take any and all actions necessary or appropriate to, and the

North American Purchaser is directed to, (a) consummate the North American Sale pursuant to

and in accordance with the terms and conditions of the North American Purchase Agreement and

the Transaction Documents, (b) close the North American Sale as contemplated in the North

American Purchase Agreement and this North American Sale Order, and (c) execute and deliver,

perform under, consummate, implement, and take any and all other acts or actions as may be

reasonably necessary or appropriate to the performance of their obligations as contemplated by the

North American Purchase Agreement or the Transaction Documents, in each case without further

notice to or order of this Court, including documenting the assumption and assignment to the North

American Purchaser of the Transferred Contracts. The North American Purchase Agreement and

the Transaction Documents shall be binding in all respects upon the Debtors, their estates, the

North American Purchaser, and all successors and assigns of each of the foregoing, including any

trustee subsequently appointed in these chapter 11 cases or upon conversion to chapter 7 under the

Bankruptcy Code. This North American Sale Order shall be binding in all respects upon the


                                                19
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 21 of 185




Debtors, their estates, all creditors, all holders of equity interests in any Debtor, all holders of

Claims (whether known or unknown) against the Debtors, any holders of Liens or other Interests

against, in, or on all or any portion of the Transferred Assets, all counterparties to any executory

contract or unexpired lease of the Debtors (including all non-Debtor parties to the Transferred

Contracts), the North American Purchaser, and all successors and assigns of each of the foregoing,

including any trustee subsequently appointed in these chapter 11 cases or upon a conversion to

chapter 7 under the Bankruptcy Code of any of the Debtors’ chapter 11 cases or any purchaser.

This North American Sale Order and the North American Purchase Agreement shall inure to the

benefit of the Debtors, their estates and creditors, the North American Purchaser, and the respective

successors and assigns of each of the foregoing, including any trustee subsequently appointed in

these chapter 11 cases or upon conversion to chapter 7 under the Bankruptcy Code, and any Person

seeking to assert rights on behalf of any of the foregoing or that belong to the Debtors’ estates.

III.   Transfer of the Transferred Assets.

       6.      Pursuant to sections 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy Code, the

Debtors shall transfer the Transferred Assets, including the Transferred Contracts, to the North

American Purchaser on the Closing Date (or such later date as the Court may order) in accordance

with the terms of the North American Purchase Agreement and the Transaction Documents; such

transfer shall constitute a legal, valid, binding, and effective transfer of all of the Debtors’ right,

title, and interest in such Transferred Assets; and the North American Purchaser shall take title to

and possession of such Transferred Assets free and clear of all Interests of any kind or nature

whatsoever (except as expressly set forth in the North American Purchase Agreement with respect

to Permitted Obligations). Any and all valid and perfected Interests in the Transferred Assets shall

attach to the proceeds (if any) of the North American Sale with the same validity, force, and effect,

if any, and in the same order of priority, that they have now as against the Transferred Assets,


                                                  20
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20      Page 22 of 185




subject to any rights, claims, and defenses with respect thereto; provided, however, that nothing

set forth herein is intended to, nor shall it, affect, modify, impair or alter in any manner any rights,

protections or claims granted to the DIP Lenders or any other party in (or any stipulations or

waivers by the Debtors set forth in) the Final DIP Order, or any rights, claims or defenses of any

other party in interest with respect to any of the foregoing in this proviso; provided, further that

notwithstanding the foregoing, the sale of the Transferred Assets is free and clear of any liens,

rights, protections or claims granted to the DIP Lenders or any other party in the Final DIP Order

against the Transferred Assets. Upon and as of the Closing, the North American Purchaser shall

be deemed to be substituted for the applicable Debtor as the sole obligor for the Permitted

Obligations and the Debtors and their estates shall be relieved from any liability or obligation with

respect to the Permitted Obligations.

       7.      The Debtors are hereby authorized to take any and all actions necessary to

consummate the North American Purchase Agreement and the Transaction Documents, including

any actions that otherwise would require further approval by shareholders, members, or its board

of managers, as the case may be, without the need of obtaining such approvals.

       8.      Each and every federal, state, local, and other governmental agency or department

is hereby directed to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the North American Purchase Agreement and the

Transaction Documents. The North American Purchaser may, but shall not be required to, file a

certified copy of this North American Sale Order in any filing or recording office in any federal,

state, county, or other territory or jurisdiction in which any of the Debtors is incorporated or has

real or personal property, or with any other appropriate clerk or recorded with any other appropriate

recorder, and such filing or recording shall be accepted and shall be sufficient to unconditionally




                                                  21
               Case 19-12378-KBO      Doc 1026-1       Filed 05/15/20    Page 23 of 185




release, discharge, and terminate any of the Interests as set forth in this North American Sale Order

as of the Closing Date.

          9.      If any Person that has filed a financing statement, mortgage, mechanic’s lien, lis

pendens, or other statement, document, or agreement evidencing an Interest against or in any

portion of the Transferred Assets (other than statements or documents with respect to Permitted

Obligations) shall not have delivered to the Debtors prior to the Closing, in proper form for filing

and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases, and/or other similar documents necessary for the purpose of documenting the release of

all Interests that such Person has against or in the Transferred Assets, then (i) the North American

Purchaser or the Debtors (at the request of the North American Purchaser) are hereby authorized

to file, register, or otherwise record a certified copy of this North American Sale Order that, once

filed, registered, or otherwise recorded, shall constitute conclusive evidence of the release of all

Interests of any kind or nature against or in the Transferred Assets and (ii) the North American

Purchaser or the Debtors (at the request of the North American Purchaser) may seek in this Court,

or any other court of appropriate jurisdiction, to compel the appropriate parties to execute

termination statements, instruments of satisfaction, releases, and/or other similar documents with

respect to all Interests that such Person has against or in the Transferred Assets. This North

American Sale Order is deemed to be in recordable form sufficient to be placed in the filing or

recording system of each and every federal, state, or local government agency, department, or

office.

          10.     Notwithstanding the foregoing, the provisions of this North American Sale Order

authorizing the sale and assignment of the Transferred Assets free and clear of Interests shall be

self-executing, and neither the Debtors nor the North American Purchaser shall be required to




                                                  22
           Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20      Page 24 of 185




execute or file releases, termination statements, assignments, consents, or other instruments or

documents in order to effectuate, consummate, and implement the provisions of this North

American Sale Order.

        11.     All Persons that are in or come into possession of any portion of the Transferred

Assets, at any time, are hereby directed to surrender possession of such Transferred Assets to the

North American Purchaser on the Closing Date or such later date as requested by the North

American Purchaser. Subject to the terms, conditions, and provisions of this North American Sale

Order, all Persons are hereby forever prohibited and enjoined from taking any action that would

adversely affect or interfere with the ability of the Debtors to sell and transfer the Transferred

Assets to the North American Purchaser in accordance with the terms of the North American

Purchase Agreement, the Transaction Documents, and this North American Sale Order.

        12.     This North American Sale Order is and shall be binding upon and govern the acts

of all Persons (including all filing agents, filing officers, title agents, title companies, recorders of

mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

departments, secretaries of state, federal, state, and local officials, and all other persons or entities)

who may be required by operation of law, the duties of their office, or contract, to accept, file,

register, or otherwise record or release any documents or instruments, or who may be required to

report or insure any title or state of title in or to any lease; and each of the foregoing Persons shall

accept for filing any and all of the documents and instruments necessary and appropriate to release,

discharge, and terminate any of the Interests or to otherwise consummate the transactions

contemplated by the North American Purchase Agreement, the Transaction Documents, and this

North American Sale Order.




                                                   23
             Case 19-12378-KBO       Doc 1026-1       Filed 05/15/20     Page 25 of 185




        13.     To the extent permitted under applicable law, the North American Purchaser shall

be authorized, as of the Closing Date, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Transferred Assets, and

all such licenses, permits, registrations, and governmental authorizations or approvals are deemed

to have been, and hereby are, directed to be transferred to the North American Purchaser as of the

Closing Date. To the extent provided by section 525 of the Bankruptcy Code, no governmental

unit may deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to

the operation of the Transferred Assets on account of the filing or pendency of these chapter 11

cases or the consummation of the transactions contemplated by the North American Purchase

Agreement, including the North American Sale and the assumption and assignment of the

Transferred Contracts.

IV.     Assumption and Assignment of Transferred Contracts.

        14.     Pursuant to section 365 of the Bankruptcy Code, and subject to and conditioned

upon the Closing of the North American Sale, the Debtors’ assumption and assignment to the

North American Purchaser, and the North American Purchaser’s assumption of the Transferred

Contracts, on the terms set forth in the North American Purchase Agreement, is hereby approved,

and the requirements of section 365(b)(1) with respect thereto are hereby found and deemed to be

satisfied.

        15.     The Debtors are hereby authorized and, unless the Debtors and the North American

Purchaser otherwise agree, directed in accordance with sections 363 and 365 of the Bankruptcy

Code to (a) assume and assign to the North American Purchaser, effective upon the Closing Date

(or such later date as the Court may order), the Transferred Contracts free and clear of all Interests

of any kind or nature whatsoever (other than the Permitted Obligations) and (b) execute and deliver

to the North American Purchaser such documents or other instruments as North American


                                                 24
          Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 26 of 185




Purchaser deems may be necessary to assign and transfer the Transferred Contracts to the North

American Purchaser.

       16.     With respect to the Transferred Contracts: (a) the Debtors may assume each of the

Transferred Contracts in accordance with section 365 of the Bankruptcy Code; (b) the Debtors

may assign each Transferred Contract in accordance with sections 363 and 365 of the Bankruptcy

Code, and any provisions in any Transferred Contract that prohibit or condition the assignment of

such Transferred Contract or allow the party to such Transferred Contract to terminate, recapture,

impose any penalty, condition renewal or extension, or modify any term or condition upon the

assignment of such Transferred Contract, constitute unenforceable anti-assignment provisions

which are void and of no force and effect; (c) all other requirements and conditions under sections

363 and 365 of the Bankruptcy Code for the assumption by the Debtors and assignment to the

North American Purchaser of each Transferred Contract have been satisfied; and (d) effective upon

the Closing, the Transferred Contracts shall be transferred and assigned to, and from and following

the Closing remain in full force and effect for the benefit of, the North American Purchaser,

notwithstanding any provision in any Transferred Contract (including those of the type described

in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, or conditions such

assignment or transfer and, pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall

be relieved from any further liability or obligation with respect to the Transferred Contracts after

such assumption and assignment to the North American Purchaser, except as provided in the North

American Purchase Agreement. To the extent any provision in any Transferred Contract assumed

and assigned pursuant to this North American Sale Order (i) prohibits, restricts, or conditions, or

purports to prohibit, restrict, or condition, such assumption and assignment (including any “change

of control” provision), or (ii) is modified, breached, or terminated, or deemed modified, breached,




                                                25
          Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 27 of 185




or terminated by any of the following: (A) the commencement of these chapter 11 cases, (B) the

insolvency or financial condition of any of the Debtors at any time before the closing of these

chapter 11 cases, (C) the Debtors’ assumption and assignment of such Transferred Contract, (D) a

change of control or similar occurrence, or (E) the consummation of the North American Sale,

then such provision shall be deemed modified so as not to entitle the non-Debtor party thereto to

prohibit, restrict, or condition such assumption and assignment, to modify, terminate, or declare a

breach or default under such Transferred Contract, or to exercise any other default-related rights

or remedies with respect thereto, including any such provision that purports to allow the non-

Debtor party thereto to terminate or recapture such Transferred Contract, impose any penalty

thereunder, condition any renewal or extension thereof, impose any rent acceleration or assignment

fee, or increase or otherwise impose any other fees or other charges in connection therewith. All

such provisions constitute unenforceable anti-assignment provisions that are void and of no force

and effect pursuant to sections 365(b), 365(e), and 365(f) of the Bankruptcy Code.

       17.     All defaults or other obligations of the Debtors under the Transferred Contracts

arising or accruing prior to the Closing of the North American Sale, or required to be paid pursuant

to section 365 of the Bankruptcy Code in connection with the assumption and assignment of the

Transferred Contracts shall be cured by the North American Purchaser.

       18.     All requirements and conditions under sections 363 and 365 of the Bankruptcy

Code for the assumption by the Debtors and assignment to the North American Purchaser of the

Transferred Contracts have been satisfied. Upon the Closing, in accordance with sections 363 and

365 of the Bankruptcy Code, the North American Purchaser shall be fully and irrevocably vested

with all right, title, and interest of the Debtors in and under the Transferred Contracts, and each

Transferred Contract shall be fully enforceable by the North American Purchaser in accordance




                                                26
          Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 28 of 185




with its respective terms and conditions, except as limited or modified by this North American

Sale Order. To the extent provided in the North American Purchase Agreement, the Debtors shall

cooperate with, and take all actions reasonably requested by, the North American Purchaser to

effectuate the foregoing.

       19.     Upon the Debtors’ assignment of the Transferred Contracts to the North American

Purchaser under the provisions of this North American Sale Order and North American

Purchaser’s payment of the Cure Claims pursuant to the terms hereof or the North American

Purchase Agreement, no default or other obligations arising prior to the Closing shall exist under

any Transferred Contract, and each non-Debtor party to a Transferred Contract is forever barred,

estopped, and permanently enjoined from (a) declaring a default by the Debtors or the North

American Purchaser under such Transferred Contract for acts or omissions occurring prior to the

Closing Date, (b) raising or asserting against the Debtors or the North American Purchaser, or the

property of either of them, any assignment fee, default, breach, or claim of pecuniary loss, or

condition to assignment, arising under or related to the Transferred Contracts that occurred prior

to the Closing Date, or (c) taking any other action against the North American Purchaser as a result

of any Debtor’s financial condition, bankruptcy, or failure to perform any of its obligations under

the relevant Transferred Contract. Each non-Debtor party to a Transferred Contract hereby is also

forever barred, estopped, and permanently enjoined from (i) asserting against the Debtors or the

North American Purchaser, or the property of any of them, any default or Claim arising out of any

indemnity or other obligation or warranties for acts or occurrences arising prior to or existing as

of the Closing of the North American Sale, or, against North American Purchaser, any

counterclaim, setoff (except for setoffs exercised prior to the Petition Date), or any other Claim

asserted or assertable against the Debtors and (ii) imposing or charging against North American




                                                27
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 29 of 185




Purchaser or its affiliates any rent accelerations, assignment fees, increases, or any other fees as a

result of the Debtors’ assumption and assignment to North American Purchaser of the Transferred

Contracts.

       20.     Any party that may have had the right to consent to the assumption or assignment

of a Transferred Contract is deemed to have consented to such assumption and assignment for

purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party failed to object timely

to the assumption or assignment of such Transferred Contract in accordance with the Bid

Procedures Order, and the North American Purchaser shall be deemed to have demonstrated

adequate assurance of future performance with respect to such Transferred Contract pursuant to

sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

       21.     To the extent a counterparty to a Transferred Contract failed to timely object to the

Cure Claims for such Transferred Contract in accordance with the Bid Procedures Order, such

Cure Claims shall be deemed to be finally determined and any such counterparty shall be

prohibited from challenging, objecting to, or denying the validity and finality of the Cure Claims

at any time; provided, however, that notwithstanding anything to the contrary in this North

American Sale Order, on the Closing Date the Debtors shall file a notice of assumption of the

Transferred Contracts to be assumed as of the Closing Date and serve such notice on the

counterparties to such Transferred Contracts, and any applicable counterparty to a Transferred

Contract on such notice shall have fourteen (14) days from the date such notice is served to seek

additional amounts on account of any defaults occurring between the deadline to object to the Cure

Claims set forth in the prior notice of proposed assumption and assignment and the assumption of

the Transferred Contract, and to the extent an agreement is not reached, the Court shall resolve the

dispute.




                                                 28
          Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 30 of 185




       22.     Upon and as of the Closing (except for any Transferred Contracts that are

designated for assignment after the Closing pursuant to the procedures set forth herein, which shall

be effective as of the date of such assignment), the North American Purchaser shall be deemed to

be substituted for the applicable Debtor as a party to the applicable Transferred Contracts and the

Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy Code, from any further

liability under the Transferred Contracts.

       23.     All counterparties to the Transferred Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the North American Purchaser, and shall not

charge the Debtors or the North American Purchaser for any instruments, applications, consents,

or other documents that may be required or requested by any public authority or other party or

entity to effectuate the applicable transfers in connection with the North American Sale of the

Transferred Assets.

       24.     Notwithstanding anything in this North American Sale Order, the Debtors may,

pursuant to Section 6.13 of the North American Purchase Agreement, assume and assign a

Contract to the North American Purchaser after the date of this North American Sale Order

(including after the Closing) by filing a notice on the Court’s docket designating such Contract a

Transferred Contract with the applicable Cure Claim the Debtors are proposing and serving the

same on the counterparty to such Contract. If no objections are received with respect to the

proposed Cure Claim or the assumption and assignment within fourteen (14) days from the date

such notice is served, the Debtors may submit an order to the Court, under certification of counsel,

authorizing the assumption and assignment of such Contract to the North American Purchaser,

with the applicable Cure Claim to be paid by the North American Purchaser at the time of such

assignment (and upon such assumption and assignment, such Contract shall be deemed a




                                                29
          Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 31 of 185




“Transferred Contract” for purposes of this North American Sale Order). If an objection is

received within fourteen (14) days from the date such notice is served and the parties are not able

to resolve the dispute, the Court shall resolve the dispute at a hearing upon notice.

       25.     Notwithstanding anything to the contrary in the Bid Procedures, the Bid Procedures

Order, the North American Purchase Agreement, the Assumption and Assignment Procedures, any

Assigned Contracts Schedule or cure notice, or this North American Sale Order: (a) all insurance

policies that have been issued at any time to any of the Debtors providing directors’, members’,

trustees’, officers’, or managers’ liability coverage, and all agreements, documents or instruments

relating thereto (the “Chubb D&O Policies”) by ACE American Insurance Company, Westchester

Fire Insurance Company, Federal Insurance Company, Great Northern Insurance Company and

any of their U.S.-based affiliates and successors (collectively, the “Chubb Companies”) are hereby

assumed in their entirety by the Debtors, and the Debtors shall remain liable in full for any and all

now existing or hereinafter arising obligations, liabilities, terms, provisions and covenants of any

of the Debtors under such Chubb D&O Policies; and (b) nothing shall permit or otherwise effect

a sale, an assignment or any other transfer at this time of (i) any other insurance policies that have

been issued by the Chubb Companies, and all agreements, documents or instruments relating

thereto (collectively, and exclusive of the Chubb D&O Policies, the “Chubb Insurance Contracts”),

and/or (ii) any rights, benefits, claims, rights to payments and/or recoveries under such Chubb

Insurance Contracts, unless and until a further order is entered by this Court, at a subsequent

hearing, or as submitted under certification of counsel by agreement of the Debtors, the North

American Purchaser and the Chubb Companies, with the rights of the parties fully preserved

pending entry of such further order. Such further order, upon such certification of counsel, may

provide, among other things, that (x) subject to the execution of an assumption agreement by the




                                                 30
          Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20    Page 32 of 185




Debtors, the North American Purchaser and the Chubb Companies, in form and substance

satisfactory to each of the parties (the “Chubb Assumption Agreement”), the Debtors are

authorized to assume and assign the Chubb Insurance Contracts to the North American Purchaser

and the North American Purchaser shall assume and shall be liable for any and all now existing or

hereinafter arising obligations, liabilities, terms, provisions and covenants of any of the Debtors

under the Chubb Insurance Contracts; (y) the Debtors are authorized to enter into the Chubb

Assumption Agreement; and/or (z) such other and further relief as may be requested by the Chubb

Companies, the Debtors and/or the North American Purchaser.

       26.     Notwithstanding any other provision of this North American Sale Order, the North

American Purchase Agreement or the Transaction Documents, no agreement between the Debtors

on the one hand, and Oracle America, Inc. (“Oracle”) on the other hand (the “Debtor Oracle

Documents”), will be assumed, assigned, or transferred, and no shared or concurrent use of

Oracle’s products and services by the Transferred Subsidiaries or the North American Purchaser

or their affiliates on account of the Debtor Oracle Documents will be authorized, absent further

Court order or Oracle’s prior written consent, it being understood that to the extent any Transferred

Subsidiary has an agreement with Oracle, the foregoing shall not prevent such Transferred

Subsidiary from using Oracle’s products and services pursuant to such agreement and applicable

law.

V.     Customer Contracts and Obligations.

       27.     Notwithstanding anything to the contrary (including anything that purports to be

supervening) in this North American Sale Order or any related Transaction Documents between

any of the Debtors and the North American Purchaser, the Debtors and the North American

Purchaser agree as follows with respect to the original equipment manufacturers and their affiliated

North American entities (collectively, “OEMs”) and each OEM’s tiered suppliers that use or


                                                 31
             Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20        Page 33 of 185




incorporate goods or services supplied by any of the Debtors to provide production to any of the

OEMs (collectively, “Customers” and each individually a “Customer”):

       (i)      Pursuant to various award letters, purchase agreements, release agreements,

                purchase orders, development agreements, and/or other related documents (each

                with and subject to the applicable Customers’ general terms and conditions, as

                amended from time to time) (collectively, “Contract Documents”), the Debtors

                and/or one or more Transferred Subsidiary of the Debtors are obligated to supply

                goods and services (collectively, “Items”) to each Customer. Pursuant to 11 U.S.C.

                §§ 363(f) and 365, the Debtors are deemed to assume all of the Contract Documents

                to which a Debtor is a counterparty, other than those Contract Documents that relate

                primarily to the operations of the Debtors’ non-Debtor subsidiaries in Europe,

                Brazil, or India (the “North American Contract Documents”), in their entirety

                without modification of any kind, and further shall be deemed to assign the North

                American Contract Documents, in their entirety without modification of any kind,

                to the North American Purchaser as of the Closing Date; provided that

                notwithstanding the foregoing, (a) upon the Debtors’ assumption and assignment

                to the North American Purchaser of the North American Contract Documents

                between the applicable Debtors and FCA US LLC and certain of its subsidiaries

                and affiliates (collectively, the “FCA Contracts”), the relevant FCA Contracts shall

                be deemed cured pursuant to 11 U.S.C. § 365(b)(1) so that the North American

                Purchaser shall have no liability or Obligations (as defined below) related to the

                FCA Excluded Warranty Claims,6 and (b) the Debtors shall neither assume nor


6
       “FCA Excluded Warranty Claims” means claims, whether arising prior to or after the Closing Date, pursuant
       to the warranty provided by certain of the Debtors and/or their subsidiaries to FCA US LLC and certain of


                                                     32
       Case 19-12378-KBO               Doc 1026-1         Filed 05/15/20         Page 34 of 185




             assign any North American Contract Documents relating to the GM Excluded

             Warranty Claims.7

    (ii)     The North American Purchaser hereby agrees and accepts said assignment as of the

             Closing Date, and assumes and agrees to pay, perform and discharge, regardless of

             when due, any and all of the liabilities, responsibilities, and obligations under the

             North American Contract Documents including, but not limited to, warranty, recall

             and product liability for all Items (collectively, “Obligations”); provided that

             notwithstanding the foregoing the North American Purchaser shall not assume nor

             have any Obligations relating to the GM Excluded Warranty Claims or the FCA

             Excluded Warranty Claims.

    (iii)    The assumption and assignment of North American Contract Documents and sale

             of the Debtors’ right, title and interest in substantially all of its assets pursuant to

             this North American Sale Order shall in all cases be subject to (and not free and

             clear of) each applicable Customer’s claims, defenses, rights, and interests as set

             forth in the North American Contract Documents or existing under applicable law,

             including, without limitation, Customer’s tooling, returnable dunnage, intellectual

             property rights, rights of setoff and recoupment, warranty rights and claims, and

             confidential information.

    (iv)     For the avoidance of doubt, and notwithstanding any contrary designation in the

             North American Asset Purchase Agreement or otherwise, it is hereby


    its subsidiaries and affiliates with respect to the parts identified in Case 3278 Dura Recall v34 on account of
    the Dodge Dart.
7
    “GM Excluded Warranty Claims” means the warranty provided by certain of the Debtors and/or their
    subsidiaries to General Motors Company and certain of its subsidiaries and affiliates on account of the K2XX
    heated power slider for the following part numbers: 84641171/2, 84641173, 84819602/3, 23490454, and
    84819605.



                                                     33
          Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 35 of 185




               acknowledged and agreed that, due to the nature of the sale transaction as a stock

               sale with respect to Transferred Subsidiaries: (a) references to “Transferred

               Contracts” shall not include any North American Contract Documents between any

               Customer and a Transferred Subsidiary (“Subsidiary Contracts”); and (b) all rights,

               claims, encumbrances, interest and Obligations of the counterparties to Subsidiary

               Contracts shall not be impacted, impaired or otherwise altered in any manner.

VI.    No Successor Liability; Prohibition of Actions Against the North American
       Purchaser.

       28.     Except as provided in the North American Purchase Agreement and without

limiting other applicable provisions of this North American Sale Order, the North American

Purchaser is not, by virtue of the consummation of the North American Sale, assuming, nor shall

it be liable or responsible for, as a successor or otherwise (including with respect to successor or

vicarious liabilities of any kind or character), under any theory of law or equity, including the

Successor or Other Liabilities, whether known or unknown as of the Closing Date, now existing

or hereafter raised, which may be asserted or unasserted, fixed or contingent, liquidated or

unliquidated with respect to the Debtors, or any of their predecessors or Affiliates or any

obligations of the Debtors or their predecessors or Affiliates prior to the Closing Date, for any

liabilities, debts, commitments, or obligations (whether known or unknown, disclosed or

undisclosed, absolute, contingent, inchoate, fixed, or otherwise) in any way whatsoever relating to

or arising from the Debtors, the Transferred Assets, or the Debtors’ operation of their businesses

or use of the Transferred Assets on or prior to the Closing Date or any such liabilities, debts,

commitments, or obligations that in any way whatsoever relate to periods on or prior to the Closing

Date or are to be observed, paid, discharged, or performed on or prior to the Closing Date (in each

case, including any liabilities that result from, relate to, or arise out of tort or product liability



                                                 34
          Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20    Page 36 of 185




claims), or any liabilities calculable by reference to the Debtors or their assets or operations

(including by reference to the Debtors’ experience or similar ratings), or relating to continuing

conditions existing on or prior to the Closing Date, including with respect to any of the Debtors’

predecessors or Affiliates, which liabilities, debts, commitments, and obligations are hereby

extinguished insofar as they may give rise to successor liability, without regard to whether the

claimant asserting any such liabilities, debts, commitments, or obligations has delivered to the

North American Purchaser a release thereof. The North American Purchaser has given substantial

consideration under the North American Purchase Agreement. Upon consummation of the North

American Sale, the North American Purchaser shall not be deemed to (i) be the successor to the

Debtors or their estates, (ii) have, de facto or otherwise, merged with or into the Debtors, or (iii)

be a mere continuation, alter ego, or substantial continuation of the Debtors.

       29.     Following the Closing Date, no holder of an Interest in the Debtors shall interfere

with the North American Purchaser’s title to or use and enjoyment of the Transferred Assets and

the Transferred Contracts based on or related to such Interest or any actions that the Debtors may

take in these chapter 11 cases.

VII.   Pension Matters.

       30.     Notwithstanding any provision to the contrary except for the last sentence of this

paragraph, no provision contained in the North American Purchase Agreement or this North

American Sale Order shall be construed as altering any rights or obligations with respect to the

Dura Combined Pension Plan (“Defined Benefit Pension Plan”) under applicable law, government

policy, or regulatory provision, including discharging, releasing, exculpating or relieving any

Person, from any Liability with respect to the Defined Benefit Pension Plan under any law,

government policy, or regulatory provision. The Pension Benefit Guaranty Corporation (“PBGC”)

and the Defined Benefit Pension Plan shall not be enjoined or precluded from enforcing such


                                                 35
          Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20      Page 37 of 185




Liability or responsibility against any Person. Notwithstanding the foregoing, neither the North

American Purchaser nor its officers, directors, agents (as to the officers, directors and agents, solely

in such capacity), affiliates, subsidiaries, nor the Transferred Assets shall have any Liability on

account of the Defined Benefit Pension Plan or the Defined Benefit Pension Plan’s treatment

pursuant to the North American Sale or European Sale; provided, however, that notwithstanding

the foregoing, solely with respect to the Transferred Subsidiaries, nothing shall be construed as

altering any rights or obligations with respect to the Defined Benefit Pension Plan under applicable

law, government policy, or regulatory provision, including discharging, releasing, exculpating or

relieving any Transferred Subsidiary from any Liability with respect to the Defined Benefit

Pension Plan under any law, government policy, or regulatory provision; provided further that,

any Transferred Subsidiary reserves all rights with respect to the foregoing.

       31.     To the extent the Transferred Assets contain records of the Defined Benefit Pension

Plan or employment records of Defined Benefit Pension Plan participants, the North American

Purchaser shall store, and preserve any such records until the PBGC has completed its investigation

regarding the Defined Benefit Pension Plan and shall make such documents available to PBGC for

inspection and copying. Such records include, but are not limited to, any Defined Benefit Pension

Plan governing documents, actuarial documents, and employment records (collectively, the

“Defined Benefit Pension Plan Documents”). The Debtors shall retain and not abandon any

Defined Pension Plan Documents that are not Transferred Assets and shall make such documents

available to the PBGC for inspection and copying.

VIII. Global Automotive Systems Matters.

       32.     Debtor Dura Automotive Systems, LLC (“Dura”) shall assume and assign as soon

as practicable (the date of such assignment, the “Assignment Date”) that certain lease agreement,

dated January 30, 2017, by and between Dura and Catalyst Development Company 8, LLC (the


                                                  36
          Case 19-12378-KBO            Doc 1026-1      Filed 05/15/20    Page 38 of 185




“Landlord”), for the lease of an apartment located at 34977 Woodward Avenue, Birmingham,

Michigan 48009 (such lease agreement, collectively with all amendments, exhibits, modifications,

renewals, schedules, and supplements thereto, the “Michigan Lease”) to Global Automotive

Systems, LLC (“GAS”). GAS shall be responsible for all of Dura’s obligations (and the Debtors

shall have no further obligations) arising and/or coming due under the Michigan Lease after the

Assignment Date, including any indemnity obligations, and the payment of any and all accruing

but unbilled obligations with respect to any year-end adjustments or reconciliations when billed in

accordance with the terms of the Michigan Lease (including for rents, utilities, taxes, insurance,

fees, common area or other maintenance charges, promotional funds, and percentage rent) that

become due and owing after the Assignment Date. The Michigan Lease has no value to the

Debtors’ estates following the Closing Date. No defaults exist under the Michigan Lease as of the

Assignment Date that would need to be cured pursuant to section 365(b) of the Bankruptcy Code

in order for Dura to assume and assign the Michigan Lease. The Landlord consents to the

assumption and assignment of the Michigan Lease by Dura to GAS as set forth in this North

American Sale Order, and consents to a Cure Claim of $0.00 for the Michigan Lease. Following

the Assignment Date, any proof of claim or scheduled claim filed by or on behalf of the Landlord

with respect to the Michigan Lease shall be deemed withdrawn with prejudice and of no further

force or effect.

        33.        The Debtors are authorized to sell and shall as soon as practicable (the “Vehicle

Sale”), pursuant to section 363(b) of the Bankruptcy Code, that certain Tesla 2013 Model S

Signature Performance Sedan owned by the Debtors (the “Vehicle”) to GAS for a purchase price

of $30,360 (the “Vehicle Purchase Price”), which is the applicable Kelley Blue Book Private Party

Value. The Debtors are authorized to sign over the title of the Vehicle and deliver the Vehicle to




                                                  37
          Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20     Page 39 of 185




GAS in exchange for the Vehicle Purchase Price, and take any and all other acts or actions as may

be reasonably necessary or appropriate with respect to the Vehicle Sale, in each case without

further notice to or order of this Court. The Vehicle Sale shall constitute a legal, valid, binding,

and effective transfer of the Vehicle, and pursuant to section 363(f) of the Bankruptcy Code, GAS

shall take title to and possession of the Vehicle free and clear of all Interests of any kind or nature

whatsoever; provided that any and all valid and perfected Interests in the Vehicle shall attach to

the Vehicle Purchase Price with the same validity, force, and effect, if any, and in the same order

of priority, that they have now as against the Vehicle, subject to any rights, claims, and defenses

with respect thereto. The Vehicle Purchase Price shall be paid to the North American Purchaser

upon the closing of the Vehicle Sale, pursuant to a credit bid by the DIP Lenders of postpetition

financing obligations in the amount of $30,360. The Debtors may sell the Vehicle free and clear

of all Interests because, in each case, one or more of the standards set forth in section 363(f)(1)-

(5) of the Bankruptcy Code has been satisfied. Those holders of Interests who did not timely

object to the entry of this North American Sale Order are deemed to have consented to the Vehicle

Sale pursuant to section 363(f)(2) of the Bankruptcy Code. All other holders of Interests fall within

one or more of the other subsections of section 363(f) of the Bankruptcy Code. Because any and

all valid and perfected Interests in the Vehicle shall attach to the Purchase Price with the same

validity, force, and effect, if any, and in the same order of priority, that they have now as against

the Vehicle, subject to any rights, claims, and defenses with respect thereto, all holders of Interests

are adequately protected. The Vehicle Sale is entered into without collusion and in good faith, as

that term is defined in section 363(m) of the Bankruptcy Code, and, accordingly, the reversal or

modification on appeal of the authorization provided herein to consummate the Vehicle Sale shall

not affect the validity of the Vehicle Sale, unless such authorization and consummation of the




                                                  38
             Case 19-12378-KBO               Doc 1026-1         Filed 05/15/20         Page 40 of 185




Vehicle Sale are duly stayed pending such appeal. GAS is a good-faith purchaser within the

meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to, and hereby granted,

the full rights, benefits, privileges, and protections of section 363(m) of the Bankruptcy Code. As

a good-faith purchaser of the Vehicle, GAS has not entered into an agreement with any other

potential bidders and has not colluded with any potential or actual bidders, and therefore, neither

the Debtors nor any successor in interest to the Debtors’ estates shall be entitled to bring an action

against GAS with respect to the Vehicle Sale, and the Vehicle Sale may not be avoided pursuant

to section 363(n) of the Bankruptcy Code. The consideration provided by GAS to the Debtors for

the Vehicle is fair and reasonable and shall be deemed for all purposes to constitute reasonably

equivalent value, fair value, and fair consideration, including under the Bankruptcy Code, Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and under the laws of the United

States, any state, territory, possession, the District of Columbia, or any foreign jurisdiction.

IX.       Other Provisions.

          34.      The Committee’s objections to the North American Sale and European Sale are

resolved as follows and with the insertion of Paragraph 32 in the European Sale Order,8 which are

hereby ordered by the Court. Notwithstanding anything, including but not limited to, the other

provisions of this North American Sale Order or the European Sale Order:

                   a.       Claims and Causes of Action.

                            (1)      Subject to Paragraph 34(a)(3), causes of action under chapter 5 of

                   the Bankruptcy Code and similar causes of action under state or other applicable

                   law (including related defenses, the “Avoidance Actions”) against trade vendors


8
      “European Sale Order” means the Court’s Order (I) Approving the European Stock and Asset Purchase
      Agreement, (II) Authorizing the Sale of Substantially All of the Debtors’ European Assets Free and Clear of Liens,
      Claims, Encumbrances, and Interests, and (III) Authorizing the Assumption and Assignment of Certain Executory
      Contracts and Unexpired Leases entered in these cases.



                                                           39
           Case 19-12378-KBO                Doc 1026-1         Filed 05/15/20          Page 41 of 185




                  shall be Transferred Assets pursuant to the North American Purchase Agreement.

                  The North American Purchaser agrees it shall not initiate, and shall cause its

                  Affiliates or any Transferred Subsidiary not to initiate, any civil or administrative

                  proceeding related to Avoidance Actions against any non-Seller party to any

                  Transferred Contract or other party whose claims are assumed by the North

                  American Purchaser pursuant to Section 2.3(c) of the North American Purchase

                  Agreement (the “Released Vendor Claims”).

                           (2)      Transferred Assets shall also include:

                                    (i)       Claims and causes of action first arising and accruing after

                           the execution of the North American Purchase Agreement or the European

                           Purchase Agreement against any party, including a Patriarch Party,9 the

                           Zohar Debtors or the Prepetition Term Loan Agent, related to either

                           purchase agreement, the transactions contemplated thereunder or the

                           closing of the transactions (and for the avoidance of doubt, other than any

                           claims or causes of action arising out of or related to any breach, default

                           (whether monetary or non-monetary), act or omission that occurred on or

                           prior to execution of the North American Purchase Agreement or the

                           European Purchase Agreement);




9
    “Patriarch Parties” means Patriarch Partners, LLC, Dura Buyer, LLC, Patriarch Partners Management Group,
    LLC, Patriarch Partners Agency Services, LLC, Ark II CLO 2001-1 Ltd, Dura Automotive Angels, LLC, Lynn
    Tilton (in any capacity, personal or otherwise), any and all non-Debtor entities that are Affiliates of or controlled
    either directly or indirectly by any of the foregoing (other than the Zohar Debtors and any Transferred Subsidiary),
    as well as the current and former directors, officers, managers, employees, representatives, and agents of any of
    the foregoing, as to each such current or former role of an individual, in such capacity (each, a “Patriarch Party”);
    provided, however, that the “Patriarch Parties” shall not include Marc Beilinson, Jill Frizzley, James Riedy,
    Michael Beckett, Dave Pettyes, Sanjay Singh, Jamie Zinser, Charles Clevenger, Kirkland & Ellis LLP, Portage
    Point Partners, LLC, Jefferies LLC, and Prime Clerk LLC, each, in any capacity.



                                                          40
            Case 19-12378-KBO              Doc 1026-1        Filed 05/15/20        Page 42 of 185




                                   (ii)     Claims and causes of action against (A) any current officer,

                           manager (including, without limitation, the members of the Transaction

                           Committee, who for the avoidance of doubt are not a Patriarch Party),

                           director or employee of any Asset Seller (other than any Patriarch Party);

                           (B) current or former officer, manager, director or employee of a

                           Transferred Subsidiary (other than any Patriarch Party); (C) the Debtors’

                           estate-retained restructuring professionals (including, for the avoidance of

                           doubt, Kirkland & Ellis LLP, Portage Point Partners, LLC, Jefferies LLC,

                           and Prime Clerk LLC); (D) the DIP Agent (and its affiliates and

                           representatives); (E) the DIP Lenders and its Affiliates and representatives;

                           and, subject to the provisions of Paragraph 34(e), (F) the Zohar Debtors, the

                           Prepetition Term Loan Agent, and their respective representatives,10 which,

                           as to each of (A) through (F) in this Paragraph 34(a)(2)(ii), shall be acquired

                           by the North American Purchaser or the European Purchaser and shall be

                           treated in accordance with Section 2.1(b) of the North American Purchase

                           Agreement and 2.1(g) of the European Purchase Agreement;

                                   (iii)    Any rights, claims and causes of action (for the avoidance of

                           doubt, other than Excluded Actions) directly concerning the operations of

                           the respective Business, or which may be necessary to defend against any

                           action brought against DIP Lenders, the DIP Agent, the Transferred

                           Subsidiaries or the applicable Purchaser (or their respective post-closing




10
     For the avoidance of doubt, in all circumstances, the representatives of the Zohar Debtors and the Prepetition
     Term Loan Agent shall not include the Patriarch Parties.



                                                        41
Case 19-12378-KBO      Doc 1026-1      Filed 05/15/20     Page 43 of 185




         affiliates and representatives), including without limitation, warranty

         claims, claims for refunds, rebates, and intercompany claims; and

                (iv)    Any rights, defenses, claims and causes of action which may

         give rise to a claim for indemnity (or the like) against the North American

         Purchaser or European Purchaser (collectively, the “Purchasers”) or

         Transferred Subsidiaries shall be Transferred Assets unless (i) any such

         claim for indemnity is fully covered by one or more of the insurance policies

         that are Transferred Assets (ii) the Person bringing such right, claim or

         cause of action holds Purchaser and the Transferred Subsidiaries harmless

         with security to backstop any liability on the indemnity for exposure outside

         of insurance coverage that is reasonably acceptable to Purchaser, and (iii)

         any Person bringing such right, claim or cause of action limits its remedy in

         such a way to eliminate all or a portion of the ability to claim indemnity for

         exposure outside of insurance coverage. Any rights, defenses, claims and

         causes of action that are not Transferred Assets under this subsection (iv)

         because they meet the requirements above shall constitute Excluded Assets

         (collectively, the “Excluded Cover Actions”). The applicable Purchaser

         shall provide such Person copies of all insurance policies that are

         Transferred Assets, as well as all other reasonably requested information

         that concerns such Person’s compliance with this subsection (iv). The

         applicable Purchaser and such Person shall confer in good faith prior to such

         Person bringing any such claim or cause of action concerning compliance

         with this subsection (iv). Nothing in the North American Sale Order or




                                  42
Case 19-12378-KBO       Doc 1026-1       Filed 05/15/20     Page 44 of 185




          European Sale Order is intended to alter or affect, and nothing shall be

          interpreted as in any way altering or affecting, any indemnification

          obligations the Transferred Subsidiaries have to their past and present

          directors, managers, officers and employees (as to each, solely in such

          capacity), or the rights of such directors, managers, officers and employees

          (as to each, solely in such capacity) to bring or pursue claims under

          applicable insurance policies. All such indemnification rights and rights

          related to insurance of the Transferred Subsidiaries’ past and present

          directors, managers, officers and employees (as to each, solely in such

          capacity), as well as all Transferred Subsidiaries’ rights and defenses with

          respect to any such claims for indemnification, shall be unaffected by the

          North American Sale Order or European Sale Order.

          (3)     Transferred Assets shall not include Avoidance Actions against any

   Person that no longer provides goods or services to Sellers or the Business as of the

   Closing, instead such Avoidance Actions shall constitute Excluded Assets

   (collectively, the “Excluded Avoidance Actions”). The North American Purchaser

   shall work in good faith with the Zohar Debtors and the Committee (or a chapter 7

   trustee) to identify such Persons within 60 days after Closing; provided that with

   respect to the foregoing in this sentence, the Committee shall recuse itself from any

   discussion or decision relating to a member of the Committee; provided further, no

   Excluded Avoidance Action may be brought or continued against any Person that

   the North American Purchaser deems important to the post-Closing Business (or

   that would put the Business at material risk as a consequence of the prosecution or




                                    43
  Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 45 of 185




       continued prosecution of such Excluded Avoidance Action) as it reasonably

       determines (such determination not to be unreasonably made, delayed or

       conditioned).

               (4)     Reserved.

               (5)     Transferred Assets shall not include rights, defenses, claims and

       causes of action against Patriarch Parties (except to the extent such claims are

       Transferred Assets pursuant to Paragraphs 34(a)(2)(i) or 34(a)(2)(iv) of this North

       American Sale Order), instead such rights, defenses, claims and causes of action

       shall constitute Excluded Assets (collectively, the “Excluded Patriarch Actions”

       and, together with the Excluded Avoidance Actions and the Excluded Cover

       Actions, the “Excluded Actions”).

               (6)     The DIP Lenders and the DIP Agent hereby subordinate their liens,

       claims and rights to recovery to the Debtors’ pre-Conversion Date general

       unsecured creditors in the amount of and as to 10% of each $1 of net proceeds, on

       a first dollar basis, available for distribution from any recovery on Excluded

       Actions or any other post-Closing assets of the Debtors or their estates (including

       chapter 7 estates).

       b.      Modification to Section 2.3(c) of the North American Purchase Agreement.

Section 2.3(c) of the North American Purchase Agreement is hereby modified to read as

follows: “[Assumed Liabilities include …]: (c) trade and vendor accounts payable incurred

in the operation of the Business in the ordinary and usual course consistent with past

practice of the Sellers and Transferred Subsidiaries, as such practice and custom is, or may

have been, modified as a result of the Bankruptcy Case, between October 17, 2019 and the




                                        44
  Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 46 of 185




Closing for vendors willing to provide goods and services to the Business from and after

the Closing (i) on terms consistent with past practice and (ii) that are not resourced on or

before May 12, 2020.”

       c.      Modification of the Purchase Consideration. The DIP Lenders shall (and

shall direct the DIP Agent to the extent necessary) increase their aggregate Credit Bid

Amount under the North American Purchase Agreement and European Purchase

Agreement by $10 million.       The DIP Lenders shall allocate such increase in their

discretion; provided, however, that in the event a Closing (in this instance, as defined in

the North American Purchase Agreement or the European Purchase Agreement, as

applicable) occurs on only one of the North American Purchase Agreement or European

Purchase Agreement, the $10 million increase in the Credit Bid Amount shall apply and be

allocated to such purchase agreement.

       d.      Chapter 7 Motion. As soon as practicable following the entry of the North

American Sale Order and the European Sale Order, the Debtors shall convert their cases to

chapter 7, and to do so shall as soon as practicable file and use reasonable commercial

efforts to prosecute a motion and proposed order, each in form and substance reasonably

acceptable to the Committee, the Prepetition Term Loan Agent and the Prepetition Term

Loan Secured Parties (as defined in the Final DIP Order), to convert the Debtors’ chapter

11 cases to cases under chapter 7 of the Bankruptcy Code (the “Conversion Motion”). The

Debtors, the Committee, the Prepetition Term Loan Agent, the Zohar Debtors and the

Purchasers each agree that the date the Chapter 11 Cases are converted to cases under

chapter 7 of the Bankruptcy Code (the “Conversion Date”) shall not occur until after each

of the following (absent their collective consent prior to the Conversion Date), that they




                                        45
  Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20     Page 47 of 185




shall not request any relief to the contrary, and that they shall use commercially reasonable

efforts to object to and have the Bankruptcy Court overrule any objection, request for relief

or assertion to the contrary: (a) the occurrence of a Closing (in this instance, as defined in

the North American Purchase Agreement or the European Purchase Agreement, as

applicable) on the North American Purchase Agreement and European Purchase

Agreement (as modified pursuant to the North American Sale Order and the European Sale

Order, as applicable); (b) approval on a final basis of all final fee applications filed by the

Debtors and the Committee’s respective professionals retained pursuant to sections 327,

328, and/or 1103 of the Bankruptcy Code; (c) entry of one or more orders (which may

include the order approving the Conversion Motion) authorizing the Debtors to reject all

executory contracts or unexpired leases that were not designated as a Transferred Contract

(in this instance, as defined in the North American Purchase Agreement or the European

Purchase Agreement, as applicable) by the North American Purchaser or European

Purchaser following the applicable Closing Date as set forth in the North American Sale

Order or the European Sale Order; and (d) prior entry of one or more orders adjudicating

fully and on a final basis the Committee’s (and a chapter 7 trustee’s post-Conversion Date)

standing to bring a Prepetition ABL Challenge (as defined below) (for the avoidance of

doubt, all parties’ rights are reserved with respect to such requested standing). The

Debtors, the Committee, the Prepetition Term Loan Agent, the Zohar Debtors and the

Purchasers each agree that they shall use commercially reasonable efforts to propose and

have the Bankruptcy Court enter an order approving the Conversion Motion that is in form

and substance reasonably acceptable to each of them and provides, at a minimum, for each

of the following (absent their collective consent prior to the Conversion Date), that they




                                          46
  Case 19-12378-KBO             Doc 1026-1    Filed 05/15/20     Page 48 of 185




shall not request any relief to the contrary of the terms of the agreed order proposed to

approve the Conversion Motion, and that they shall use commercially reasonable efforts to

object to and have the Bankruptcy Court overrule any objection, request for relief or

assertion to the contrary: (a) confirmation of the chapter 7 trustee’s standing and right to

prosecute all Estate Actions, and that the chapter 7 trustee shall succeed to all privileges,

as well as rights concerning confidentiality, of Debtors, the estates and the Committee;

(b) confirmation of the chapter 7 trustee’s standing and right to file any claims objections

regardless of anything in Paragraph (e) below or whether a claim or cause of action against

a creditor of the estates constitutes a Transferred Asset; and (c) rejection of all executory

contracts and unexpired leases not previously rejected, with rejection effective on the date

set forth in Paragraph 34(h).

       e.      Estate Actions. The Debtors, the Committee, the Prepetition Term Loan

Agent, the Zohar Debtors and the Purchasers each agree, and the Debtors stipulate, that the

Estate Actions (as defined below) are the property of the Debtors’ estates. No Challenge

Period (as defined in the Final DIP Order) or Challenge deadline applies to the Estate

Actions (for the avoidance of doubt, the Challenge Period shall apply to any Challenge

against the Prepetition ABL Secured Parties (solely in such capacities, and in no other

capacity) or the Prepetition ABL Obligations (as each is defined in the Final DIP Order)).

The “Estate Actions” means the Excluded Actions, the Debtors’ and their estates’ right,

title, and interest with respect to any Challenge (as defined in the Final DIP Order), right,

defense, claim, and/or cause of action held by the Debtors or their estates as of the date of

this North American Sale Order, as well as those that arise or accrue prior to the Conversion

Date to the extent that any such Challenge, right, defense, claim, or cause of action is not




                                         47
  Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 49 of 185




a Transferred Asset pursuant to the North American Purchase Agreement or European

Purchase Agreement (as each may be modified by the North American Sale Order and the

European Sale Order, as applicable), including, but not limited to, any Challenge, right,

defense, claim, or cause of action identified in or concerning the subject matter of the

Agreed Order Regarding the Motion of the Official Committee of Unsecured Creditors for

Entry of an Order Extending the Challenge Period and Granting Related Relief [Docket

No. 852] as well as the Motion of the Official Committee of Unsecured Creditors for Entry

of an Order Granting Derivative Standing and Authority to Prosecute and Settle Claims

on Behalf of the Estate [Docket No. 853] (the “Standing Motion”) and the proposed

complaint attached thereto [Docket No. 853, Exhibit B], other than a Challenge against the

Prepetition ABL Secured Parties (solely in such capacities, and in no other capacity) or the

Prepetition ABL Obligations (as each is defined in the Final DIP Order) (the “Prepetition

ABL Challenge”) absent the entry of a subsequent order of the Court prior to the

Conversion Date that the Committee has standing to prosecute a Prepetition ABL

Challenge, at which point the Prepetition ABL Challenge shall become an Estate Action;

provided that the rights of the Debtors, the Prepetition ABL Secured Parties, the

Committee, the Zohar Debtors, and other parties in interest with respect to the Prepetition

ABL Challenge pursuant to the Standing Motion are fully reserved and preserved,

including under the Final DIP Order (for the avoidance of doubt, and notwithstanding

anything to the contrary herein, nothing in this North American Sale Order amends or

modifies Paragraph 7 of the Final DIP Order or the Payoff Letter (as defined in and attached

to the Final DIP Order)). For the avoidance of doubt, each of the Debtors, the Committee,

the Prepetition Term Loan Agent, the Zohar Debtors and the Purchasers agree that a chapter




                                        48
  Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 50 of 185




7 trustee may file any claims objections regardless of the foregoing in this paragraph (e) or

whether a claim or cause of action against a creditor of the estates constitutes a Transferred

Asset.

         f.     Standstill. The Debtors shall maintain the Estate Actions in their estates

and use commercially reasonable efforts preserve their value until the Conversion Date.

Absent the consent of the Committee, the DIP Lenders, the Prepetition Term Loan Agent

and the Zohar Debtors, the Excluded Actions shall not be commenced, continued,

impaired, or modified prior to the Conversion Date.

         g.    [Reserved]

         h.    Rejection of Executory Contracts and Unexpired Leases. The Debtors shall

file as soon as practicable and prosecute on a reasonable commercial efforts basis a motion

to reject all executory contracts and unexpired leases that the Purchaser indicates it may or

does not want to take assignment of as Transferred Contracts. Such agreements for which

such determination has already been made by the Purchaser shall be rejected as of the

effective date of the filing of such motion, and for those agreements that the Purchaser

needs more time to evaluate, rejection shall be effective as of the date of the Purchaser’s

decisions not to take assignment of such agreement as a Transferred Contract.

         i.    No Liability Creation. To the extent the Purchaser designates a Transferred

Asset as an Excluded Asset pursuant to the North American Purchase Agreement or

European Purchase Agreement, the Debtors shall not take any action that would cause the

Debtors’ estates to incur a Liability that is not a Liability of the Debtors’ estates prior to

such exclusion. Purchaser shall not take an action with respect to a Transferred Asset prior

to designating it as an Excluded Asset that causes the Debtors’ estates to incur a Liability




                                         49
            Case 19-12378-KBO              Doc 1026-1         Filed 05/15/20         Page 51 of 185




         that is not a Liability of the Debtors’ estates prior to such designation, provided that, the

         designation of a Transferred Asset as an Excluded Asset shall not be deemed to cause the

         Debtors’ estates to incur a Liability.

                  j.       Preservation of Defenses. Nothing in this North American Sale Order shall

         preclude any valid defenses held by applicable parties with respect to the Transferred

         Assets, including recoupment, but for the avoidance of doubt such defenses do not include

         setoffs except for setoffs exercised prior to the Petition Date.

         35.      Notwithstanding anything to the contrary in this North American Sale Order or the

North American Purchase Agreement, the statutory tax liens held by Cameron County to secure

payment of the 2020 taxes to be assessed against the Debtors shall continue on the applicable assets

following the Closing until such time as such 2020 taxes are paid by the North American

Purchaser.

         36.      Notwithstanding anything to the contrary in the DIP Credit Agreement or the

Orders (as defined in the DIP Credit Agreement), no Event of Default (as defined in the DIP Credit

Agreement) shall occur due to the entry of this North American Sale Order or the consummation

of the North American Sale.

         37.      Pursuant to the terms of the North American Purchase Agreement, the amendment

to the DIP Facility11 attached hereto as Exhibit 2, which provides for the further upsize of the DIP

Facility by up to $5 million on the terms set forth therein, is hereby approved (the “Second DIP

Amendment”), and the Debtors are authorized to enter into the Second DIP Amendment on or after

the date of this North American Sale Order without further notice or order of the Court. Except as




11
     Capitalized terms used in this paragraph that are not defined in this North American Sale Order have the meanings
     ascribed to such terms in the Final DIP Order.



                                                         50
          Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 52 of 185




modified by the Second DIP Amendment and this North American Sale Order, the Credit

Documents shall remain in full force and effect. Subject in all respects to the Carve-Out, the

obligation to repay the amount drawn on account of the Second DIP Amendment shall be senior

in right of payment to all other DIP Obligations outstanding as of the date of this North American

Sale Order (other than any DIP Obligations payable to the DIP Agent in respect of fees and

expenses of the professionals retained by any of the DIP Agent or DIP Lenders). The findings of

fact and conclusions of law in the Final DIP Order shall apply to the Second DIP Amendment,

mutatis mutandis. The Debtors are authorized and empowered to take all actions necessary to

implement the Second DIP Amendment without further notice or order of the Court.

       38.     Notwithstanding anything to the contrary in this North American Sale Order or the

North American Purchase Agreement, the bank accounts of the Asset Sellers shall be Excluded

Assets and Cash and Cash Equivalents shall be Transferred Assets.

       39.     The consideration provided by the North American Purchaser to the Debtors

pursuant to the North American Purchase Agreement for the Transferred Assets is fair and

reasonable and shall be deemed for all purposes to constitute reasonably equivalent value, fair

value, and fair consideration, including under the Bankruptcy Code, Uniform Fraudulent Transfer

Act, Uniform Fraudulent Conveyance Act, and under the laws of the United States, any state,

territory, possession, the District of Columbia, or any foreign jurisdiction.

       40.     The transactions contemplated by the North American Purchase Agreement and

this North American Sale Order are undertaken by the North American Purchaser without

collusion and in good faith, as that term is defined in section 363(m) of the Bankruptcy Code, and,

accordingly, the reversal or modification on appeal of the authorization provided herein to

consummate the North American Sale shall not affect the validity of the North American Sale




                                                 51
          Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20     Page 53 of 185




(including the assumption, assignment, and/or transfer of the Transferred Contracts), unless such

authorization and consummation of the North American Sale are duly stayed pending such appeal.

The North American Purchaser is a good-faith purchaser within the meaning of section 363(m) of

the Bankruptcy Code and, as such, is entitled to, and hereby granted, the full rights, benefits,

privileges, and protections of section 363(m) of the Bankruptcy Code. As a good-faith purchaser

of the Transferred Assets, the North American Purchaser has not entered into an agreement with

any other potential bidders and has not colluded with any potential or actual bidders, and therefore,

neither the Debtors nor any successor in interest to the Debtors’ estates shall be entitled to bring

an action against the North American Purchaser, and the North American Sale may not be avoided

pursuant to section 363(n) of the Bankruptcy Code.

       41.     To the extent permitted under applicable law, including section 1146 of the

Bankruptcy Code, the North American Sale of the Transferred Assets and the transactions

contemplated thereby shall be exempt from any sales, use, purchase, transfer, franchise, deed, fixed

asset, stamp, documentary stamp, use, or similar fees for Taxes, governmental charges, and

recording charges (including any interest and penalty thereon), which may be payable by reason

of the North American Sale of the Transferred Assets or the transactions contemplated thereby.

No bulk sales law or any similar law of any state or other jurisdiction applies in any way to the

North American Sale of the Transferred Assets.

       42.     Nothing in this North American Sale Order or the North American Purchase

Agreement releases, nullifies, precludes or enjoins the enforcement of any valid police or

regulatory liability, including but not limited to, environmental liability to a governmental unit that

the purchaser or any other entity would be subject to as the post-Closing owner or operator of

property after the Closing Date. Nothing in this North American Sale Order or the North American




                                                  52
          Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20      Page 54 of 185




Purchase Agreement authorizes the transfer or assignment of any governmental (a) license,

(b) permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation of any

obligation thereunder, without compliance with all applicable legal requirements and approvals

under police or regulatory law, including but not limited to, environmental law. Nothing in this

North American Sale Order divests any tribunal of any jurisdiction it may have under police or

regulatory law, including but not limited to environmental law, to interpret this North American

Sale Order or to adjudicate any defense asserted under this North American Sale Order.

Notwithstanding the foregoing, nothing in this North American Sale Order shall: (i) be interpreted

to deem the North American Purchaser the successor to the Debtors under any state or federal law

successor liability doctrine with respect to any liabilities under environmental statutes, laws, or

regulations for penalties for days of violation prior to the Closing Date or for liabilities relating to

off-site disposal of wastes by the Debtors prior to the date of the Closing Date; (ii) deem the North

American Purchaser to have assumed or be liable for any liability or obligation of the Debtors not

expressly assumed other than any valid police or regulatory liability, including but not limited to,

environmental liability, to a governmental unit that the purchaser or any other entity would be

subject to as the post-Closing owner or operator of property after the Closing Date; (iii) be

construed as a waiver by any party, including the North American Purchaser, of any applicable

rights or defenses under non-bankruptcy law; or (iv) be construed to create for any governmental

unit any substantive right that does not already exist under law.

       43.     The Carve Out Reserves (as defined in the Final DIP Order) shall be funded in cash

by the DIP Lender on or prior to the Closing (in this instance, as defined in the North American

Purchase Agreement or the European Purchase Agreement, as applicable) of the first to occur of

the North American Sale or the European Sale through the deposit by DIP Lenders or an affiliate




                                                  53
          Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 55 of 185




thereof (including the North American Purchaser or European Purchaser), of $11.25 million into

an account to be maintained in trust by an escrow agent solely for the benefit of the professionals

to the Debtors and the professionals to the Committee, in each case, retained under section 327,

328 and/or 1102 of the Bankruptcy Code (the “Carve Out Account”), which shall satisfy (a) the

obligation of the North American Purchaser pursuant to the North American Purchase Agreement

to deposit the same amount into the Professional Fee Escrow Account (as defined in the North

American Purchase Agreement) and (b) the condition precedent in the European Purchase

Agreement for the same amount to be funded into the Professional Fee Escrow Account (as defined

in the European Purchase Agreement) prior to closing. The DIP Agent and DIP Lenders shall be

deemed to have satisfied their obligations with respect to the Carve Out (as defined in the Final

DIP Order) and the Carve Out Reserves as set forth in the Final DIP Order upon such funding.

Except as set forth in this paragraph, nothing in this Order shall impair, modify, or otherwise affect

the Carve Out. The creation and funding of the Carve Out Account is approved pursuant to section

363(b) of the Bankruptcy Code. The Debtors are authorized, without further notice or relief from

this Court, to enter into an escrow agreement acceptable to counsel to the Debtors and counsel to

the Committee, which shall govern the distributions from the Carve Out Account (the “Carve-Out

Agreement,”) take any and all actions that are necessary or appropriate in the exercise of their

business judgment to implement the Carve-Out Agreement, including engaging applicable escrow

agents and to make or authorize the payments contemplated in connection therewith. Such funds

(including any residual funds) may be released and applied in accordance with the terms of the

Carve-Out Agreement, upon Court order approving the payment of any fees and expenses of any

professional retained by the Debtors or the Committee (including pursuant to the Interim

Compensation Order or any order of the Court allowing professional fees and expenses on an




                                                 54
           Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 56 of 185




interim basis or a final basis); provided, that, prior to the date on which the DIP Obligations (as

defined in the Final DIP Order) are paid in full, in cash, the DIP Agent shall retain its liens on the

Carve-Out Account and shall have a claim on the proceeds of the Carve-Out Account, which liens

and claim shall be junior to, and subordinated to, the claims of professionals retained by the

Debtors and the Committee (as well as any Committee member expenses reimbursable pursuant

to the Carve Out). Except as expressly set forth in this North American Sale Order, nothing herein

shall otherwise impair, modify, or affect the Final DIP Order.

        44.     Notwithstanding anything to the contrary in the European Purchase Agreement or

the North American Purchase Agreement, but subject to Paragraph 34 of this North American Sale

Order in all respects, to the extent that the closing of the North American Sale occurs prior to the

closing of the European Transaction, upon the closing of the North American Sale, (a) the

European Purchase Agreement shall be deemed amended to revise Section 2.1(g) thereof to read

in its entirety as follows:

        subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of
        any kind, including those available under the U.S. Bankruptcy Code, against any party,
        including any officer, director or Affiliate of, or lender to, any Asset Seller (and the
        proceeds of any insurance policies related to any such rights, claims or causes of action)
        arising at any time prior to the Closing solely to the extent arising in the ordinary course of
        the business of the Sellers utilizing the Purchased Assets; provided that any rights, claims
        or causes of action included in this Section 2.1(g) shall not include any such rights or claims
        arising in the ordinary course of the operation of the business of the Sellers utilizing the
        Excluded Assets; provided further that neither Buyer nor any Person claiming by, through
        or on behalf of the Buyer (including by operation of law, sale, assignment, conveyance or
        otherwise) shall pursue, prosecute, litigate, institute or commence an Action based on,
        assert, sell, convey, assign or file any Claim that relates to any rights, claims or causes of
        action transferred under this Section 2.1(g) against any other Asset Seller, any Transferred
        Subsidiary (except for amounts owing under Section 2.1(d)), or any officer, director,
        employee, manager, adviser, or other Representative of any Asset Seller or Transferred
        Subsidiary (in each case, other than Lynn Tilton, or any other director or officer of an Asset
        Seller or Transferred Subsidiary who is or has been a director, officer, equityholder,
        manager, Affiliate, member or Representative of Patriarch Partners, LLC or any of its
        Affiliates (Dura Automotive Systems, LLC and its Subsidiaries shall not be included in the
        definition of Affiliates of Patriarch Partners, LLC for purposes of this Section 2.1(g) and



                                                  55
          Case 19-12378-KBO           Doc 1026-1      Filed 05/15/20     Page 57 of 185




        Section 6.6 only) (the “Specified Persons”) and nothing herein shall limit the right of the
        Buyer (or any assignee or transferee thereof) to bring any claims or causes of action against
        a Specified Person);

and (b) the North American Purchase Agreement shall be deemed amended to revise Section 2.1(b)

thereof to read in its entirety as follows:

        subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of

        any kind, including those available under the Bankruptcy Code, against any party,

        including any officer, director, employee, manager or Affiliate of, or lender to, any Asset

        Seller or Transferred Subsidiary or any of their respective Affiliates (and the proceeds of

        any insurance policies related to any such rights, claims or causes of action) arising at any

        time prior to the Closing; provided that any rights, claims or causes of action included in

        this Section 2.1(b) shall not include any such rights or claims arising in the ordinary course

        of the operation of the DE Business or that constitute “Transferred Assets” pursuant to the

        DE Purchase Agreement; provided further that neither the Buyer nor any Person claiming

        by, through or on behalf of the Buyer (including by operation of law, sale, assignment,

        conveyance or otherwise) shall pursue, prosecute, litigate, institute or commence an Action

        based on, assert, sell, convey, assign or file any Claim that relates to any rights, claims or

        causes of action transferred under this Section 2.1(b) against any Asset Seller, or any

        officer, director, employee, manager, adviser, or other Representative of any Asset Seller

        or Transferred Subsidiary (in each case, other than Lynn Tilton, or any other director or

        officer of an Asset Seller or Transferred Subsidiary who is or has been a director, officer,

        equityholder, manager, Affiliate, member or Representative of Patriarch Partners, LLC or

        any of its Affiliates (Dura Automotive Systems, LLC and its Subsidiaries shall not be

        included in the definition of Affiliates of Patriarch Partners, LLC for purposes of this




                                                 56
          Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 58 of 185




       Section 2.1(b) and Section 6.6 only) (the “Specified Persons”) and nothing herein shall

       limit the right of the Buyer (or any assignee or transferee thereof) to bring any claims or

       causes of action against a Specified Person);

       45.     Notwithstanding anything in the North American Sale Agreement, in addition to

the Purchaser’s assumption of liability therefor, every one of the Debtors shall remain obligated to

pay quarterly fees arising under 28 U.S.C. § 1930 (a)(6) to the Office of the U.S. Trustee until the

earliest of that particular Debtor’s case being closed, dismissed or converted to a case under chapter

7 of the Bankruptcy Code.

       46.     For cause shown, pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, and 9014,

this North American Sale Order shall not be stayed after the entry hereof, but shall be effective

and enforceable immediately upon entry, and the stays provided in Bankruptcy Rules 6004(h) and

6004(d) are hereby expressly waived and shall not apply. Accordingly, the Debtors and North

American Purchaser are authorized and empowered to close the North American Sale immediately

upon entry of this North American Sale Order.

       47.     The failure to include or specifically reference any particular provision of the North

American Purchase Agreement or the other Transaction Documents in this North American Sale

Order shall not diminish or impair the effectiveness of such provision, it being the intent of the

Court that the North American Purchase Agreement and the other Transaction Documents be

authorized and approved in their entirety.

       48.     To the extent that there are any inconsistencies between the terms of this North

American Sale Order, on the one hand, and the North American Purchase Agreement or any

Transaction Documents, on the other hand, the terms of this North American Sale Order shall

control and govern.




                                                 57
          Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20     Page 59 of 185




       49.     The North American Purchase Agreement and the Transaction Documents may be

modified, amended, or supplemented in a writing signed by the parties thereto and in accordance

with the terms thereof, without further notice to or order of the Court; provided that notice of any

such modification, amendment, or supplement to the North American Purchase Agreement or the

Transaction Documents shall be provided to counsel to the Committee, counsel to the Zohar

Debtors, counsel to the Prepetition Term Loan Agent, counsel to the Patriarch Parties, counsel to

the U.S. Trustee, counsel to the agent for the DIP Lenders and counsel to the DIP Lenders, each

of whom shall have five business days from the date of such notice within which to object in

writing to material modifications, amendments, or supplements, and in the event of an unresolved

objection, such material modifications, amendments, or supplements may only be entered into

upon a further order of the Court, it being understood that non-material authorizations,

amendments, waivers, consents, or other modifications will not be subject to the foregoing notice

period of five business days; provided, further, that the foregoing notice period of five business

days may be waived so long as counsel to each of the parties referenced in the immediately

preceding proviso consents in writing to such waiver (which writing may be via e-mail); provided

further that any modification, amendment or supplement to the North American Purchase

Agreement or the Transaction Documents that is materially adverse to the Debtors shall not be

made except pursuant to further order of the Court, by motion on notice to all parties entitled to

notice under Local Rule 2002-1(b).

       50.     The Court shall retain exclusive jurisdiction to, among other things, (i) interpret,

implement, and enforce the terms and provisions of this North American Sale Order, the North

American Purchase Agreement, the Transaction Documents, and any amendments thereto and any

waivers and consents given thereunder, and to adjudicate, if necessary, any and all disputes




                                                58
          Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 60 of 185




concerning or in any way relating to the North American Sale, including, but not limited to,

retaining jurisdiction to (a) compel delivery of the Transferred Assets to the North American

Purchaser, (b) interpret, implement, and enforce the provisions of this North American Sale Order,

including but not limited to the injunctions and limitations of liability set forth in this North

American Sale Order, (c) protect the North American Purchaser against any Interests in or against

the Debtors or the Transferred Assets of any kind or nature whatsoever, attaching to the proceeds

of the North American Sale, and (d) enter any orders under sections 363 and 365 of the Bankruptcy

Code with respect to the Transferred Assets and the Transferred Contracts.

       51.     From time to time, as and when requested by any party to the North American

Purchase Agreement, each party shall execute and deliver, or cause to be executed and delivered,

all such documents and instruments and shall take, or cause to be taken, all such further or other

actions as may reasonably be necessary or desirable to consummate the North American Sale in

accordance with this North American Sale Order, including, such actions as may be necessary to

vest, perfect or confirm, or record or otherwise, in the North American Purchaser its right, title,

and interest in and to the Transferred Assets and the Transferred Contracts.

       52.     To the extent that this North American Sale Order is inconsistent with any prior

order or pleading with respect to the North American Sale in these chapter 11 cases, the terms of

this North American Sale Order shall govern.




                                                59
            Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 61 of 185




                                    EXHIBIT 1

                         North American Purchase Agreement




114792215\V-3
114792215\V-4
            Case 19-12378-KBO           Doc 1026-1      Filed 05/15/20   Page 62 of 185

                                                                                   Execution Copy




                         STOCK AND ASSET PURCHASE AGREEMENT

                                             by and among

                              DURA AUTOMOTIVE SYSTEMS, LLC,

                                     DURA OPERATING, LLC,

                                DURA MEXICO HOLDINGS, LLC,

                                             NAMP, LLC,

                  DURA AUTOMOTIVE SYSTEMS CABLE OPERATIONS, LLC,

                                      DURA FREMONT L.L.C.,

                                                 AND

                                             DURA G.P.,

                                             as the Sellers,

                                          DNA BUYER LLC

                                              as the Buyer,

                                                  and

                   solely for the purpose of Section 10.1, the Guarantors named herein

                                       Dated as of April 29, 2020




US 167746098v12
KE 68007185.11
US 167746098v16
            Case 19-12378-KBO                    Doc 1026-1              Filed 05/15/20              Page 63 of 185

                                                TABLE OF CONTENTS
                                                                                                                                       Page

                                                           Article I.
                                                         DEFINITIONS

                  Certain Defined Terms .............................................................................................2
                  Table of Definitions ...............................................................................................12

                                                      Article II.
                                                 PURCHASE AND SALE

                  Purchase and Sale ..................................................................................................14
                  Excluded Assets .....................................................................................................17
                  Assumed Liabilities ...............................................................................................18
                  Excluded Liabilities ...............................................................................................19
                  Consents to Certain Assignments or Transfers ......................................................19
                  Consideration .........................................................................................................21
                  Closing. ..................................................................................................................21
                  Tax Allocation .......................................................................................................23
                  Designated Buyer(s)...............................................................................................23
                  Exclusion of Transferred Assets ............................................................................24
                  Withholding ...........................................................................................................24

                                              Article III.
                                  REPRESENTATIONS AND WARRANTIES
                                          OF THE SELLERS

                  Organization ...........................................................................................................25
                  Authority ................................................................................................................25
                  No Conflict; Required Filings and Consents. ........................................................25
                  Transferred Assets; Sufficiency of Assets .............................................................26
                  Transferred Subsidiaries. .......................................................................................26
                  Financial Statements; No Undisclosed Liabilities. ................................................27
                  Absence of Certain Changes or Events ..................................................................28
                  Compliance with Law; Permits. .............................................................................29
                  Litigation ................................................................................................................29
                  Employee Benefit Plans. ........................................................................................29
                  Employees ..............................................................................................................30
                  Real Property. ........................................................................................................31
                  Intellectual Property. ..............................................................................................32
                  Tax Matters ............................................................................................................33
                  Environmental Matters...........................................................................................34
                  Material Contracts ..................................................................................................35
                  Certain Payments ...................................................................................................35
                  Insurance ................................................................................................................36
                  Brokers ...................................................................................................................36
                  Affiliate Transactions.............................................................................................36
                  Exclusivity of Representations and Warranties .....................................................36


                                                                    i
US 167746098v12
US 167746098v16
            Case 19-12378-KBO                    Doc 1026-1              Filed 05/15/20              Page 64 of 185

                                                TABLE OF CONTENTS
                                                                                                                                       Page

                                      Article IV.
                    REPRESENTATIONS AND WARRANTIES OF THE BUYER

                  Organization ...........................................................................................................37
                  Authority ................................................................................................................37
                  No Conflict; Required Filings and Consents. ........................................................37
                  Investment Intent ...................................................................................................38
                  Brokers ...................................................................................................................38
                  Buyer’s Investigation and Non-Reliance ...............................................................38

                                                Article V.
                                        BANKRUPTCY COURT MATTERS

                  Bankruptcy Actions ...............................................................................................38
                  Sale Order ..............................................................................................................39

                                                          Article VI.
                                                         COVENANTS

                  Conduct of Business Prior to the Closing ..............................................................40
                  Covenants Regarding Information. ........................................................................43
                  Notification of Certain Matters ..............................................................................45
                  Employee Matters. .................................................................................................45
                  Consents and Filings; Further Assurances. ............................................................47
                  Certain Director and Officer Matters. ....................................................................49
                  Refunds and Remittances. ......................................................................................51
                  Public Announcements ..........................................................................................52
                  Name Change .........................................................................................................52
                  Intellectual Property Matters..................................................................................52
                  Transition Services Matters ...................................................................................53
                  Non-Competition Agreement.................................................................................53
                  Post-Closing Assignment of Contracts ..................................................................54

                                                         Article VII.
                                                       TAX MATTERS

                  Transfer Taxes .......................................................................................................54
                  Tax Cooperation.....................................................................................................54
                  Bulk Sales ..............................................................................................................54

                                                   Article VIII.
                                             CONDITIONS TO CLOSING

                  General Conditions ................................................................................................55
                  Conditions to Obligations of the Sellers ................................................................55
                  Conditions to Obligations of the Buyer .................................................................56


                                                                    ii
US 167746098v12
US 167746098v16
            Case 19-12378-KBO                    Doc 1026-1              Filed 05/15/20              Page 65 of 185

                                                TABLE OF CONTENTS
                                                                                                                                       Page

                                                         Article IX.
                                                       TERMINATION

                  Termination ............................................................................................................57
                  Effect of Termination .............................................................................................60

                                                     Article X.
                                                GENERAL PROVISIONS

                  Guaranty .................................................................................................................60
                  Nonsurvival of Representations, Warranties and Covenants .................................61
                  Fees and Expenses .................................................................................................61
                  Transition of Permits..............................................................................................61
                  Amendment and Modification ...............................................................................62
                  Waiver ....................................................................................................................62
                  Notices ...................................................................................................................62
                  Interpretation ..........................................................................................................63
                  Entire Agreement ...................................................................................................64
                  Parties in Interest....................................................................................................64
                  Governing Law ......................................................................................................64
                  Submission to Jurisdiction .....................................................................................64
                  Disclosure Generally ..............................................................................................65
                  Personal Liability ...................................................................................................65
                  Assignment; Successors .........................................................................................65
                  Enforcement ...........................................................................................................66
                  Currency .................................................................................................................66
                  Severability ............................................................................................................66
                  Waiver of Jury Trial ...............................................................................................66
                  Counterparts ...........................................................................................................66
                  Facsimile or .pdf Signature ....................................................................................66
                  No Presumption Against Drafting Party ................................................................67
                  Limitation on Damages ..........................................................................................67
                  No Recourse ...........................................................................................................67
                  Time of Essence .....................................................................................................67


                                                  INDEX OF EXHIBITS

EXHIBIT A         FORM OF SALE ORDER

EXHIBIT B         FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
                  AGREEMENT




                                                                   iii
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1      Filed 05/15/20      Page 66 of 185




                      STOCK AND ASSET PURCHASE AGREEMENT

        STOCK AND ASSET PURCHASE AGREEMENT, dated as of April 29, 2020 (this
“Agreement”), by and among (i) Dura Automotive Systems, LLC, a Delaware limited liability
company (“Seller Parent”), Dura Operating, LLC, a Delaware limited liability company (“Dura
Operating”), Dura Mexico Holdings, LLC, a Delaware limited liability company (“Dura Mex
LLC”), NAMP, LLC, a Delaware limited liability company (“NAMP”), Dura Automotive Systems
Cable Operations, LLC, a Delaware limited liability company (“DASCO”), Dura Fremont L.L.C.,
a Michigan limited liability company (“Dura Fremont”), and Dura G.P., a Delaware general
partnership (“Dura GP”) (Seller Parent together with the foregoing entities, each a “Seller” and
collectively, the “Sellers”), (ii) DNA Buyer LLC, a Delaware limited liability company, or one of
its assignees (the “Buyer”), and, (iii) solely for the purposes of and subject to the terms and
conditions of Section 10.1, (x) Bardin Hill Event-Driven Master Fund LP, HCN LP, Halcyon
Vallee Blanche Master LP, Halcyon Eversource Credit LLC, Bardin Hill WC Fund LP, Brown
Cayman I, CAZ Halcyon Strategic Opportunities Fund, L.P., CAZ Halcyon Offshore Strategic
Opportunities Fund, L.P., HLDR Fund I NUS LP, HLDR Fund I TE LP, HLDR Fund I UST LP
and Praetorium Fund I ICAV (each, a “Bardin Hill Guarantor” and collectively, the “Bardin Hill
Guarantors”) and (y) Charlton Holdings LLC (the “Charlton Guarantor”, the Charlton Guarantor,
each Bardin Hill Guarantor, and any other Person otherwise joining this Agreement in accordance
with Section 10.1, each a “Guarantor”, and the Charlton Guarantor, the Bardin Hill Guarantors,
and together with any other Person otherwise joining this Agreement in accordance with
Section 10.1, collectively, the “Guarantors”).

                                            RECITALS

        A.     The Sellers directly and indirectly through their Subsidiaries, including the
Transferred Subsidiaries, are engaged in the business of designing, engineering, and
manufacturing of automotive mobility products in Canada, the United States, Mexico, China and
Japan (and not in Europe, India and Brazil and excluding the DE Business (as defined below)) (the
“Business”).

        B.      Sellers are party to an Asset Purchase Agreement, dated as of April 16, 2020 (the
“DE Purchase Agreement”), by and between Sellers and DE Buyer, LLC (“DE Buyer”), pursuant
to which DE Buyer will acquire from Sellers certain assets relating to the business of Sellers and
their Subsidiaries in Europe, India, and Brazil and the Battery Tray Business (collectively, the “DE
Business”), on the terms and conditions, and as more fully, set forth therein.

          C.    Seller Parent owns, directly or indirectly, all of the issued and outstanding shares
of capital stock and other equity interests (collectively, the “Transferred Stock”) of certain entities
organized in jurisdictions outside the United States, which are set forth on Schedule 1.1(a) (such
entities, together with their respective Subsidiaries, if any, the “Transferred Subsidiaries”).

         D.    Seller Parent and the other Sellers filed voluntary petitions for relief under chapter
11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Middle District of Tennessee, which cases were
subsequently transferred to the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) and are being jointly administered for procedural purposes as In re Dura


US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1      Filed 05/15/20     Page 67 of 185




Automotive Systems, LLC, et. al., case number 19-12378 (KBO) (collectively, the “Bankruptcy
Case”).

        E.     The Sellers are parties to that certain Superpriority Senior Debtor-in-Possession
Loan and Security Agreement (the “DIP Credit Agreement”), dated as of October 24, 2019, among
Seller Parent, the other borrowers and guarantors party thereto, the lenders party thereto, and
Cortland Capital Market Services LLC, as agent (the “Agent”).

        F.    Subject to the Permitted Liens (as described in the Financing Order), if any, the
Agent holds valid, binding and perfected first-priority senior secured priming liens securing all of
the DIP Credit Agreement Indebtedness on substantially all of the assets of Sellers (collectively,
the “Encumbered Assets”).

        G.     Buyer, as duly appointed subagent of Agent, desires to credit bid, for the benefit of
and on behalf of the holders of the outstanding Credit Agreement Indebtedness, certain outstanding
Credit Agreement Indebtedness in the amount of $5,000,000, subject to adjustment by mutual
agreement of the Parties prior to the Closing (the “Credit Bid Amount”), pursuant to section 363(k)
of the Bankruptcy Code and the Sale Order with respect to the assets that are Encumbered Assets.

         H.     The Sellers desire to sell to the Buyer all of the Transferred Stock and Transferred
Assets and the Buyer desires to purchase from the Sellers the Transferred Stock and Transferred
Assets in a sale authorized by the Bankruptcy Court pursuant to, inter alia, sections 105, 363, 365,
1129, 1141 and 1142 of the Bankruptcy Code, in accordance with the other applicable provisions
of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure and the local rules for the
Bankruptcy Court, all on the terms and subject to the conditions set forth in this Agreement and
subject to entry of the Sale Order.

         I.     The execution and delivery of this Agreement and the Sellers’ ability to
consummate the transactions set forth in this Agreement are subject to, among other things, the
entry of the Sale Order under, inter alia, sections 363 and 365 of the Bankruptcy Code, as further
set forth herein. The Parties desire to consummate the proposed transaction as promptly as
practicable after the Bankruptcy Court enters the Sale Order.

                                         AGREEMENT

       In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Parties agree as follows:

                                          ARTICLE I.
                                         DEFINITIONS

                              Certain Defined Terms. For purposes of this Agreement:

                “Accommodation Agreements” means the agreements between Seller Parent and
its North American customers providing for, among other things, accelerated payment terms and
certain price accommodations, each in form and substance reasonably satisfactory to the Buyer.



                                                 2
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 68 of 185




               “Action” means any claim, charge, investigation, audit, complaint, action, suit,
arbitration or proceeding by or before any Governmental Authority, other than an Avoidance
Action.

               “Advisors” means, with respect to any Person, the accountants, attorneys,
consultants, advisors, investment bankers, or other representatives of such Person.

               “Affiliate” means, with respect to any Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is under common
control with, such first Person, where “control,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting securities, as
trustee or executor, as general partner or managing member, by contract or otherwise.

                “Alternative Transaction” means the sale, transfer or other disposition, directly or
indirectly, including through an asset sale, share sale, merger, amalgamation, or other similar
transaction, including a plan of reorganization approved by the Bankruptcy Court, of a material
portion of the Transferred Assets (including, for the avoidance of doubt, the Transferred
Subsidiaries), in a transaction or series of transactions with one or more Persons other than the
Buyer.

              “Ancillary Agreements” means, collectively, the agreements to be executed in
connection with the transactions contemplated by this Agreement, including the Assignment
Agreement, the Transition Services Agreement, the IP Assignment Agreement, the IP License and
the Noncompete.

               “Antitrust Law” means the HSR Act and any competition, merger control and
antitrust Law of any other applicable supranational, national, federal, state, provincial or local Law
designed or intended to prohibit, restrict or regulate actions having the purpose or effect of
monopolizing or restraining trade or lessening competition of any other country or jurisdiction, to
the extent applicable to the transactions contemplated by this Agreement.

          “Asset Sellers” means Seller Parent, Dura GP, Dura Operating, Dura Mex LLC,
NAMP, DASCO and Dura Fremont.

               “Avoidance Actions” means any and all claims for relief of the Sellers under
chapter 5 of the Bankruptcy Code or state fraudulent conveyance, fraudulent transfer, or similar
Laws.

            “Bardin Hill Professional Fee Escrow Guarantee Portion” means the Professional
Fee Escrow Amount less the Charlton Professional Fee Escrow Guarantee Portion.

              “Battery Tray Business” means the business of designing, engineering, and
manufacturing of battery tray products worldwide.

             “Bidding Procedures Order” means the Order entered by the Bankruptcy Court on
November 19, 2019 [Docket No. 339], governing the bidding procedures for the auction.

                                                  3
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 69 of 185




              “Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the city of New York.

                “Business Employees” means all (i) Transferred Subsidiary Employees and
(ii) individuals employed by the Sellers immediately prior to the Closing Date who are not
Transferred Subsidiary Employees and whose duties relate primarily to the Business regardless of
the company payroll on which such individuals are listed.

               “Buyer Group” means Buyer, DE Buyer, any Affiliate of Buyer and each of their
respective former, current or future Affiliates, officers, directors, employees, partners, members,
managers, agents, Advisors, successors or permitted assigns; provided that the Buyer Group shall
not include any Seller, any Subsidiary of any Seller or any of their respective former, current or
future officers, directors, employees, partners, members, managers, agents, Advisors,
Representatives, successors or assigns.

               “Buyer Material Adverse Effect” means any event, change, occurrence or effect
that would materially and adversely affect the ability of the Buyer to perform its obligations under
this Agreement or the Ancillary Agreements or to consummate the transactions contemplated
hereby or thereby.

                 “Cash and Cash Equivalents” means all of any Sellers’ cash (including petty cash
and checks received on the Closing Date), checking account balances, marketable securities,
certificates of deposits, time deposits, bankers’ acceptances, commercial paper, security
entitlements, securities accounts, commodity Contracts, commodity accounts, government
securities and any other cash equivalents, whether on hand, in transit, in banks or other financial
institutions, or otherwise held.

                  “Charlton Professional Fee Escrow Guarantee Portion” means $5,000,000.00.

                “Claims” means all claims, defenses, cross claims, counter claims, debts, suits,
remedies, liabilities, demands, rights, obligations, damages, expenses, rights to refunds,
reimbursement, recovery, indemnification or contribution, attorneys’ or other professionals’ fees
and causes of action whatsoever, whether based on or sounding in or alleging (in whole or in part)
tort, contract, negligence, gross negligence, strict liability, bad faith, contribution, subrogation,
respondeat superior, violations of federal or state securities laws, breach of fiduciary duty, any
other legal theory or otherwise, whether individual, class, direct or derivative in nature, liquidated
or unliquidated, fixed or contingent, whether at law or in equity, whether based on federal, state or
foreign law or right of action, foreseen or unforeseen, mature or not mature, known or unknown,
disputed or undisputed, accrued or not accrued, contingent or absolute (including all causes of
action arising under Sections 510, 544 through 551 and 553 of the Bankruptcy Code or under
similar state Laws, including fraudulent conveyance claims, and all other causes of action of a
trustee or debtor-in-possession under the Bankruptcy Code) or rights of set-off.

                  “Code” means the Internal Revenue Code of 1986, as amended.

               “Confidentiality Agreement” means the Non-Disclosure Agreement entered into
between one or more Sellers and The Charlton Group, Inc. or one of its Affiliates with respect to
Sellers and the transactions contemplated hereby.
                                               4
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1      Filed 05/15/20      Page 70 of 185




               “Contract” means any contract, agreement, insurance policy, lease, license,
sublicense, sales order, purchase order, instrument, or other commitment, that is binding on any
Person or any part of its assets or properties under applicable Law.

              “Controlled Group Liability” means any and all Liabilities of Sellers and their
ERISA Affiliates (a) under Title IV of ERISA, (b) under Section 302 of ERISA, (c) under Sections
412 or 4971 of the Code, (d) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code and (e) under
corresponding or similar provisions of foreign laws or regulations.

               “Credit Agreement Indebtedness” means all DIP Credit Agreement Indebtedness
outstanding as of the Closing Date, including all interest due and owing thereunder and all accrued
and unpaid fees and expenses.

                “Cure Claims” means amounts that must be paid and obligations that otherwise
must be satisfied, pursuant to Sections 365(b)(1)(A) and (B) of the Bankruptcy Code, in connection
with the assumption and assignment of the Transferred Contracts to be assumed and assigned to
the Buyer.

              “Customer Purchase Order” means any purchase order from a customer of the
Business to purchase products manufactured by or services provided by the Business.

                  “DE Closing” means the Closing as defined in the DE Purchase Agreement

                  “DIP Credit Agreement Indebtedness” has the meaning set forth in the Financing
Order.

                “Employee Benefit Plans” means each (i) “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not subject to ERISA, (ii) other benefit and
compensation plan, contract, policy, program, practice, arrangement or agreement, including
pension, profit-sharing, savings, termination, executive compensation, phantom stock, change-in-
control, retention, salary continuation, vacation, sick leave, disability, death benefit, insurance,
hospitalization, medical, dental, life (including all individual life insurance policies as to which
any Asset Seller or Transferred Subsidiary is an owner, a beneficiary or both), employee loan,
educational assistance, fringe benefit, deferred compensation, retirement or post-retirement,
severance, equity or equity-based compensation, incentive and bonus plan, contract, policy,
program, practice, arrangement or agreement and (iii) other employment, consulting or other
individual agreement, plan, practice, policy, contract, program, and arrangement, in each case, (a)
that is sponsored or maintained or contributed to by any Asset Seller or Transferred Subsidiary or
any of their Affiliates in respect of any current or former employees, directors, workers,
independent contractors, consultants or leased employees of any Asset Seller or Transferred
Subsidiary or (b) with respect to which any Asset Seller or Transferred Subsidiary has any actual
or contingent Liability (including any such plan or arrangement formerly maintained by any
Transferred Subsidiary or any current or former Affiliates thereof).

               “Encumbrance” means any charge, claim, mortgage, lien, encumbrance, option,
pledge, hypothecation, security interest or similar interest, preemptive right, right of first refusal,
conditional sale or title retention agreements or other similar restriction.
                                                  5
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1      Filed 05/15/20     Page 71 of 185




                “Environmental Claim” means any action, cause of action, claim, suit, proceeding,
investigation, Order, demand or notice by any Person alleging Liability (including Liability for
investigatory costs, governmental response costs, remediation or clean-up costs, natural resources
damages, property damages, personal injuries, attorneys’ fees, fines or penalties) arising out of,
based on, resulting from or relating to (a) the presence, Release or threatened Release of, or
exposure to any Hazardous Materials; (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law; or (c) any other matters for which liability is imposed
under Environmental Laws.

               “Environmental Law” means any Law relating to pollution, the protection of,
restoration or remediation of the environment or natural resources, or the protection of human
health and safety (regarding exposure to Hazardous Materials), including Laws relating to: (a) the
exposure to, or Releases or threatened Releases of, Hazardous Materials; (b) the generation,
manufacture, processing, distribution, use, transport, treatment, containment, storage, disposal, or
handling of Hazardous Materials; or (c) recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials.

             “Environmental Permit” means any Permit required under or issued pursuant to any
Environmental Law.

             “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and regulations promulgated thereunder.

               “ERISA Affiliate” means any entity which is a member of (a) a controlled group of
corporations (as defined in Section 414(b) of the Code), (b) a group of trades or businesses under
common control (as defined in Section 414(c) of the Code), (c) an affiliated service group (as
defined under Section 414(m) of the Code) or (d) any group specified in Treasury Regulations
promulgated under Section 414(o) of the Code, any of which includes or included any Asset Seller
or Transferred Subsidiary.

                 “Excluded Benefit Plan” means each Employee Benefit Plan sponsored,
maintained, contributed to or required to be contributed to by any Asset Seller (a) that is subject
to Title IV of ERISA or Section 412 of the Code or to the minimum funding standards of Section
302 of ERISA or that is a nonqualified deferred compensation plan that is linked to any such plan,
(b) that is a retiree medical arrangement, (c) that is an equity, equity-based, or phantom incentive
plan, or (d) individual employment or offer letter agreements that provide for benefits or severance
upon a termination of employment.

                  “Excluded Subsidiary” means any Subsidiary of the Sellers other than a Transferred
Subsidiary.

                “Fundamental Representations” means the representations and warranties set forth
in Section 3.1, Section 3.2, Section 3.4, Section 3.5 and Section 3.19.

               “GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.


                                                  6
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20      Page 72 of 185




                 “Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority, agency, court, tribunal
or commission or any other judicial or arbitral body, including the Bankruptcy Court.

               “Hazardous Materials” means any material, substance, chemical, or waste (or
combination thereof) that (a) is listed, defined, designated, regulated or classified as hazardous,
toxic, radioactive, dangerous, a pollutant, a contaminant, petroleum, oil, or words of similar
meaning or effect under any Law relating to pollution, hazardous or toxic waste, or protection of
the environment; or (b) forms the basis of any Liability under any Law relating to pollution,
hazardous or toxic waste, or protection of the environment.

               “Indemnification Arrangements” means any agreement or arrangement to which
any Transferred Subsidiary is a party and pursuant to which any present or former director or
officer of any Transferred Subsidiary or any agent, Affiliate or Representative of any Transferred
Subsidiary receives indemnification from a Transferred Subsidiary, including pursuant a separate
Contract (other than insurance policies) but excluding such Transferred Subsidiary’s
Organizational Documents.

                 “Intellectual Property” means all intellectual property and intellectual property
rights and rights in confidential information of every kind and description throughout the world,
including all U.S. and foreign (a) trade names, trademarks and service marks, business names,
corporate names, domain names, trade dress, logos, slogans, design rights, and other similar
designations of source or origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”); (b) patents, patent applications, invention disclosures, and all related
continuations, continuations-in-part, divisionals, reissues, re-examinations, substitutions, and
extensions thereof (“Patents”); (c) copyrights and copyrightable subject matter (whether registered
or unregistered) (“Copyrights”); (d) rights in computer programs (whether in source code, object
code, or other form), firmware, software, models, algorithms, methodologies, databases,
compilations, data, all technology supporting the foregoing, and all documentation, including user
manuals and training materials, programmers’ annotations, notes, and other work product used to
design, plan, organize, maintain, support or develop, or related to any of the foregoing; (e)
confidential or proprietary information, trade secrets and know-how, and all other inventions,
proprietary processes, formulae, models, and methodologies; (f) rights of publicity, privacy rights,
and rights to personal information; (g) all rights in the foregoing and in other similar intangible
assets; (h) all applications and registrations for any of the foregoing; and (i) all rights and remedies
(including the right to sue for and recover damages) against past, present, and future infringement,
misappropriation, or other violation relating to any of the foregoing.

              “Inventory” means all raw materials, works-in-progress, finished goods, supplies,
packaging materials and other inventories owned by the Asset Sellers for use primarily in the
Business or by the Transferred Subsidiaries.

                  “IRS” means the Internal Revenue Service of the United States.

              “Knowledge” with respect to the Sellers means the actual (but not constructive or
imputed) knowledge of Michael Beckett, James Riedy and Jamie Zinser as of the date of this
Agreement (or, with respect to a certificate delivered pursuant to this Agreement, as of the date of

                                                   7
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20      Page 73 of 185




delivery of such certificate) after reasonable inquiry of such person’s direct reports having
responsibility for the applicable subject matter.

              “Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.

                “Lease” means a lease, sublease, license, or other use or occupancy agreement with
respect to the real property to which a Transferred Subsidiary is a party as lessee, sublessee, tenant,
subtenant or in a similar capacity.

                  “Leased Real Property” means the leaseholder interests under a Lease.

                 “Liability” means any debt, loss, claim, damage, demand, fine, judgment, penalty,
liability or obligation (whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due).

                “Material Adverse Effect” means any event, change, condition, occurrence or effect
that individually or in the aggregate has had, or would reasonably be expected to have, a material
adverse effect on (a) the business, properties, liabilities, financial condition or results of operations
of the Business, including the Transferred Subsidiaries and the Transferred Assets, taken as a
whole, or (b) the ability of the Sellers to consummate the transactions contemplated hereby or
thereby, in each case of the preceding clauses (a) and (b), other than any event, change, condition,
occurrence or effect to the extent arising out of, attributable to or resulting from, alone or in
combination, (i) general changes or developments in the industry in which the Business operates,
(ii) changes in general domestic or foreign economic, social, political, financial market or
geopolitical conditions (including the existence, occurrence, escalation, outbreak or worsening of
any hostilities, war, police action, acts of terrorism or military conflicts, whether or not pursuant
to the declaration of an emergency or war), (iii) natural disasters or calamities, including the onset
or continuation of any global or national health concern, epidemic, pandemic (whether or not
declared as such by any Governmental Authority), viral outbreak (including the “Coronavirus” or
“COVID-19”) or any quarantine or trade restrictions related thereto, (iv) changes in any applicable
Laws or GAAP or interpretations thereof, (v) the execution, existence, performance,
announcement, pendency or consummation of this Agreement or the transactions contemplated
hereby, (vi) the pendency of the Bankruptcy Case (and any limitations therein pursuant to the
Bankruptcy Code, any Order of the Bankruptcy Court, or the DIP Credit Agreement (or limitations
of funding thereunder)) or any objections in the Bankruptcy Court to (1) this Agreement or any of
the transactions contemplated hereby, (2) the reorganization of the Sellers and any related plan of
reorganization or disclosure statement, (3) the Sale Motion, (4) the assumption of any Transferred
Contract or (5) any actions approved by the Bankruptcy Court, (vii) any action taken by the Sellers
or the Transferred Subsidiaries at the written request of Buyer or that is required by this
Agreement, (viii) the identity of Buyer or any of its Affiliates, (ix) any failure, in and of itself, to
achieve any budgets, projections, forecasts, estimates, plans, predictions, performance metrics or
operating statistics (but, for the avoidance or doubt, not the underlying causes of any such failure
to the extent such underlying cause is not otherwise excluded from the definition of Material
Adverse Effect), (x) the effect of any action taken by Buyer or its Affiliates with respect to the
transactions contemplated by this Agreement or the financing thereof; provided, however, that
changes or developments set forth in clauses (i), (ii), (iii) or (iv) may be taken into account in

                                                   8
US 167746098v12
US 167746098v16
            Case 19-12378-KBO          Doc 1026-1      Filed 05/15/20      Page 74 of 185




determining whether there has been or is a Material Adverse Effect if such changes or
developments have a disproportionate impact on the Business, taken as a whole, relative to the
other participants in the industries and markets in which the Business operates. For the avoidance
of doubt, the initiation of any criminal investigation or proceeding against any Transferred
Subsidiary or insolvency proceeding of any character, including bankruptcy, receivership,
reorganization, composition, administration or arrangement with creditors, voluntary or
involuntary, of any Transferred Subsidiary or directly with respect to any of their material assets
or properties, shall constitute a Material Adverse Effect.

               “Order” means any award, writ, injunction, judgment, order or decree entered,
issued, made, or rendered by any Governmental Authority.

                “Ordinary Course of Business” means the operation of the Business in the ordinary
and usual course consistent with past practice of the Sellers and Transferred Subsidiaries, as such
practice and custom is, or may have been, modified as a result of the Bankruptcy Case, in each
case subject to (a) the filing of the Bankruptcy Case, (b) any Orders of the Bankruptcy Court, and
(c) the conduct of the process as contemplated by the bidding procedures approved by the
Bankruptcy Court.

                 “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, its bylaws, and any shareholder or stockholder agreement,
(ii) with respect to any limited partnership, its certificate of limited partnership and its partnership
agreement, (iii) with respect to any general partnership, any statement of partnership and its
partnership agreement, (iv) with respect to any limited liability company, its certificate of
formation or articles of organization and its operating agreement, (v) with respect to any other
form of entity, any charter or similar document adopted or filed in connection with the creation,
formation or organization of a Person and any agreement amongst its members, (vi) any documents
equivalent to any of the foregoing applicable to non-U.S. jurisdictions, and (vii) any amendment
to any of the foregoing.

                “Owned Real Property” means any real property primarily used in the Business that
is owned by the Sellers or a Transferred Subsidiary, including all improvements, fixtures and
structures thereon and appurtenances belonging thereto.

                  “Party” or “Parties” means, individually or collectively, the Buyer and the Sellers.

               “Permitted Encumbrance” means (a) statutory liens for current Taxes not yet due
and payable or the validity or amount of which is being contested in good faith by appropriate
proceedings only (i) with respect to the assets of the Transferred Subsidiaries or (ii) to the extent
such lien is a Prior Senior Lien under the Final Financing Order (as defined in the DIP Credit
Agreement), (b) mechanics’, carriers’, workers’, repairers’ and other similar liens arising or
incurred in the Ordinary Course of Business relating to obligations (i) as to which there is no
default on the part of the Seller or the Transferred Subsidiaries, (ii) for a period with respect to
amounts not yet overdue (provided that such amounts arising or accruing prior to Closing remain
the Sellers’ Liabilities) and (iii) that are not individually or in the aggregate material to the
continued use, value or operation of the Transferred Assets in the conduct of the Business taken
as a whole as currently conducted, or pledges, deposits or other liens securing the performance of

                                                   9
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20      Page 75 of 185




bids, trade Contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation), (c) as to any Lease, any
Encumbrance affecting solely the interest of the landlord thereunder and not the interest of the
tenant thereunder that does not materially impair the value or the current use of such Lease, (d)
with respect to the Real Property, minor title defects or irregularities that do not, individually or in
the aggregate, materially impair the value or the current use of such Real Property, (e) other
exceptions, restrictions, easements, imperfections of title, charges, rights-of-way and
encumbrances that do not materially interfere with the use or value of the Owned Real Property
subject to such encumbrances, (f) zoning, building codes and other land use Laws regulating the
use or occupancy of the Owned Real Property or the activities conducted thereon which are
imposed by any governmental authority having jurisdiction over the Owned Real Property which
are not violated by the current use or occupancy of such Owned Real Property, and (g) any
Encumbrances that will be removed or released by operation of the Sale Order.

                “Person” means an individual, corporation, partnership, limited liability company,
limited liability partnership, syndicate, person, trust, association, organization or other entity,
including any Governmental Authority, and including any successor, by merger or otherwise, of
any of the foregoing.

               “Proceeding” means any charge, investigation, audit, complaint, action, suit,
arbitration or proceeding by or before any Governmental Authority, other than an Avoidance
Action.

             “Products” means all products and services, offered, available for offer, or in
development by any Asset Seller or Transferred Subsidiary as of Closing, in connection with the
Business.

                “Qualified Leave Recipient” means any Business Employee who is not a
Transferred Subsidiary Employee and who is absent from active employment as of immediately
prior to the Closing Date as a result of an approved leave of absence, including (a) those on military
leave and family and medical leave, (b) those on other approved leaves of absence, but only to the
extent they have reemployment rights under federal or state Law, under any applicable collective
bargaining agreement or under any leave of absence policy of the Asset Sellers and (c) those on
short-term disability under the Asset Sellers’ short-term disability program.

                  “Real Property” means the Leased Real Property and the Owned Real Property.

               “Release” means any release, spill, emission, discharge, leaking, pouring, dumping
or emptying, pumping, injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into the indoor or outdoor environment (including soil, ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property, including the
migration of Hazardous Materials through or in the air, soil, surface water, groundwater or
property.

                “Representatives” means, with respect to any Person, the officers, managers,
directors, principals, employees, agents, auditors, advisors, bankers and other representatives of
such Person.

                                                  10
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 76 of 185




               “Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated by this Agreement.

               “Sale Motion” means the motion of the Sellers in the Bankruptcy Case seeking
approval of the Sale Order.

               “Sale Order” means an Order of the Bankruptcy Court approving this Agreement
and the transactions contemplated hereby, the form of which Order is attached hereto as Exhibit A,
with such changes as may be required by the Bankruptcy Court that are in form and substance
acceptable to the Buyer and the Sellers.

               “Seller Related Parties” means Sellers, any Affiliate of Seller, and each of their
respective former, current or future Affiliates, officers, directors, employees, partners, members,
managers, agents, Advisors, Representatives, holders of equity interests, successors and assigns;
provided that the Seller Related Parties shall not include any member of the Buyer Group.

                “Subsidiary” of any Person means any entity (a) of which 50% or more of the
outstanding share capital, voting securities or other voting equity interests are owned, directly or
indirectly, by such Person, (b) of which such Person is entitled to elect, directly or indirectly, at
least 50% of the board of directors or similar governing body of such entity or (c) if such entity is
a limited partnership or limited liability company, of which such Person or one of its Subsidiaries
is a general partner or managing member or has the power to direct the policies, management or
affairs.

              “Tax Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority relating to Taxes.

                “Tax Return” means any return, document, declaration, report, claim for refund,
statement, information statement or other information or filing relating to Taxes, including any
schedule or attachment thereto or amendment thereof, that is filed with or supplied to, or required
to be filed with or supplied to, any Governmental Authority.

                 “Taxes” means (a) any and all U.S. federal, state and local, foreign, and other taxes,
charges, fees, duties, levies, tariffs, imposts, tolls, customs or other assessments, including all net
income, gross income, gross receipts, sales, use, ad valorem, transfer, franchise, profits, branch
profits, profit share, license, lease, service, service use, value added, unclaimed property, escheat,
withholding, payroll, employment, fringe, fringe benefits, excise, estimated, severance, stamp,
occupation, premium, property, windfall profits, wealth, net wealth, net worth, export and import
fees and charges, registration fees, tonnage, vessel, deposits, or other taxes, fees, assessments,
customs, duties, levies, tariffs, imposts, tolls, or charges of any kind whatsoever imposed by any
Governmental Authority, together with any interest, penalties, inflationary adjustments, additions
to tax, fines or other additional amounts imposed thereon, with respect thereto, or related thereto,
wherever and whenever imposed, (b) any and all liability for the payment of any items described
in clause (a) above arising from, through, attributable to, or with respect to a place of business,
permanent establishment, or a branch or as a result of being (or ceasing to be) a member of a fiscal
unity, affiliated, consolidated, combined, unitary, or other similar group (or being included) in any
Tax Return related to such group, (c) any and all liability for the payment of any amounts as a

                                                  11
US 167746098v12
US 167746098v16
               Case 19-12378-KBO                       Doc 1026-1               Filed 05/15/20               Page 77 of 185




result of any successor or transferee liability, in respect of any items described in clause (a) or (b)
above, and (d) any and all liability for the payment of any items described in clause (a) or (b) above
as a result of, or with respect to, any express or implied obligation to indemnify any other Person
pursuant to any tax sharing, tax indemnity or tax allocation agreement or similar agreement or
arrangement with respect to taxes.

               “Transferred Subsidiary Benefit Plan” means each Employee Benefit Plan that is
solely sponsored or maintained by a Transferred Subsidiary.

              “Transferred Subsidiary Employees” means all employees employed by the
Transferred Subsidiaries.

              “Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury (whether in final, proposed or temporary form), as the
same may be amended from time to time.

                               Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

                    Definition                                                                          Location
Agent ............................................................................................................................................... 2
Agreement ....................................................................................................................................... 1
Allocation ...................................................................................................................................... 23
Antitrust Authority ........................................................................................................................ 48
Applicable Cash ............................................................................................................................ 21
Assigned Benefit Plans ................................................................................................................. 47
Assignment Agreement ................................................................................................................. 22
Assumed Liabilities ...................................................................................................................... 18
Balance Sheet Date ....................................................................................................................... 27
Bankruptcy Case ............................................................................................................................. 2
Bankruptcy Code ............................................................................................................................ 1
Bankruptcy Court ............................................................................................................................ 1
Bardin Hill Guarantor ..................................................................................................................... 1
Bardin Hill Guarantors .................................................................................................................... 1
Business .......................................................................................................................................... 1
Buyer ............................................................................................................................................... 1
Buyer Plan ..................................................................................................................................... 46
Charlton Guarantor ......................................................................................................................... 1
Closing .......................................................................................................................................... 21
Closing Date.................................................................................................................................. 21
Contract Documents...................................................................................................................... 40
Copyrights ....................................................................................................................................... 7
Credit Bid Amount .......................................................................................................................... 2
Customer ....................................................................................................................................... 40
DASCO ........................................................................................................................................... 1
DE Business .................................................................................................................................... 1
DE Buyer ........................................................................................................................................ 1

                                                                         12
US 167746098v12
US 167746098v16
               Case 19-12378-KBO                        Doc 1026-1              Filed 05/15/20               Page 78 of 185




DE Purchase Agreement ................................................................................................................. 1
Designated Buyer .......................................................................................................................... 23
DIP Credit Agreement .................................................................................................................... 2
Disclosure Limitations .................................................................................................................. 43
Disclosure Schedules .................................................................................................................... 24
Dura Fremont .................................................................................................................................. 1
Dura GP .......................................................................................................................................... 1
Dura Mex LLC................................................................................................................................ 1
Dura México ................................................................................................................................. 20
Dura Operating................................................................................................................................ 1
Employment Offer ........................................................................................................................ 45
Encumbered Assets ......................................................................................................................... 2
Enforceability Exceptions ............................................................................................................. 25
Estate Professionals ...................................................................................................................... 55
Excluded Assets ............................................................................................................................ 17
Foreign Competition Laws ........................................................................................................... 25
Guarantor ........................................................................................................................................ 1
Guarantors ....................................................................................................................................... 1
HSR Act ........................................................................................................................................ 25
IP Assignment Agreement ............................................................................................................ 22
IP License...................................................................................................................................... 53
Items .............................................................................................................................................. 40
Legal Restraint .............................................................................................................................. 55
México Closing ............................................................................................................................. 20
México Condition ......................................................................................................................... 20
NAMP ............................................................................................................................................. 1
Noncompete .................................................................................................................................. 53
Obligations .................................................................................................................................... 40
OEMs ............................................................................................................................................ 40
Outside Date.................................................................................................................................. 58
Patents ............................................................................................................................................. 7
Permits .......................................................................................................................................... 29
Pro Rata Portion ............................................................................................................................ 60
Professional Fee Claims ................................................................................................................ 55
Professional Fee Escrow Account ................................................................................................ 55
Professional Fee Escrow Amount ................................................................................................. 56
Purchase Price ............................................................................................................................... 21
Registered IP ................................................................................................................................. 32
Securities Act ................................................................................................................................ 38
Seller ............................................................................................................................................... 1
Seller Financial Statements ........................................................................................................... 27
Seller Parent .................................................................................................................................... 1
Sellers.............................................................................................................................................. 1
Shared Assets ................................................................................................................................ 16
Specified Persons .......................................................................................................................... 15
Trademarks ..................................................................................................................................... 7

                                                                          13
US 167746098v12
US 167746098v16
               Case 19-12378-KBO                     Doc 1026-1             Filed 05/15/20              Page 79 of 185




Transfer Taxes .............................................................................................................................. 54
Transferred Assets ........................................................................................................................ 14
Transferred Contracts.................................................................................................................... 15
Transferred Employee ................................................................................................................... 45
Transferred Stock ............................................................................................................................ 1
Transferred Subsidiaries ................................................................................................................. 1
Transition Services Agreement ..................................................................................................... 53

                                                        ARTICLE II.
                                                    PURCHASE AND SALE

                                  Purchase and Sale. Pursuant to sections 105, 363, 365, 1129, 1141
and 1142 of the Bankruptcy Code, upon the terms and subject to the conditions of this Agreement,
at the Closing, the Sellers shall sell, assign, transfer, convey and deliver, or cause to be sold,
transferred, assigned, conveyed and delivered, to the Buyer, and Buyer shall purchase, all right,
title and interest of Sellers, in, to or under the Transferred Assets free and clear of any and all
Encumbrances (other than Permitted Encumbrances). Subject in all cases to Section 5.2(b),
“Transferred Assets” shall mean all right, title and interest of the Asset Sellers to or under the
properties and assets of the Asset Sellers related primarily to the Business, of every kind and
description, wherever located, whether real, personal or mixed, tangible or intangible, including
all right, title and interest of the Asset Sellers in, to or under the following to the extent related
primarily to the Business (but excluding in each case any Excluded Assets):

                (a)     all rights, claims or causes of action of the Asset Sellers against any party
arising out of events occurring prior to the Closing related primarily to the Business, including, for
the avoidance of doubt, arising out of events occurring prior to the commencement of the
Bankruptcy Case, and including any rights under or pursuant to any and all warranties,
representations and guarantees made by suppliers, manufacturers and contractors relating to
products sold, or services provided, to the Asset Sellers, in each case, relating to the Business or
the Transferred Subsidiaries;

                  (b)    subject to Section 6.6, all of the rights, claims or causes of action of the
Asset Sellers of any kind, including those available under the Bankruptcy Code, against any party,
including any officer, director, employee, manager or Affiliate of, or lender to, any Asset Seller or
Transferred Subsidiary or any of their respective Affiliates (other than any Transferred
Subsidiaries (as defined in the DE Purchase Agreement)) (and the proceeds of any insurance
policies related to any such rights, claims or causes of action) arising at any time prior to the
Closing; provided that any rights, claims or causes of action included in this Section 2.1(b) shall
not include any such rights or claims arising in the ordinary course of the operation of the DE
Business or that constitute “Transferred Assets” pursuant to the DE Purchase Agreement; provided
further that neither the Buyer nor any Person claiming by, through or on behalf of the Buyer
(including by operation of law, sale, assignment, conveyance or otherwise) shall pursue, prosecute,
litigate, institute or commence an Action based on, assert, sell, convey, assign or file any Claim
that relates to any rights, claims or causes of action transferred under this Section 2.1(b) against
any Asset Seller, or any officer, director, employee, manager, adviser, or other Representative of
any Asset Seller or Transferred Subsidiary (in each case, other than Lynn Tilton, or any other
director or officer of an Asset Seller or Transferred Subsidiary who is or has been a director,

                                                                      14
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20      Page 80 of 185




officer, equityholder, manager, Affiliate, member or Representative of Patriarch Partners, LLC or
any of its Affiliates (Dura Automotive Systems, LLC and its Subsidiaries shall not be included in
the definition of Affiliates of Patriarch Partners, LLC for purposes of this Section 2.1(b) and
Section 6.6 only) (the “Specified Persons”) and nothing herein shall limit the right of the Buyer
(or any assignee or transferee thereof) to bring any claims or causes of action against a Specified
Person);

             (c)     all Leased Real Property relating to the Business and all Leases underlying
such Leased Real Property;

                  (d)   all Owned Real Property;

                (e)    all tangible property, accounts, machinery, equipment, Inventory and tenant
improvements, in each case, relating primarily to the Business, including such assets that are
located at or associated with the facilities of the Business;

                  (f)   all IT, and related systems and equipment, relating primarily to the
Business;

                (g)     (i) Accommodation Agreements, (ii) Customer Purchase Orders, (iii) the
Contracts identified by the Buyer in a written notice delivered to Seller Parent prior to the Closing,
and (iv) all collective bargaining agreements (collectively this Section 2.1(g), the “Transferred
Contracts”); provided that any applicable Cure Claims shall either be waived by the contract
counterparty or paid by or on behalf of Buyer or its designee in an amount and on terms agreed
upon between the Buyer and contract counterparty;

                (h)     subject to the IP License, (i) all Intellectual Property (other than
Trademarks) relating primarily to the Business, (ii) all Trademarks owned, held for use in, or
registered or applied to be registered in Canada, the United States or Mexico and relating primarily
to the Business, including in respect of Products, and (iii) social media accounts and domain names
relating primarily to the Business;

               (i)    all goodwill associated with the Transferred Assets, Transferred
Subsidiaries or the Business;

                (j)    subject to Section 2.2(f), all credits, prepaid expenses, security deposits,
other deposits, prepaid assets or charges, rebates and setoffs of the Business, including all deposits
of Sellers as security for rent, electricity, telephone, bonds or other sureties or other expenses
(including all prepaid rent and all prepaid charges, expenses and rent under any personal property
leases);

                  (k)   all bank and lock box accounts of the Business;

               (l)    all account receivables of the Business and all cash receipts received from
customers of the Business after the Closing;

                (m)    all books and records related primarily to the Business or to the extent
related to any other Transferred Asset;
                                                 15
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20    Page 81 of 185




              (n)    all personnel files for Transferred Employees except as prohibited by Law;
provided, however, that Sellers have the right to retain copies at Sellers’ expense to the extent
required by Law;

              (o)    all telephone and facsimile numbers of the Business and all email addresses
of customers and suppliers of the Business;

                (p)   all Permits held by Sellers and relating primarily to the Business, but only
to the extent such Permits may be transferred under applicable Law;

                (q)     any other assets and properties of the Sellers relating primarily to the
Business or the rights, claims and causes of action described in Section 2.1(b); provided that the
Parties agree to act (and to cooperate with DE Buyer) in good faith and use commercially
reasonable efforts (i) to identify with more particularity and set forth on Section 2.1(q) of the
Disclosure Schedules prior to Closing such assets and properties (including Intellectual Property)
of the Sellers that are used primarily in the Business, (ii) to identify such assets and property as
may be “shared assets” (e.g., assets used to a similar extent or relating to common customers,
suppliers, or other business relations and Intellectual Property) (“Shared Assets”) between the
Business and the DE Business and determine the appropriate ownership thereof or other
arrangements with respect thereto, and (iii) to enter into arrangements such that Buyer may have
access to and/or use of Excluded Assets and/or such Shared Assets and DE Buyer may have access
to and/or use of Transferred Assets and/or such Shared Assets, in each case, as may be reasonably
necessary in connection with their respective businesses;

                  (r)   the Transferred Stock;

                  (s)   any amounts owing from any Transferred Subsidiary to Sellers;

                (t)     all rights and obligations under or arising out of all insurance policies
(except as set forth in Section 2.2(h)) relating to the Business or any of the Transferred Assets or
Assumed Liabilities (including returns and refunds of any premiums paid, or other amounts due
back to any Seller, with respect to any cancelled insurance policies);

               (u)     all assets under each Transferred Subsidiary Benefit Plan (to the extent
assets under such plans are held by the Asset Sellers) and each Assigned Benefit Plan, together
with all funding arrangements related thereto (including all assets, trusts, insurance policies and
administrative service Contracts) but, in each case, excluding each Excluded Benefit Plan;

                 (v)     all bank account(s) of the Asset Sellers (other than the Professional Fee
Escrow Account and one (1) additional bank account of the Sellers to be mutually agreed for the
Sellers’ estate to use in connection with wind-down); and

                (w)     all Tax refunds, rebates, credits, abatements or recoveries (together with
interest due thereon or penalty rebate arising therefrom) or claims thereto, and Tax attributes of
the Asset Sellers applicable to Tax jurisdictions in Canada, the United States, Mexico, China and
Japan that are transferrable pursuant to applicable Tax Law.


                                                 16
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 82 of 185




                               Excluded Assets.        Notwithstanding anything contained in
Section 2.1 to the contrary, but subject in all cases to Section 5.2(b), the Asset Sellers are not
selling, and the Buyer is not purchasing, any right, title or interest in, to or under the following
assets of the Asset Sellers, all of which shall be retained by the Asset Sellers (collectively, the
“Excluded Assets”):

              (a)     all assets expressly excluded or excepted from the definition of Transferred
Assets pursuant to Section 2.1;

                  (b)   the Asset Sellers’ documents, written files, papers, books, reports and
records (i) prepared in connection with this Agreement or the transactions contemplated hereby,
(ii) relating to the Bankruptcy Case and not relating to the Business or (iii) that any Asset Seller is
required by Law to retain; provided that Buyer shall be entitled to copies of all or any portions of
such documents;

                 (c)    (i) Intellectual Property relating primarily to the Battery Tray Business and
(ii) subject to the IP License, (1) Intellectual Property (other than Trademarks) relating primarily
to the DE Business, and (2) all Trademarks owned, held for use in, or registered or applied to be
registered in Europe, India or Brazil and relating primarily to the DE Business;

               (d)     all rights, claims and causes of action to the extent relating to any Excluded
Asset (and not relating to any Transferred Asset);

                (e)     shares of capital stock or other equity interests of any Asset Seller or any
Subsidiary that is not a Transferred Subsidiary or securities convertible into or exchangeable or
exercisable for shares of capital stock or other equity interests of any Asset Seller or any Subsidiary
that is not a Transferred Subsidiary;

               (f)      all retainers or similar prepaid amounts paid to the accountants, attorneys,
consultants, advisors, investment bankers or other professional service providers of the Sellers;

                  (g)   the assets of the Asset Sellers listed in Section 2.2(g) of the Disclosure
Schedules;

                (h)    all director and officer insurance policies, and all rights and benefits of any
nature of Sellers with respect thereto, including all insurance recoveries thereunder and rights to
assert claims with respect to any such insurance recoveries, in each case, solely to the extent
payable to or on behalf of, or in respect of amounts payable by any Seller or Subsidiary of and
Seller to, any individuals covered by such policies;

                  (i)   each Contract of any Seller that is not a Transferred Contract;

                (j)      all books and records (i) to the extent related to any of the other Excluded
Assets or Liabilities of the Sellers other than Liabilities assumed by the Buyer pursuant to
Section 2.3; (ii) all minute books, Organizational Documents, stock registers and such other books
and records of any Seller or any Excluded Subsidiary, as pertaining to ownership, organization or
existence of such Seller or Excluded Subsidiary, Tax Returns (and any related work papers) of any
Seller or any Excluded Subsidiary, and corporate seal of any Seller or any Excluded Subsidiary;
                                                  17
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 83 of 185




and (iii) that any Seller is required by Law to retain; provided that, to the extent not prohibited by
applicable Law, Buyer shall have the right to make copies of any portions of such documents;

                (k)    all books and records prepared or received by any Seller or any of its
Affiliates or Representatives relating to the sale (or potential sale) of the Transferred Assets and/or
the Excluded Assets (whether to Buyer or any other Person(s)), this Agreement, or the transactions
contemplated hereby, including (i) all bids and expressions of interest received from third parties
with respect to the acquisition of any of Sellers’ businesses or assets and (ii) all privileged
materials, documents and records of a Seller or any of its Affiliates; provided that any privileged
materials, documents and records of any Transferred Subsidiaries shall continue to be property of
such Transferred Subsidiaries and shall not be Excluded Assets (or Transferred Assets) hereunder;

               (l)      all Tax refunds and Tax attributes of the Asset Sellers that are not
transferred by the operation of applicable Tax Law, except for Tax refunds and Tax attributes
applicable to Tax jurisdictions in Canada, the United States and Mexico (but not in Europe, India
and Brazil) that are transferrable pursuant to applicable Tax Law;

                  (m)   all Cash and Cash Equivalents;

                  (n)   all Transferred Assets (as defined in the DE Purchase Agreement);

              (o)      all assets under any Excluded Benefit Plan, together with all funding
arrangements related thereto (including all assets, trusts, insurance policies and administrative
service Contracts); and

                  (p)   all rights of the Asset Sellers under this Agreement and the Ancillary
Agreements.

                               Assumed Liabilities. In connection with the purchase and sale of
the Transferred Assets pursuant to this Agreement, but subject in all cases to Section 5.2(b), at the
Closing, the Buyer shall assume and pay, discharge, perform or otherwise satisfy only the
following Liabilities (the “Assumed Liabilities”):

                (a)    all Liabilities of the Asset Sellers under the Transferred Contracts and the
transferred Permits that are to be performed on or after, or in respect of periods following, the
Closing, provided that, for the avoidance of doubt, in no event shall the Buyer assume any Liability
related to any warranty claim under any Accommodation Agreement, Customer Purchase Order
or Transferred Contract to the extent such claim arises out of actions or omissions occurring prior
to the Closing;

              (b)     all Liabilities relating to or arising out of the ownership and operation of the
Transferred Assets or the Business from and after the Closing;

                (c)    trade and vendor accounts payable incurred in the Ordinary Course of
Business between October 17, 2019 and the Closing for vendors continuing to provide goods and
services to the Business from and after Closing;

                  (d)   Liabilities for all unpaid fees payable under 28 U.S.C. § 1930(a);
                                                  18
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 84 of 185




                  (e)   all Cure Claims associated with Transferred Contracts that are agreed to by
Buyer;

                  (f)   any Liabilities of the Sellers for any amounts owing to any Transferred
Subsidiary;

               (g)    all Liabilities arising out of, resulting from, or relating to (i) the employment
or termination of employment of the Transferred Employees by Buyer or its Affiliates following
the Closing Date or (ii) any Transferred Subsidiary Benefit Plans or Assigned Benefit Plans,
including sponsorship thereof, in the case of either (i) or (ii), excluding any Controlled Group
Liability;

                               Excluded Liabilities. Subject in all cases to Section 5.2(b), Buyer
shall not assume, be obligated to pay, perform or otherwise discharge or in any other manner be
liable or responsible for any Liabilities of, or Action against, the Sellers or relating to the
Transferred Assets or the Transferred Subsidiaries, of any kind or nature whatsoever, whether
absolute, accrued, contingent or otherwise, liquidated or unliquidated, due or to become due,
known or unknown, currently existing or hereafter arising, matured or unmatured, direct or
indirect, and however arising, whether existing on the Closing Date or arising thereafter as a result
of any act, omission, or circumstances taking place prior to the Closing, except for the Assumed
Liabilities. Notwithstanding the foregoing, Buyer hereby acknowledges and agrees that no
Liability of any Transferred Subsidiary shall be an excluded Liability pursuant to the immediately
preceding sentence and that all Liabilities of any Transferred Subsidiary as of the Closing shall
continue to be the Liabilities of such Transferred Subsidiary following the Closing except to the
extent Buyer acquires, pursuant to Section 2.1(s), the right to any such Liability and subsequently
cancels, settles, or otherwise terminates or amends such Liability with such Transferred
Subsidiary.

                               Consents to Certain Assignments or Transfers.

                 (a)    Notwithstanding anything in this Agreement or any Ancillary Agreement to
the contrary, this Agreement and the Ancillary Agreements shall not constitute an agreement to
transfer or assign any asset, permit, claim or right or any benefit arising thereunder or resulting
therefrom if an attempted assignment thereof, without the consent of a third party, would constitute
a breach or other contravention under any agreement or Law to which any Seller is a party or by
which it is bound, or materially and adversely affect the rights of the Sellers or, upon transfer, the
Buyer under such asset, permit, claim or right, unless the applicable provisions of the Bankruptcy
Code permits and/or the Sale Order authorizes the assumption and assignment of such asset,
permit, claim, or right irrespective of the consent or lack thereof of a third party. If, with respect
to any Transferred Asset, such consent is not obtained or such assignment is not attainable pursuant
to the Bankruptcy Code or the Sale Order, then such Transferred Asset shall not be transferred
hereunder, and the Closing shall proceed with respect to the remaining Transferred Assets and the
Sellers shall, through the earlier of such time as such consent or assignment is so obtained and six
(6) months following the Closing (or the remaining term of any such binding agreement or the
closing of the Bankruptcy Case, if shorter), use their reasonable best efforts, and the Buyer shall
cooperate with the Sellers, to obtain any such consent and to resolve the impracticalities of
assignment after the Closing.

                                                  19
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 85 of 185




                (b)     If (i) notwithstanding the applicable provisions of Sections 363 and 365 of
the Bankruptcy Code and the Sale Order and the reasonable best efforts of the Sellers, any consent
is not obtained prior to Closing and as a result thereof the Buyer shall be prevented by a third party
from receiving the rights and benefits with respect to a Transferred Asset intended to be transferred
hereunder or (ii) any Transferred Asset is not otherwise capable of sale and/or assignment (after
giving effect to the Sale Order and the Bankruptcy Code), then, in any such case, the Sellers shall,
until the closing of the Bankruptcy Case and subject to any approval of the Bankruptcy Court that
may be required and at the request of the Buyer, cooperate with Buyer in any lawful and
commercially reasonable arrangement under which the Buyer would, to the extent practicable,
obtain the economic claims, rights and benefits under such asset and assume the economic burdens
and obligations with respect thereto in accordance with this Agreement, including by
subcontracting, sublicensing or subleasing to the Buyer. Sellers or Seller Parent shall as promptly
as practicable pay to the Buyer when received all monies received by the Asset Sellers attributable
to such Transferred Asset from and after the Closing Date, and Buyer shall pay, or cause to be
paid, all monetary amounts due with respect to (and in accordance with any applicable terms of)
such Transferred Asset from and after the Closing Date.

                (c)    In the event that the condition set forth in Section 8.1(b), to the extent
applicable as a matter of the Antitrust Laws of Mexico (the “México Condition”), is not satisfied
with respect to Dura de México, S.A. de C.V. and Autopartes Excel de México S.A. de C.V.,
corporations organized under the laws of Mexico and each a Transferred Subsidiary (jointly
referred to as “Dura México”), and the applicable Governmental Authority(ies) in Mexico at the
time that the Closing is otherwise to occur in the accordance with the terms and conditions of this
Agreement, the Parties shall otherwise proceed with the Closing in all respects in accordance with
this Agreement without any reduction in the Purchase Price or the Professional Fee Escrow
Amount, except that:

                      (i)   the Transferred Stock and/or Transferred Assets (if any and as
applicable) of Dura México will not be transferred to the Buyer, either directly or indirectly, until
such time as the México Condition is satisfied;

                     (ii)   the Parties will continue to use their reasonable best efforts to satisfy
the México Condition with respect to Dura México in accordance with this Agreement;

                       (iii) as promptly as possible following the satisfaction of the México
Condition, the Parties will cause the Transferred Stock and/or Transferred Assets (if any and as
applicable) of Dura México and any remaining Applicable Cash to be transferred to Buyer (the
“México Closing”) and no additional consideration shall be delivered by the Buyer at the México
Closing;

                       (iv)   until the México Closing, Sellers will cause Dura México to, and
Buyer will, cooperate with each other such that Dura México and Buyer will continue to operate,
interact, and provide each other services in a manner consistent in all material respects with the
operation of the Business as of the date hereof, it being understood that until satisfaction of the
México Condition, the Buyer and Dura México shall continue to operate otherwise independently
and nothing shall confer the Buyer the right to manage, even indirectly, the business of Dura


                                                 20
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 86 of 185




México (including determining the commercial strategies and day-to-day business decisions of
Dura México);

                       (v)     until the México Closing, (A) Sellers shall continue to receive and
collect the cash proceeds of the businesses of Dura México (the “Applicable Cash”) in the Ordinary
Course of Business and shall segregate the Applicable Cash from any other assets of Sellers, and
(B) solely to the extent of the Applicable Cash from time to time, Sellers shall continue to fund
the cash needs of the businesses of Dura México consistent in all material respects (but only to the
extent of Applicable Cash) with past practice, it being understood that Sellers shall have no
obligation to provide any funding to Dura México other than with and only to the extent of actual
Applicable Cash from time to time and that Applicable Cash will not be used by Sellers for any
other purpose; and

                       (vi)    if at any time from time to time the Applicable Cash proceeds are
insufficient to fund the cash needs of Dura México as contemplated by Section 2.5(c)(v), Sellers
and Buyer shall consult in good faith to determine potential arrangements for funding such cash
needs; provided that the decision to participate in, provide, and/or accept any such arrangements
shall be made at the sole discretion of each of Sellers, Buyer, and Dura México, with no such
Person having any obligation or control with respect to any other such Person regarding such
decisions and without any such decisions conferring any rights over, or ability to interfere with,
the business of Dura México.

                               Consideration. The consideration for the sale and transfer of the
Transferred Stock and the other Transferred Assets from the Sellers to the Buyer (collectively, the
“Purchase Price”) shall be (a) the Credit Bid Amount, (b) the assumption of the Assumed
Liabilities, (c) the payment by or on behalf of Buyer or its designee of the Professional Fee Escrow
Amount and (d) satisfaction by or on behalf of Buyer or its designee of Cure Claims to be paid, if
any, hereunder.

                               Closing.

                (a)     The sale and purchase of the Transferred Stock and the other Transferred
Assets contemplated by this Agreement shall take place at a closing (the “Closing”) to be held by
telephone conference and electronic exchange of documents (or, if the Parties agree to hold a
physical closing, at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle Drive,
Chicago, Illinois 60654) at 10:00 a.m. Central Time on the fourth (4th) Business Day following the
satisfaction or, to the extent permitted by applicable Law, waiver of all conditions to the
obligations of the Parties set forth in Article VII (other than such conditions as may, by their terms,
only be satisfied at the Closing or on the Closing Date, but subject to the satisfaction or waiver of
such conditions), or at such other place or at such other time or on such other date as the Sellers
and the Buyer mutually may agree in writing. The day on which the Closing takes place is referred
to as the “Closing Date.”

                  (b)   At or prior to the Closing, the Sellers shall deliver or cause to be delivered
to the Buyer:



                                                  21
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20   Page 87 of 185




                       (i)     the bill of sale, assignment and assumption agreement substantially
in the form of Exhibit B (the “Assignment Agreement”), duly executed by the applicable Sellers;

                       (ii)   an intellectual property assignment agreement in customary form for
recordation with the applicable Governmental Authority and reasonably acceptable to Buyer and
Sellers (the “IP Assignment Agreement”), duly executed by the applicable Sellers;

                        (iii)   a certified copy of the Sale Order;

                       (iv)    certificates evidencing the Transferred Stock, duly endorsed in
blank (or with stock powers in form and substance reasonably satisfactory to Buyer, acting in good
faith, duly executed by the Sellers), or instruments of transfer reasonable and customary for the
jurisdiction applicable to such Transferred Stock, in each case free and clear of all Encumbrances
(except for Encumbrances under applicable securities Laws);

                       (v)     to the extent a Seller (as determined for U.S. federal income Tax
purposes) is a “United States person” within the meaning of Section 7701(a)(30) of the Code, such
Seller shall deliver a certificate to Buyer satisfying the requirements of Treasury Regulations
Section 1.1445-2(b);

                        (vi)    an Internal Revenue Service Form W-9, duly executed by Seller
Parent;

                       (vii) possession of each Owned Real Property, together with quitclaim
deeds in recordable form for all Owned Real Property conveying the Owned Real Property subject
only to Permitted Encumbrances duly executed by the applicable Sellers such ordinary and
customary documents (including customary affidavits) as may be reasonably required by any title
company or title insurance underwriter to enable Buyer to obtain customary title policies insuring
Buyer’s fee simple title to the Owned Real Property (without expanding or supplementing any of
the representations and warranties hereunder or Buyer’s remedies with respect thereto);

                      (viii) such other documents as Buyer may reasonably request that are not
inconsistent with the terms of this Agreement and reasonably necessary to effectuate or
consummate the transactions contemplated by this Agreement (without expanding or
supplementing any of the representations and warranties hereunder or Buyer’s remedies with
respect thereto); and

                       (ix)    a duly executed certificate of a duly authorized officer of Seller
Parent certifying the satisfaction of the conditions set forth in Section 8.3(a), Section 8.3(b) and
Section 8.3(c).

                  (c)   At or prior to the Closing, the Buyer shall deliver or cause to be delivered
to the Sellers:

                        (i)     the Assignment Agreement, duly executed by the Buyer;

                        (ii)    the IP Assignment Agreement, duly executed by the Buyer;


                                                  22
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1      Filed 05/15/20     Page 88 of 185




                       (iii) satisfaction of the Purchase Price as to the Credit Bid Amount by
discharging Sellers, and Sellers shall be deemed to be discharged, from the DIP Credit Agreement
Indebtedness in an aggregate amount equal to the Credit Bid Amount;

                       (iv)   funding of the Professional Fee Escrow Amount in accordance with
Section 8.2(c);

                       (v)     such other documents as Seller Parent may reasonably request that
are not inconsistent with the terms of this Agreement and reasonably and necessary to effectuate
or consummate the transactions contemplated by this Agreement (without expanding or
supplementing any of the representations and warranties hereunder or Sellers’ remedies with
respect thereto); and

                        (vi)    a duly executed certificate of an executive officer of the Buyer
certifying the satisfaction of the conditions set forth in Section 8.2(a) and Section 8.2(b).

                              Tax Allocation. The portion of the Purchase Price paid to any Seller
(plus any other amounts, to the extent properly taken into account under the Code), shall be
allocated among the applicable Transferred Assets and the applicable Transferred Stock (and, to
the extent necessary under applicable Tax Law, to the assets of any applicable Transferred
Subsidiary) in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (any such allocation, an “Allocation”). Each Allocation shall be prepared
by the Buyer and delivered to the Sellers as promptly as reasonably practicable following the
Closing Date. The Buyer and the Sellers agree to, and to cause their respective Affiliates to, (a)
timely file with each relevant Governmental Authority all forms and Tax Returns required to be
filed in connection with the applicable Allocation, (b) be bound by the applicable Allocation for
the purpose of determining Taxes, (c) prepare and file, and cause their respective Affiliates to
prepare and file, all Tax Returns on a basis consistent with the applicable Allocation, and (d) not
take any position, or cause their respective Affiliates to take any position, inconsistent with the
applicable Allocation in any Tax Return, in any audit or proceeding relating to Taxes before any
Governmental Authority or in any report made for Tax purposes; provided, however, that
notwithstanding anything in this Section 2.8 to the contrary, each of the Parties shall be permitted
to settle, solely on its own behalf, any Tax audit or proceeding on terms proposed by a
Governmental Authority or take a position inconsistent with the applicable Allocation if required
to do so by a determination within the meaning of Section 1313 of the Code.

                              Designated Buyer(s).

                (a)     In connection with the Closing, without limitation by the terms of
Section 10.15, the Buyer shall be entitled to designate, in accordance with the terms and subject to
the limitations set forth in this Section 2.9, one (1) or more Affiliates to exercise certain of the
Buyer’s rights and assume certain of the Assumed Liabilities, including to (i) purchase specified
Transferred Stock or Transferred Assets (including specified Transferred Contracts) and pay the
Cure Claims, as applicable, (ii) assume specified Assumed Liabilities, and/or (iii) employ specified
Transferred Employees on and after the Closing Date (any such Affiliate of the Buyer that shall
be properly designated by the Buyer in accordance with this Section 2.9, a “Designated Buyer”);
provided that no such designation would impede or materially delay the Closing or affect the

                                                23
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20    Page 89 of 185




timely receipt of any regulatory approval. At and after the Closing, the Buyer shall, or shall cause
its Designated Buyer(s) to, honor the Buyer’s obligations at the Closing. After the Closing, any
reference to the Buyer made in this Agreement in respect of any purchase, assumption or
employment referred to in this Agreement shall include reference to the appropriate Designated
Buyer(s), if any. After the Closing, all obligations of the Buyer and its Designated Buyer(s) under
this Agreement shall be several and not joint and the only Party with Liability as to a particular
Assumed Liability is the Buyer or the Designated Buyer assuming such obligation at the Closing
and no other Buyer or Designated Buyer.

                (b)    The designation of a Designated Buyer in accordance with Section 2.9(a)
shall be made by the Buyer by way of a written notice to be delivered to the Sellers in no event
later than two (2) Business Days prior to Closing, which written notice shall (i) contain appropriate
information about the Designated Buyer(s), (ii) indicate which Transferred Subsidiaries,
Transferred Assets, Assumed Liabilities and Transferred Employees the Buyer intends such
Designated Buyer(s) to purchase, assume and/or employ, as applicable, hereunder and (iii) include
a signed counterpart to this Agreement pursuant to which the Designated Buyer(s) agree to be
bound by the terms of this Agreement as it relates to such Designated Buyer(s) and which
authorizes the Buyer to act as such Designated Buyer(s)’ agent for all purposes hereunder.
Notwithstanding the foregoing, prior to the consummation of the Closing, Buyer shall not
undertake a designation pursuant to Section 2.9(a) unless in connection therewith Buyer assigns
to such Designated Buyer(s) the necessary right and authority to make and satisfy the Credit Bid
Amount.

                                Exclusion of Transferred Assets. At any time on or prior to the
Closing, the Buyer may, in its discretion effective upon written notice to the Sellers designate any
of the Transferred Assets (including any Transferred Contract) as additional Excluded Assets,
which notice shall set forth in reasonable detail the Transferred Asset(s) so designated; provided
that there shall be no reduction in the Purchase Price if the Buyer elects to designate any
Transferred Asset as an Excluded Asset. Notwithstanding any other provision hereof, the
Liabilities of the Sellers under or related to any Transferred Asset excluded under this paragraph
will remain Liabilities of the Sellers.

                               Withholding. Notwithstanding anything in this Agreement to the
contrary, the Buyer and any Affiliate or agent of the Buyer shall be entitled to deduct and withhold
from any amount (or portion thereof) payable under this Agreement such Taxes as may be required
to be deducted and withheld from such amount under the Code or any other applicable provision
of U.S. or foreign Tax Law. To the extent that any amounts are so deducted or withheld, such
deducted and withheld amounts shall be treated for all purposes of this Agreement as having been
paid to the Person in respect of which such deduction and withholding was made.

                                   ARTICLE III.
                         REPRESENTATIONS AND WARRANTIES
                                 OF THE SELLERS

       Except as set forth in the Disclosure Schedules attached hereto (collectively, the
“Disclosure Schedules”), each of the Sellers jointly and severally represents and warrants to the
Buyer as follows:

                                                 24
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20    Page 90 of 185




                               Organization. Each Seller and each Transferred Subsidiary (a) is an
entity duly incorporated or organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, as applicable, (b) has all requisite power and
authority to own and operate its properties and to carry on its businesses as now conducted, subject
to the provisions of the Bankruptcy Code, and (c) is qualified to do business and is in good standing
(or its equivalent) in every jurisdiction in which its ownership of property or the conduct of its
business as now conducted requires it to qualify, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.

                               Authority. Subject to required Bankruptcy Court approvals, (a) each
Seller has the corporate (or equivalent) power and authority to execute and deliver this Agreement
and each of the Ancillary Agreements to which it will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby and thereby,
(b) the execution, delivery and performance by such Seller of this Agreement and each of the
Ancillary Agreements to which it will be a party and the consummation by such Seller of the
transactions contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate (or equivalent) action and (c) this Agreement has been, and upon its execution
each of the Ancillary Agreements to which such Seller will be a party will have been, duly executed
and delivered by such Seller and, assuming due execution and delivery by each of the other parties
hereto and thereto, this Agreement constitutes, and upon its execution each of the Ancillary
Agreements to which such Seller will be a party will constitute, the legal, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with their respective
terms, except as enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law) (the “Enforceability
Exceptions”).

                               No Conflict; Required Filings and Consents.

                (a)     Except as set forth on Section 3.3(a) of the Disclosure Schedule and
assuming that (w) requisite Bankruptcy Court approvals are obtained, (x) the notices,
authorizations, approvals, Orders, permits or consents set forth on Section 3.3(b) of the Disclosure
Schedule are made, given or obtained (as applicable), (y) the requirements of the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), and any
other applicable antitrust, competition or merger control Laws promulgated by any Governmental
Authority (“Foreign Competition Laws”) are complied with, and (z) any filings required by any
applicable federal or state securities or “blue sky” Laws are made, the execution, delivery and
performance by the Sellers of this Agreement and the consummation by the Sellers of the
transactions contemplated hereby, do not: (i) violate the Organizational Documents of the Sellers
or the Transferred Subsidiaries; (ii) violate any Law applicable to the Sellers or the Transferred
Subsidiaries or by which any Transferred Asset or any property or asset of the Transferred
Subsidiaries is bound; or (iii) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, create in any party thereto the right
to terminate or cancel, or require any consent under, or result in the creation or imposition of any
Encumbrance (other than a Permitted Encumbrance) on any Transferred Asset under, any
Transferred Contract or any Contract to which any Transferred Subsidiary is party; except, in each


                                                 25
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 91 of 185




case, for any such violations, breaches, defaults or other occurrences that are not material to the
Business or the Transferred Subsidiaries taken as a whole.

                 (b)     Except as set forth on Section 3.3(b) of the Disclosure Schedule, no Seller
nor any Transferred Subsidiary is required to file, seek or obtain any notice, authorization,
approval, Order, permit, or consent of or with any Governmental Authority in connection with the
execution, delivery and performance by the Sellers of this Agreement or the consummation by the
Sellers of the transactions contemplated hereby, except (i) requisite Bankruptcy Court approvals,
(ii) any filings required to be made under the HSR Act and any Foreign Competition Laws,
(iii) such filings as may be required by any applicable federal or state securities or “blue sky”
Laws, (iv) where failure to obtain such consent, approval, authorization or action, or to make such
filing or notification, is not material to the Business taken as a whole, or (v) as may be necessary
as a result of any facts or circumstances relating to Buyer or any of its Affiliates.

                            Transferred Assets; Sufficiency of Assets. Subject to requisite
Bankruptcy Court approvals and except as a result of the commencement of the Bankruptcy Case:

                 (a)     Except as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Business, each Asset Seller, as applicable, has
indefeasible title to, and owns and possesses all rights and interests in, including the right to use,
each of the Transferred Assets, or with respect to leased Transferred Assets, valid leasehold
interests in, or with respect to licensed Transferred Assets, valid licenses to use.

                  (b)    This Agreement and the instruments and documents to be delivered by the
Sellers to the Buyer at the Closing shall be adequate and sufficient to transfer (i) Asset Sellers’
entire right, title and interest in and to the Transferred Assets and (ii) to the Buyer, good title to
the Transferred Assets, free and clear of all Encumbrances (other than Permitted Encumbrances),
claims and interests, other than Assumed Liabilities, subject to entry of the Sale Order.

               (c)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Business taken as a whole and except for any Business Employees
that do not become Transferred Employees, the Transferred Assets to be conveyed to the Buyer
hereunder at Closing, together with the services to be provided to the Buyer under the Transition
Services Agreement, the IP License, and the properties, rights and other assets and personnel
owned, leased or employed by the Transferred Subsidiaries constitute (i) all the properties, rights
and other assets and personnel necessary, and are sufficient, to carry on the Business as it is
currently conducted by the Asset Sellers and the Transferred Subsidiaries and (ii) except for the
Excluded Assets, all of the assets owned by the Sellers or any of their Subsidiaries, including the
Transferred Subsidiaries, held for use by the Asset Sellers and their Subsidiaries primarily in the
conduct of the Business.

                               Transferred Subsidiaries.

                (a)      To the extent such legal concepts exist in the applicable jurisdiction, each
Transferred Subsidiary is duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its organization.


                                                 26
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 92 of 185




                (b)     All of the outstanding shares of capital stock of (or comparable interest in)
each Transferred Subsidiary (i) are owned directly or indirectly by Seller Parent, (ii) are free and
clear of any Encumbrance (other than Permitted Encumbrances) and (iii) have been validly issued
and are fully paid and, as applicable, non-assessable. Section 3.5(b) of the Disclosure Schedule
lists all of the Transferred Subsidiaries and the outstanding shares of capital stock or voting
securities of, or other equity securities therein and, in each case, the owner(s) thereof. There are
no accumulated but unpaid dividends or distributions with respect to any of the Transferred Stock.
There are no options, warrants, convertible securities or other rights, agreements, arrangements or
commitments relating to the Transferred Stock (other than this Agreement) obligating any Seller
or any Transferred Subsidiary to issue or sell any shares of capital stock of, or any other
comparable interest in, a Transferred Subsidiary (other than this Agreement). No Transferred
Subsidiary owns, directly or indirectly, any capital stock, membership interest, partnership interest,
joint venture interest or other equity interest in any other Person (other than a Transferred
Subsidiary). There are no voting trusts or other agreements or understandings with respect to the
equity interests of the Transferred Subsidiaries.

                 (c)     No insolvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition, administration or arrangement with creditors, voluntary
or involuntary, of any Transferred Subsidiary or directly with respect to any of their assets or
properties, is pending or, to the Knowledge of the Sellers, threatened. No Seller and no Transferred
Subsidiary has taken any action in preparation for the institution of any such insolvency
proceedings, and the execution, delivery and performance by the Sellers of this Agreement and the
consummation by the Sellers of the transactions contemplated hereby, do not, and will not, result
in or give rise to any rights or claims with respect to any such insolvency proceeding.

               (d)    A copy of each Organizational Document or Indemnification Arrangement
has been provided to the Buyer prior to the date of this Agreement. No Organizational Document
or Indemnification Arrangement of any Transferred Subsidiary has been amended, modified,
terminated or otherwise revised in any respect, and no new Organizational Documents have been
adopted and no new Indemnification Arrangements have been entered into, in all cases since
December 31, 2017. The Transferred Subsidiaries are not party to any Indemnification
Arrangement.

                               Financial Statements; No Undisclosed Liabilities.

                (a)      (i) The audited consolidated balance sheets of Seller Parent as of December
31, 2018 and 2017, together with the related consolidated statements of income, stockholders’
equity and cash flows ended December 31, 2018 and 2017 (provided that there is no signed auditor
letter with respect to the 2018 audit), (ii) unaudited consolidated balance sheets of Seller Parent as
of December 31, 2019, together with the related consolidated statements of income, stockholders’
equity and cash flows ended December 31, 2019, and (iii) the unaudited consolidated balance
sheets of Seller Parent as of February 29, 2020 (the “Balance Sheet Date”), together with the
related consolidated statements of income, stockholders’ equity and cash flows for the two months
ended February 29, 2020 ((i), (ii) and (iii) collectively, the “Seller Financial Statements”) have
been prepared in accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto) and fairly present in all material respects


                                                 27
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 93 of 185




the consolidated financial position of Seller Parent and its Subsidiaries and the Business at the
respective dates thereof and the results of their operations and cash flows for the periods indicated.

                (b)     No Transferred Subsidiary nor any of their Subsidiaries has any Liabilities,
whether required by GAAP to be disclosed or reflected on or reserved against a consolidated
balance sheet (or the notes thereto) of Seller Parent and its Subsidiaries, except for Liabilities
(i) reflected or reserved against in the Seller Financial Statements, (ii) incurred in the Ordinary
Course of Business since the Balance Sheet Date, (iii) incurred pursuant to the transactions
contemplated by this Agreement and (iv) that have not, or would not reasonably be expected to
have, a Material Adverse Effect.

                                Absence of Certain Changes or Events. Since the Balance Sheet
Date through the date of this Agreement, there has not (i) been any event, change, condition,
occurrence or effect that, individually or in the aggregate, has had, or would be reasonably
expected to have, a Material Adverse Effect or (ii) without limiting the generality of the foregoing,
except (x) for the solicitation of, discussions and negotiations with, presentations and provision of
other diligence to and similar engagement with other potential bidders for the Transferred Assets,
the negotiation and execution of this Agreement, (y) for the preparation and commencement of the
Bankruptcy Case and Sellers’ debtor-in-possession financing in the Bankruptcy Case, or (z) as set
forth on Section 3.7 of the Disclosure Schedule or as expressly contemplated by this Agreement,
from the Balance Sheet Date until the date hereof, no Seller nor any Transferred Subsidiary has:

                (a)   amended or modified the Organizational Documents, or amended, modified
or entered into any new Indemnification Arrangements, of any Transferred Subsidiary;

               (b)     adopted a plan of liquidation, dissolution, merger, consolidation or other
reorganization, other than in the Bankruptcy Case;

               (c)     entered into any material agreement or conducted any material transaction
with any Affiliate of Seller Parent that is not a direct or indirect wholly-owned Subsidiary of Seller
Parent, with respect to the Business or the Transferred Assets;

              (d)     transferred, assigned, sold or otherwise disposed of any of the assets of the
Transferred Subsidiaries or used in the Business except in the Ordinary Course of Business;

                (e)    (i) made or granted any cash compensation increase to any former or current
officer, employee or worker of any Transferred Subsidiary except in the Ordinary Course of
Business or as required by any collective bargaining or labor agreement; (ii) increased the benefit
under any Employee Benefit Plan or adopted, amended or terminated any Employee Benefit Plan,
except for increases in benefits required under existing Employee Benefit Plans in the Ordinary
Course of Business and except as approved by the Bankruptcy Court with respect to the Sellers
generally or as required by any collective bargaining or labor agreement; or (iii) provided any non-
contractual benefits to any officer, employee or worker of any Transferred Subsidiary;

                (f)    changed, made or revoked any Tax election, changed any method of
accounting with respect to Taxes, filed any amended Tax Return, surrender or compromised any
right to claim a Tax refund, settled or compromised any claim, notice, audit, assessment or other
proceeding related to Taxes, entered into any agreement affecting any Tax liability or any refund
                                               28
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20     Page 94 of 185




or filed any request for rulings or special Tax incentives with any Governmental Authority, entered
into any Tax allocation, sharing or indemnity agreement, extended or waived the statute of
limitations period applicable to any Tax or Tax Return or took or caused (or caused any other
Person to take or cause) any action which could increase the Buyer’s or any of its Affiliates’
Liability for Taxes with respect to the Transferred Subsidiaries, the Transferred Assets or the
Business;

               (g)      hired or extended an offer of employment or engagement to any officer,
worker or employee in connection with the Business with a base salary in excess of US$300,000
(or the equivalent in a country outside the United States); or

                  (h)   agreed or committed in writing to do any of the foregoing.

                               Compliance with Law; Permits.

                (a)     (i) The Business is being conducted in material compliance with, and Sellers
and the Transferred Subsidiaries have in all material respects complied with, all applicable Laws
relating to the operation of the Business and the Transferred Assets and (ii) there are no pending
or, to the Knowledge of the Sellers, threatened, claims from any Governmental Authority relating
to any material non-compliance of the Business, the Transferred Subsidiaries or the Transferred
Assets, except, in each case of (i) and (ii), that would not reasonably be expected to be material to
Seller Parent and Transferred Subsidiaries taken as a whole.

                 (b)    The Asset Sellers and the Transferred Subsidiaries are in possession of all
material permits (including work permits and visas), licenses, franchises, approvals, certificates,
consents, waivers, concessions, exemptions, orders, registrations, notices or other authorizations
of any Governmental Authority (the “Permits”) necessary for them to own, lease and operate their
assets and properties, to employ or engage officers, workers and employees who are not citizens
of the country where they are carrying out their duties or performing their services and to carry on
the Business as currently conducted. All material Permits held by the Asset Sellers and the
Transferred Subsidiaries: (i) are valid and in full force and effect and no Asset Seller or Transferred
Subsidiary is in default under, or in violation of, any such Permit, except for such defaults or
violations which would not reasonably be expected, individually or in the aggregate, to materially
restrict or interfere with the Buyer’s ability to operate the Business as currently operated and no
suspension or cancellation of any such Permit is pending (other than pursuant to its terms) or, to
Sellers’ Knowledge, threatened and (ii) subject to entry of the Sale Order, each such Permit may
be transferred or reissued to the Buyer in accordance with this Agreement and without the approval
of any Person (other than the Bankruptcy Court).

                               Litigation. Except for the Bankruptcy Case, and any Order entered
in the Bankruptcy Case, there is no Action by or against any Asset Seller or Transferred Subsidiary
in connection with the Business or the Transferred Assets pending, or to the Knowledge of the
Sellers, threatened other than any Action pursuant to which no injunctive or equitable relief is
sought and where the monetary damages are covered by insurance or would not reasonably be
expected to be material to the Sellers or the Transferred Subsidiaries taken as a whole.

                               Employee Benefit Plans.

                                                  29
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 95 of 185




                 (a)     (i) Each of the Employee Benefit Plans has been operated and administered
in all material respects in accordance with applicable Law, with the express and implied terms of
the Employee Benefit Plan concerned to the extent compatible with applicable Law and with
administrative or governmental rules and regulations, and with any applicable collective
bargaining agreement and all other agreements or instruments applicable to any Employee Benefit
Plan, and (ii) there are no pending or threatened actions, suits or claims by, on behalf of or against
any Employee Benefit Plan or any administrator or fiduciary thereof (other than routine claims for
benefits) that would reasonably be expected to result in material liability to the Business.

                (b)     The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement will not, alone or in
combination with any other event, (i) entitle any Business Employee to severance pay,
unemployment compensation or any other compensation (other than from a Governmental
Authority), (ii) accelerate the time of payment or vesting, or increase the amount of compensation
due to any Business Employee or (iii) cause any individual to accrue or receive additional benefits,
service or accelerated rights to payment of benefits under any Employee Benefit Plan or
employment agreement, (iv) directly or indirectly cause the Sellers or any Affiliate of the Sellers
to transfer or set aside any assets to fund or otherwise provide for benefits for any individual, or
(v) result in any payment or benefit that would constitute an “excess parachute payment” (as such
term is defined in Section 280G(b)(1) of the Code) or subject any Person to Liability for tax under
Section 4999 of the Code or cause the loss of a deduction to any Transferred Subsidiary or Asset
Seller under Section 280G of the Code.

              (c)     All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan have been timely made to any funds or trusts established thereunder or in
connection therewith in all material respects.

                (d)    Each Employee Benefit Plan intended to be “qualified” within the meaning
of Section 401(a) of the Code has received a favorable determination or opinion letter as to such
qualification from the IRS and, to the Knowledge of the Sellers, and has, in operation, been
qualified under the Code from the effective date of such Employee Benefit Plan. No event has
occurred, either by reason of any action or failure to act, which would reasonably be expected to
cause the loss of any such qualification.

                (e)    None of the Sellers or any of their ERISA Affiliates has ever maintained,
sponsored, contributed to, or had an obligation to maintain, sponsor or contribute to, or has any
Liability with respect to (i) a “defined benefit plan,” as defined in Section 3(35) of ERISA, (ii) a
plan subject Title IV of ERISA or Sections 412 or 430 of the Code or to the minimum funding
standards of Section 302 of ERISA, (iii) a “multiemployer plan,” as defined in Section 3(37) of
ERISA, or (iv) any “voluntary employee beneficiary association” within the meaning of Section
501(c)(9) of the Code or any other “welfare benefit fund” as defined in Section 419 of the Code.

                               Employees.

               (a)   Except as set forth on Section 3.11 of the Disclosure Schedules, no Seller
nor any Transferred Subsidiary is a party to or bound by a collective bargaining agreement and to
the Sellers’ Knowledge, no employees of the Sellers or any of the Transferred Subsidiaries are

                                                 30
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20    Page 96 of 185




represented by a labor union or other labor organization with respect to their employment with the
Sellers or any of the Transferred Subsidiaries. There is no unfair labor practice charge or complaint
pending or, to the Sellers’ Knowledge, threatened against the Sellers or any of the Transferred
Subsidiaries before the National Labor Relations Board or any similar foreign, state or local body.
No labor union, labor organization, works council or group of Business Employees has a pending
demand for recognition or certification, and there are no representation or certification proceedings
or petitions seeking a representation proceeding presently pending or, to the Knowledge of Sellers,
threatened to be brought or filed with any labor relations tribunal or authority pertaining to the
Business Employees. To the Knowledge of the Sellers, during the prior two (2) years, the Sellers
and the Transferred Subsidiaries have not experienced any union organizing or certification
activities, work stoppage, slowdowns or other material labor disputes, and, to the Knowledge of
the Sellers, no such activities or disputes are threatened in writing. There is no material grievance
or arbitration proceeding pending against the Sellers or any of the Transferred Subsidiaries.

                (b)     Each Asset Seller and Transferred Subsidiary is in compliance in all
material respects with all applicable Laws respecting labor, labor relations, employment and
employment practices pertaining to the Business Employees, including but not limited to all Laws
respecting collective bargaining, the terms and conditions of employment, wages, hours, equal
employment opportunity, employment discrimination, worker classification (including the proper
classification of workers as independent contractors and consultants, and employees as exempt or
non-exempt for overtime pay), immigration, work authorization, occupational health and safety,
workers’ compensation, vacation pay, the payment of social security and other employment Taxes,
disability rights or benefits, plant closures and layoffs, affirmative action, labor relations,
employee leave issues and unemployment insurance. As of the Closing Date, the Seller has not
incurred liabilities, penalties or other charges under the WARN Act.

                (c)     The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any breach or other violation of any collective
bargaining agreement, employment agreement, consulting agreement or any other labor-related
any other labor-related agreement to which the Asset Sellers or the Transferred Subsidiaries are a
party that is applicable to the Business Employees.

                (d)    The Sellers have in their files a U.S. citizenship and Immigration Services
Form I-9 that was validly and properly completed and, if necessary, that has been properly updated,
in accordance with applicable Law for each Business Employee with respect to whom such form
is required to be maintained by Sellers under applicable Law. Sellers have not knowingly hired or
continued to employ unauthorized workers. No Seller has used the services of any individual
through a staffing agency, contract or subcontract knowing that the individual was an unauthorized
worker.

                               Real Property.

               (a)      Each Asset Seller or Transferred Subsidiary, as applicable, has good and
valid fee simple title to the Owned Real Property it owns that is, subject to the entry of the Sale
Order, free and clear of all Encumbrances, other than Permitted Encumbrances.



                                                 31
US 167746098v12
US 167746098v16
            Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20     Page 97 of 185




                (b)     The Asset Seller or Transferred Subsidiary party thereto has a valid
leasehold estate in all Leased Real Property, that is, subject to the entry to the Sale Order, free and
clear of all Encumbrances, other than Permitted Encumbrances.

               (c)       No Asset Seller or Transferred Subsidiary is a party to or obligated under
any option, right of first refusal or other contractual right to sell, dispose of or lease any of the Real
Property or any portion thereof or interest therein to any Person other than the Buyer.

                                Intellectual Property.

                (a)    A true, correct and complete list of all U.S. and foreign (i) issued Patents
and pending Patent applications, (ii) registered Trademarks and applications to register any
Trademarks, (iii) registered Copyrights and applications for registration of Copyrights, and
(iv) domain name registrations, in each case which are owned by or registered to an Asset Seller
or owned by or registered to a Subsidiary of the Sellers (the “Registered IP”) is set forth on
Section 3.13(a) of the Disclosure Schedules. The Asset Sellers or its Subsidiaries, as applicable,
are the sole and exclusive beneficial and record owners of all Registered IP, and all material items
of such Registered IP are subsisting and, to the Knowledge of the Sellers, valid and enforceable
(and in the past three (3) years there has been no Action asserted or, to the Knowledge of the
Sellers, threatened challenging the scope, validity or enforceability of any such Intellectual
Property).

                 (b)     The conduct of the Business (including the Products) and the use, practice
or exploitation of the Registered IP and other Intellectual Property as currently used, practiced or
exploited by the Asset Sellers and the Transferred Subsidiaries in the conduct of the Business do
not infringe, misappropriate or otherwise violate (and, in the past three (3) years has not infringed,
misappropriated or otherwise violated) in any material respect any Person’s Intellectual Property
rights, and in the past three (3) years there has been no such Action asserted or, to the Knowledge
of the Sellers, threatened against any Seller or Transferred Subsidiary or, to the Knowledge of the
Sellers, any other Person.

                (c)     The rights in Intellectual Property acquired by Buyer hereunder, together
with the rights in Intellectual Property licensed to Buyer pursuant to the IP License, constitute all
rights in Intellectual Property owned by an Asset Seller or a Transferred Subsidiary and used in
and necessary for the conduct the Business as currently conducted.

                (d)    To the Knowledge of the Sellers, no Person is infringing, misappropriating
or otherwise violating in any material respect any Intellectual Property owned by or exclusively
licensed to the Asset Sellers that is a Transferred Asset or is used in or relates to the Business or
any Intellectual Property owned by or exclusively licensed to the Transferred Subsidiaries, and in
the past three (3) years no such Actions have been asserted or threatened against any Person by
any Asset Seller or Transferred Subsidiary or, to the Knowledge of the Sellers, any other Person.

               (e)      Sellers have taken commercially reasonable steps to safeguard and maintain
the confidentiality of all trade secrets and other confidential or proprietary information related to
the Business.


                                                   32
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20     Page 98 of 185




                               Tax Matters. Except as set forth in Section 3.14 of the Disclosure
Schedules:

                (a)     All material Tax Returns required to be filed by or with respect to the
Transferred Subsidiaries, or with respect to the Transferred Assets or the Business have been
timely filed, and all such Tax Returns are true, correct and complete in all material respects. All
Taxes due and payable by or with respect to the Transferred Subsidiaries, or with respect to the
Transferred Assets or the Business, in each case whether or not shown as due on any Tax Return,
have been timely paid in full to the proper Governmental Authority.

               (b)     All Taxes relating to or arising in connection with the Transferred Assets or
the Business, or of or with respect to the Transferred Subsidiaries, in each case that are required to
be withheld and paid under applicable Law (including in connection with any amounts owing to
any employee, independent contractor, creditor, stockholder or other third party), have been timely
withheld and remitted to the appropriate Governmental Authority. Each of the Transferred
Subsidiaries has timely collected all material sales, use and value added Taxes required to be
collected by them, and has timely remitted all such Taxes to the appropriate Governmental
Authority.

                (c)     There is no action, suit, claim, assessment, or audit pending, proposed
(tentatively or definitively), contemplated, asserted or threatened by any Governmental Authority
with respect to Taxes or Tax Returns of or with respect to the Transferred Subsidiaries or with
respect to the Transferred Assets or the Business, and no Governmental Authority has indicated
an intent to investigate, commence or open such an action, suit, claim or audit with respect to any
such Tax or Tax Return.

                (d)     There are no Encumbrances for Taxes upon the Transferred Assets or any
of the assets of the Transferred Subsidiaries, in each case other than Permitted Encumbrances.

                (e)     Neither the Business nor any of the Transferred Assets or Transferred
Subsidiaries is subject to any Tax allocation, indemnity or sharing agreement or similar agreement,
arrangement or understanding, other than any such agreement entered into in the Ordinary Course
of Business the principal purpose of which is not to address Taxes.

               (f)     No Tax election has been made by or with respect to the Transferred
Subsidiaries or with respect to any of the Transferred Assets or the Business, in each case that has,
or may have, continuing effect after the Closing Date.

                 (g)    No agreement, waiver, extension or consent regarding the application of the
statute of limitations with respect to any Taxes or Tax Returns of or with respect to the Transferred
Subsidiaries, or with respect to the Transferred Assets or the Business is outstanding, nor is there
pending any request for such an agreement, waiver, extension or consent. No power of attorney
has been granted with respect to any matter relating to Taxes payable by or with respect to the
Transferred Subsidiaries, or with respect to any of the Transferred Assets or the Business, in each
case that is currently in force.

             (h)   Each of the Transferred Subsidiaries is in compliance with the requirements
for any Tax exemption, Tax holiday, Tax concession or other Tax reduction agreement or
                                            33
US 167746098v12
US 167746098v16
            Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20    Page 99 of 185




arrangement with or granted by any Governmental Authority to which such Transferred Subsidiary
is subject, and the transactions contemplated by this Agreement will not have a materially adverse
effect on the continued validity and effectiveness of any such Tax exemption, Tax holiday, Tax
concession or other Tax reduction agreement or arrangement, as applicable.

                (i)     No claim has been made by any Governmental Authority in a jurisdiction
in which a Transferred Subsidiary does not file Tax Returns or pay Taxes to the effect that such
Transferred Subsidiary is or may be subject to taxation by, or required to file any Tax Return in,
such jurisdiction. No Transferred Subsidiary currently has or has had a permanent establishment
(within the meaning of an applicable Tax treaty) or other office or fixed place of business, nor has
any Transferred Subsidiary ever engaged in a trade or business, in any country other than the
country in which it is organized and resident. No Transferred Subsidiary currently has or has had
nexus (within the meaning of the applicable Law of any applicable state) in any state where Seller
does not currently, or did not at the applicable time, file Tax Returns and pay Taxes with respect
to such Transferred Subsidiary.

               (j)     None of the Transferred Subsidiaries has entered into, participated in or
engaged in any “listed transaction” (as defined in Treasury Regulations Section 1.6011-4(b) or any
similar provision under any state, local or foreign Tax Law).

                (k)    None of the Transferred Subsidiaries (i) is or has been a member of a group
filing an affiliated, consolidated, combined or unitary Tax Return, nor has any Transferred
Subsidiary been included in any similar arrangement for relief under applicable Law, such as a
loss sharing regime, or (ii) has any liability for Taxes of another Person under Treasury Regulations
section 1.1502-6 (or any analogous, comparable or similar provision of state, local or non-U.S.
Law).

              (l)      No Transferred Asset that will be transferred by any Seller (other than Seller
Parent) pursuant to this Agreement is a “United States real property interest” under Section 897 of
the Code.

                               Environmental Matters. Except as would not be reasonably be
expected to be material to the Business, taken as a whole:

                (a)    The Asset Sellers, the Transferred Subsidiaries, the Transferred Assets and
the Business are, and have for the three (3) years prior to the date hereof been, in compliance with
all applicable Environmental Laws, which compliance includes the possession of, and compliance
with the terms of, with all Environmental Permits required in connection with the conduct or
operation of the Business and the ownership or use of the Transferred Assets. There is no claim
or action currently pending or, to the Knowledge of the Sellers, threatened, that is or would
reasonably be expected to result in the cancellation, revocation or other adverse or limiting
modification of any such Environmental Permit.

                (b)    There is no Environmental Claim pending or, to the Knowledge of the
Sellers, threatened against or affecting any Asset Seller, Transferred Subsidiary, Transferred Asset
or the Business. There are no environmental conditions, including the presence of any Hazardous
Material at the Real Property, which would be reasonably likely to form the basis of any Liability

                                                 34
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 100 of 185




of the Business, any Transferred Asset or any Transferred Subsidiary or of any Environmental
Claim against or affecting any Asset Seller, Transferred Subsidiary or the Business.

                               Material Contracts.

               (a)     Except as set forth on Section 3.16(a) of the Disclosure Schedule, none of
Sellers or any Transferred Subsidiary is a party to any:

                      (i)     agreement that materially prohibits any Transferred Subsidiary from
freely engaging in business anywhere in the world;

                       (ii)   agreement relating to any acquisition or disposition by any
Transferred Subsidiary of any business (whether by asset or stock purchase or otherwise) or any
merger, consolidation or similar business combination transaction, in each case, pursuant to which
a Transferred Subsidiary has an outstanding obligation to pay any purchase price thereunder or
other material obligation;

                        (iii) agreement of any Transferred Subsidiary or related to the Business
relating to any joint venture or partnership;

                      (iv)   material agreement or arrangement relating to the holding, storage
or maintenance of, or any other undertaking by, any Transferred Subsidiary with respect to assets
owned by customers that are held, stored or maintained on premises owned or leased by the
Transferred Subsidiaries; or

                       (v)     agreement in writing to enter into any of the foregoing.

                (b)     Subject to requisite Bankruptcy Court approvals, and assumption by the
applicable Seller of the applicable Contract in accordance with applicable Law and except as a
result of the commencement of the Bankruptcy Case, each Transferred Contract, material Contract
of the Transferred Subsidiaries and each of the Leases is in full force and effect and is a valid,
binding and enforceable obligation of the applicable Seller or Transferred Subsidiary and, to the
Knowledge of the Sellers, each of the other Parties thereto, except as may be limited by the
Enforceability Exceptions. Except as set forth on Section 3.16(b) of the Disclosure Schedule, or
as would not reasonably be expected to be material to the Business, taken as a whole, neither the
Sellers nor any of its Transferred Subsidiaries, as applicable, is in default, or is alleged in writing
by the counterparty thereto to have breached or to be in default, under any Lease, Transferred
Contract or Contract of the Transferred Subsidiaries, and, to the Knowledge of the Sellers, the
other party to each Lease, Transferred Contract or Contract of the Transferred Subsidiaries is not
in default thereunder. No Leases, Transferred Contract or Contract of the Transferred Subsidiaries
has been canceled or otherwise terminated, and none of the Sellers nor any Transferred Subsidiary,
has received any written notice from any Person regarding any such cancellation or termination.

                             Certain Payments. Since January 1, 2017, none of the Asset Sellers
or the Transferred Subsidiaries (nor, to the Knowledge of the Sellers, any of their respective
Representatives) (a) has used or is using any corporate funds for any illegal contributions, gifts,
entertainment or other unlawful expenses relating to political activity; (b) has used or is using any
corporate funds for any direct or indirect unlawful payments to any foreign or domestic
                                                  35
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 101 of 185




governmental officials or employees; (c) has violated or is violating any provision of the Foreign
Corrupt Practices Act of 1977; (d) has established or maintained, or is maintaining, any unlawful
fund of corporate monies or other properties; or (e) has made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment of any nature.

                              Insurance. Each material insurance policy maintained by Sellers or
the Transferred Subsidiaries on the properties, assets, products, business or personnel of the
Transferred Subsidiaries is legal, valid, binding, enforceable by Sellers or the Transferred
Subsidiaries, as applicable, and in full force and effect, and all premiums with respect thereto
covering all periods up to and including the date hereof have been paid, and no notice of
cancellation or termination has been received with respect to any such insurance policy.

                               Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Sellers or the Transferred
Subsidiaries.

                                 Affiliate Transactions. No Affiliate of any Transferred Subsidiary
(other than any Seller or any other Transferred Subsidiary), or any officer or director of the Sellers
or the Transferred Subsidiaries (a) is a party to any agreement or transaction with the Transferred
Subsidiaries having a potential or actual value or a contingent or actual liability exceeding
$250,000 (other than Employee Benefit Plans adopted in the Ordinary Course of Business), (b)
has any material interest in any material property used by the Transferred Subsidiaries or (c) owns
any material interest in, or is an officer, director, employee or consultant of, any Person which is,
or is engaged in business as a material supplier or customer of the Transferred Subsidiaries.

                               Exclusivity of Representations and Warranties. None of the Sellers,
the Transferred Subsidiaries or any of their Affiliates or Representatives is making, and none of
the Buyer or any of its Affiliates or Representatives is relying on, any representation or warranty
of any kind or nature whatsoever, oral or written, express or implied (including any relating to
financial condition or results of operations of the Business or maintenance, repair, condition,
design, performance, value, merchantability or fitness for any particular purpose of the Transferred
Assets), except as expressly set forth in this Article III (as modified by the Disclosure Schedules),
and the Sellers hereby disclaim all Liability and responsibility for, and none of the Buyer or any
of its Affiliates or Representatives is relying on, any such other representations or warranties,
including any representation, warranty, projection, forecast, statement or information made,
communicated or furnished (orally or in writing in any form, medium or manner) to Buyer or its
Affiliates or Representatives (including any opinion, information, projection or advice that may
have been or may be provided to Buyer by any director, officer, employee, agent, consultant or
Representative of Sellers or any of their Affiliates).

                                   ARTICLE IV.
                  REPRESENTATIONS AND WARRANTIES OF THE BUYER

        The Buyer represents and warrants to the Sellers as follows:



                                                 36
US 167746098v12
US 167746098v16
           Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20     Page 102 of 185




                             Organization. The Buyer is duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its organization and has all necessary corporate
(or equivalent) power and authority to perform its obligations hereunder and under any Ancillary
Agreement.

                               Authority. The Buyer has the corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which it will be a
party, to perform its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements to which it will be a party and the consummation
by the Buyer of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action and this Agreement has been, and upon its execution
each of the Ancillary Agreements to which the Buyer will be a party will have been, duly executed
and delivered by the Buyer and assuming due execution and delivery by each of the other parties
hereto and thereto, this Agreement constitutes, and upon its execution each of the Ancillary
Agreements to which the Buyer will be a party will constitute, the legal, valid and binding
obligations of the Buyer, enforceable against the Buyer in accordance with its respective terms,
except as enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

                                No Conflict; Required Filings and Consents.

                (a)    Assuming that (x) requisite Bankruptcy Court approvals are obtained,
(y) the notices, authorizations, approvals, Orders, permits or consents set forth on Section 3.3(b)
of the Disclosure Schedule are made, given or obtained (as applicable) and (z) any filings required
by any applicable federal or state securities or “blue sky” Laws are made, the execution, delivery
and performance by the Buyer of this Agreement and each of the Ancillary Agreements to which
the Buyer will be a party, and the consummation of the transactions contemplated hereby and
thereby, or compliance by the Buyer with any of the provisions hereof, do not and will not:

                        (i)     conflict with the Organizational Documents of such Buyer;

                      (ii)    conflict with or violate any Law applicable to such Buyer or by
which any property or asset of such Buyer is bound or affected;

                        (iii)   conflict with or violate any Order of any Governmental Authority;
or

                        (iv)    conflict with, result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under, or give rise to a right of
termination, modification, notice or cancellation or require any consent of any Person pursuant to,
any Contract to which such Buyer is a party;

except, in the case of clause (ii), (iii) or (iv), for any such conflicts, violations, breaches, defaults
or other occurrences that would not, individually or in the aggregate, reasonably be expected to
have a Buyer Material Adverse Effect.

                                                   37
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 103 of 185




               (b)    The Buyer is not required to file, seek or obtain any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority in connection with the
execution, delivery and performance by the Buyer of this Agreement and each of the Ancillary
Agreements to which it will be a party or the consummation of the transactions contemplated
hereby or thereby, except (i) for any filings required to be made under the HSR Act or Foreign
Competition Laws or (ii) where failure to obtain such consent, approval, authorization or action,
or to make such filing or notification, would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.

                                Investment Intent. The Buyer acknowledges that neither the offer
nor the sale of the Transferred Stock has been registered under the Securities Act of 1933 (together
with the rules and regulations promulgated thereunder, the “Securities Act”) or under any state or
foreign securities Laws. The Buyer is acquiring the Transferred Stock for its own account for
investment, without a view to, or for a resale in connection with, the distribution thereof in
violation of the Securities Act or any applicable state or foreign securities Laws and with no present
intention of distributing or reselling any part thereof.

                             Brokers. No broker, finder or investment banker is entitled to any
fee, commission or expense from the Buyer that would be payable by the Sellers in connection
with the transactions contemplated hereby.

                                Buyer’s Investigation and Non-Reliance.          The Buyer is a
sophisticated purchaser and has made its own independent investigation, review and analysis
regarding the Business, the Transferred Subsidiaries, the Transferred Assets and the transactions
contemplated hereby, which investigation, review and analysis was conducted by the Buyer
together with expert advisors, including legal counsel, that it has engaged for such purpose to
Buyer’s satisfaction. None of the Sellers or any of their Affiliates or Representatives has made,
and none of the Buyer or any of its Affiliates or Representatives is relying on, any representation
or warranty, express or implied, as to the accuracy or completeness of any information concerning
the Business, the Transferred Subsidiaries or the Transferred Assets or made available (orally or
in writing in any form, medium or manner) to Buyer or any of its Affiliates, except as expressly
set forth in this Article III. The Buyer acknowledges that, should the Closing occur, the Buyer
shall acquire the Business, the Transferred Subsidiaries and the Transferred Assets without any
surviving representations or warranties, on an “as is” and “where is” basis.

                                    ARTICLE V.
                             BANKRUPTCY COURT MATTERS

                               Bankruptcy Actions.

                (a)     As promptly as practicable after the date hereof, the Sellers shall, pursuant
to the Bidding Procedures Order, seek approval of the form of this Agreement and the Sellers’
authority to enter into this Agreement.

                (b)     Buyer shall promptly take all actions as are reasonably requested by Seller
Parent to assist in obtaining the Bankruptcy Court’s entry of the Sale Order.


                                                 38
US 167746098v12
US 167746098v16
           Case 19-12378-KBO        Doc 1026-1        Filed 05/15/20    Page 104 of 185




                (c)     Each of Seller Parent and Buyer shall appear formally or informally in the
Bankruptcy Court if reasonably requested by the other Party or required by the Bankruptcy Court
in connection with the transactions contemplated by this Agreement, including, upon reasonable
request promptly furnishing the other with copies of notices or other communications received by
any Seller from the Bankruptcy Court or any third party and/or any Governmental Authority with
respect to the transactions contemplated by this Agreement.

                               Sale Order.

                (a)     The Sale Order shall, among other things, (a) approve, pursuant to sections
105, 363, and 365 of the Bankruptcy Code, (i) the execution, delivery and performance by the
Sellers of this Agreement, (ii) the sale of the Transferred Assets to Buyer on the terms set forth
herein and free and clear of all Encumbrances (other than Encumbrances included in the Permitted
Encumbrances), and (iii) the performance by the Sellers of their respective obligations under this
Agreement; (b) find that Buyer is a “good faith” purchaser within the meaning of section 363(m)
of the Bankruptcy Code, find that the Buyer is not a successor to any Seller, and grant Buyer and,
to the extent allowable by applicable Law, the Buyer Group the full rights, benefits, privileges,
and protections afforded under section 363(m) of the Bankruptcy Code; (c) find that Buyer shall
have no Liability or responsibility for any Liability or other obligation of any Seller arising under
or related to the Transferred Assets other than as expressly set forth in this Agreement, including
successor or vicarious Liabilities of any kind or character, including any theory of antitrust,
successor, or transferee Liability, labor law, de facto merger, or substantial continuity; (d)
authorize and empower Sellers to assume and assign to Buyer the Transferred Contracts; (e) find
that Buyer has provided adequate assurance (as that term is used in section 365 of the Bankruptcy
Code) of future performance in connection with the assumption and assignment of the Transferred
Contracts; (f) find that Buyer and the Buyer Group shall have no Liability for any Liability that is
not an Assumed Liability; and (g) find that each of the Buyer and the Buyer Group acted in
compliance with the Bid Procedures and the Bid Procedures Order and conducted itself in a
noncollusive, fair, and good faith manner. Sellers agree that they will promptly take such actions
as are reasonably requested by Buyer to assist in obtaining Bankruptcy Court approval of the Sale
Order, including furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for purposes, among others, of demonstrating that to the Knowledge of Sellers,
(x) Buyer is a “good faith” purchaser under section 363(m) of the Bankruptcy Code and (y) neither
Buyer nor the Buyer Group has not engaged in any conduct that would cause or permit the
Agreement to be avoided under section 363(n) of the Bankruptcy Code. Any and all Orders of the
Bankruptcy Court relating to this Agreement shall be in form and substance acceptable to Buyer.
If any Order of the Bankruptcy Court relating to this Agreement or the transactions contemplated
hereby, including but not limited to the Sale Order, shall be appealed by any Person other than
Buyer or, with Buyer’s approval, a third party (or if any petition for certiorari or motion for
reconsideration, amendment, clarification, modification, vacation, stay, rehearing, or reargument
shall be filed with respect to any such Order), or a stay pending appeal is requested with respect to
any such Order, Sellers shall promptly (i) notify Buyer of such appeal, petition, motion, or stay
request, (ii) provide to Buyer a copy of the related notice and related pleadings or Order of stay,
and (iii) provide Buyer with written notice of any motion, application, or other pleading filed in
connection with any appeal from such Order. Sellers shall (at Buyer’s expense) diligently defend
against such appeal, petition, motion, or stay request and shall use their reasonable best efforts to
obtain an expedited resolution of any such appeal, petition, or motion; provided that Sellers shall
                                                 39
US 167746098v12
US 167746098v16
           Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20     Page 105 of 185




consult with Buyer regarding the status of any such actions. Sellers further covenant and agree
that, after the Closing, any Chapter 11 plan submitted to the Bankruptcy Court or any other court
by or with the support of Sellers for confirmation shall be a plan of liquidation.

                (b)     In addition, notwithstanding anything to the contrary (including anything
that purports to be supervening) in this Agreement or any Ancillary Agreement or any other related
transaction documents between any of Sellers and Buyer, the Sellers and Buyer agree, and the Sale
Order will provide, as follows in this Section 5.2(b) with respect to the original equipment
manufacturers and their affiliated North American entities (collectively, “OEMs”) and each
OEM’s tiered suppliers that use or incorporate goods or services supplied by any of the Sellers to
provide production to any of the OEMs (collectively, “Customers” and each individually a
“Customer”).

                       (i)     Pursuant to various award letters, purchase agreements, release
agreements, purchase orders and/or other related documents (each with and subject to the
applicable Customers’ general terms and conditions, as amended from time to time) (collectively,
“Contract Documents”), the Sellers are obligated to supply goods and services (collectively,
“Items”) to each Customer. Pursuant to 11 U.S.C. §§ 363(f) and 365, the Sellers are deemed to
assume all of the Contract Documents in their entirety without modification of any kind, and
further shall be deemed to assign the Contract Documents to Buyer as of the Closing Date;
provided that notwithstanding the foregoing, (A) the Contract Documents between the applicable
Sellers and FCA US LLC and certain of its subsidiaries and affiliates shall be amended as of the
Closing Date with the consent of FCA US LLC and its affiliates to provide that the Buyer shall
have no liability or Obligations (as defined below) related to the FCA Excluded Warranty Claims
as defined in the Sale Order, and (B) the Sellers shall neither assume nor assign any Contract
Documents relating to the GM Excluded Warranty Claims as defined in the Sale Order.

                       (ii)    The Buyer hereby agrees and accepts the assignment described in
Section 5.2(b)(i) as of the Closing Date, and assumes and agrees to pay, perform and discharge,
regardless of when due, any and all of the liabilities, responsibilities, and obligations under the
Contract Documents including, but not limited to, warranty, recall and product liability for all
Items (collectively, “Obligations”); provided that notwithstanding the foregoing the Buyer shall
not assume nor have any Obligations relating to the GM Excluded Warranty Claims or the FCA
Excluded Warranty Claims.

                         (iii) The sale of the Sellers’ right, title and interest in substantially all of
its assets pursuant to this Sale Order shall in all cases be subject to each applicable Customer’s
rights and interests as set forth in the Contract Documents including Customer’s tooling, returnable
dunnage, intellectual property rights, and confidential information.

                                            ARTICLE VI.
                                            COVENANTS

                             Conduct of Business Prior to the Closing. From the date of this
Agreement until the Closing Date or earlier termination of this Agreement,



                                                   40
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20     Page 106 of 185




                (a)    except (1) as otherwise expressly contemplated by this Agreement, (2) as
required by Law or any Order, (3) for any limitations on operations imposed by the Bankruptcy
Court or the Bankruptcy Code or the DIP Credit Agreement, or (4) with the prior written consent
of the Buyer, from the date of this Agreement until the Closing Date or earlier termination of this
Agreement, the Sellers shall, and shall cause the Transferred Subsidiaries to use commercially
reasonable efforts to conduct the Business in the Ordinary Course of Business and preserve the
material business relationships with customers, suppliers, distributors and others with whom the
Sellers or the Transferred Subsidiaries deal in the Ordinary Course of Business; and

               (b)     the Sellers shall not, and shall cause the Transferred Subsidiaries not to,
without the prior written consent of the Buyer:

                       (i)    sell, transfer, lease, sublease, encumber or otherwise dispose of
(1) any material Transferred Assets or (2) any assets of a Transferred Subsidiary, in each case other
than immaterial dispositions thereof and Inventory sold or disposed of in the Ordinary Course of
Business;

                       (ii)  issue, sell, grant, pledge, dispose or transfer any equity interests in
any Seller or Transferred Subsidiary;

                      (iii) acquire any corporation, partnership, limited liability company,
other business organization or division thereof;

                      (iv)     merge or consolidate with or into any legal entity, dissolve, liquidate
or otherwise terminate its existence;

                       (v)      split, combine, consolidate, subdivide or reclassify any of their
capital stock, other equity interests or voting securities, or securities convertible into or
exchangeable or exercisable for capital stock or other equity interests or voting securities, or issue
or authorize the issuance of any other securities in respect of, in lieu of or in substitution for its
capital stock, other equity interests or voting securities;

                         (vi)    declare, set aside or pay any dividend or other distribution (whether
in cash, stock or property or any combination thereof) in respect of any securities of any
Transferred Subsidiary, or repurchase, redeem or otherwise acquire, or offer to repurchase, redeem
or otherwise acquire, any capital stock or voting securities of, or equity interests in, any Transferred
Subsidiary or any securities of any Transferred Subsidiary convertible into or exchangeable or
exercisable for capital stock or voting securities of, or equity interests in, any Transferred
Subsidiary, or any warrants, calls, options or other rights to acquire any such capital stock,
securities or interests, other than any transfers among Transferred Subsidiaries, among Sellers, or
between any Transferred Subsidiary and any Seller;

                      (vii) amend the Organizational Documents of any Transferred Subsidiary
or amend or enter into any Indemnification Arrangements;

                       (viii) enter into any joint venture agreement that involves a sharing of
profits, cash flows, expenses or losses with other Persons related to or affecting the Business, the
Transferred Assets or the Transferred Subsidiaries;
                                                  41
US 167746098v12
US 167746098v16
           Case 19-12378-KBO        Doc 1026-1        Filed 05/15/20    Page 107 of 185




                      (ix)   take any action (other than any actions required by the Bankruptcy
Court or applicable Law) in breach of the Bidding Procedures Order or the Sale Order;

                       (x)    (1) reject or terminate (other than by expiration in accordance with
its terms) any Transferred Contract or seek Bankruptcy Court approval to do so, or (2) fail to use
commercially reasonable efforts to oppose any action by a third party to so terminate (including
any action by a third party to obtain Bankruptcy Court approval to terminate) any Transferred
Contract;

                      (xi)     with respect to any Transferred Asset (1) agree to allow any form of
relief from the automatic stay in the Bankruptcy Cases; or (2) fail to use reasonable best efforts to
oppose any action by a third party to obtain relief from the automatic stay in the Bankruptcy Cases;

                        (xii) with respect to any Transferred Subsidiary, change, make or revoke
any Tax election, change any method of accounting with respect to Taxes, file any amended Tax
Return, surrender or compromise any right to claim a Tax refund, settle or compromise any claim,
notice, audit, assessment or other proceeding related to Taxes, enter into any agreement affecting
any Tax liability or any refund or file any request for rulings or special Tax incentives with any
Governmental Authority, enter into any Tax allocation, sharing or indemnity agreement, or extend
or waive the statute of limitations period applicable to any Tax or Tax Return; or take or cause (or
cause any other Person to take or cause) any action which could increase the Buyer’s or any of its
Affiliates’ Liability for Taxes with respect to the Transferred Subsidiaries, the Transferred Assets
or the Business;

                     (xiii) with respect to any Transferred Subsidiary, make any change in any
method of accounting or accounting practice or policy, except as required by applicable Law or
GAAP;

                        (xiv) with respect to any Transferred Subsidiary, fail to maintain in full
force and effect existing insurance policies;

                      (xv) with respect to any Transferred Subsidiary, make any loans,
advances or capital contributions to, or investments in, any other Person (other than to a Seller or
Transferred Subsidiary in the Ordinary Course of Business);

                       (xvi) voluntarily pursue or seek, or fail to use commercially reasonable
efforts to oppose any third party in pursuing or seeking, a conversion of the Bankruptcy Cases to
cases under chapter 7 of the Bankruptcy Code, the appointment of a trustee under chapter 11 or
chapter 7 of the Bankruptcy Code and/or the appointment of an examiner with expanded powers;

                       (xvii) take any action to initiate any insolvency proceeding of any
character, including bankruptcy, receivership, reorganization, composition, administration or an
arrangement with creditors, voluntary or involuntary, of any Transferred Subsidiary or any of their
respective assets or properties;

                    (xviii) subject any of the Transferred Assets to any Encumbrance other than
Permitted Encumbrances;

                                                 42
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 108 of 185




                     (xix) with respect to any Transferred Subsidiary, incur any indebtedness
for borrowed money, enter into any capital lease or guarantee any such indebtedness;

                       (xx) with respect to any Transferred Subsidiary, enter into any
commitment for capital expenditures or otherwise make any capital expenditures with respect to
the Business, except in accordance with the budget and business plan made available to Buyer;

                       (xxi) in each case with respect to the Business and the Transferred
Subsidiaries, (1) make or grant any general or special wage or salary increase (other than standard
merit increases consistent with past practice within the past three years or as required by any
collective bargaining or labor agreement), (2) make any increase in the payments of benefits under
any Employee Benefit Plan, (3) take any action with respect to the grant of any material severance
or termination pay (other than pursuant to policies or agreements of the Sellers in effect on the
date of this Agreement) which will become due, (4) adopt, amend or terminate any Employee
Benefit Plan, other than in the Ordinary Course of Business and consistent with past practice, and
(5) enter into any material employment, consulting or similar agreement or amend any existing
employment agreement; or

                       (xxii) agree or commit to any of the foregoing.

                               Covenants Regarding Information.

                (a)    From the date hereof until the Closing Date or earlier termination of this
Agreement, upon reasonable request, the Sellers shall (i) afford the Buyer and its Representatives
reasonable access to the properties, offices, plants and other facilities, books and records (including
Tax books and records) of the Sellers and the Transferred Subsidiaries, and shall furnish the Buyer
with such financial, operating and other data and information, and access to all the officers,
employees, accountants and other Representatives of the Sellers and the Transferred Subsidiaries
as the Buyer may reasonably request in connection with the transactions contemplated by this
Agreement and (ii) provide the Buyer with copies of such daily business reports regarding the
Business as are currently being provided and made available on a regular basis to management of
Seller Parent. Notwithstanding anything to the contrary in this Agreement, the Sellers shall not be
required to disclose any information to the Buyer or its Representatives if such disclosure would
adversely affect any attorney-client or other legal privilege or contravene any applicable Laws (the
“Disclosure Limitations”); provided that the Parties shall reasonably cooperate in seeking to find
a way to allow disclosure of such information to the extent doing so would not (in the good faith
belief of the Sellers after consultation with outside counsel) reasonably be likely to cause such
privilege to be undermined with respect to such information.

                 (b)      The Sellers shall use, and shall cause the Transferred Subsidiaries to use,
commercially reasonable efforts to cause their respective employees to, on a timely basis,
cooperate as reasonably requested by the Buyer and/or any potential lender to assist the Buyer in
connection with such financing as Buyer may reasonably seek in connection with the operation of
the Business following the Closing (it being understood that it shall not be a condition to Closing
that any such financing be obtained), including using commercially reasonable efforts in
(i) requesting its certified independent auditors to provide auditors’ reports and customary comfort
letters with respect to financial information relating to the Sellers or the Transferred Subsidiaries

                                                  43
US 167746098v12
US 167746098v16
           Case 19-12378-KBO        Doc 1026-1        Filed 05/15/20    Page 109 of 185




in customary form, (ii) causing appropriate personnel of the Sellers or the Transferred Subsidiaries
to participate at reasonable times in a reasonable number of sessions with prospective lenders,
(iii) furnishing the Buyer and such potential lenders, as promptly as reasonably practicable, with
such customary financial and other pertinent information regarding the Sellers or the Transferred
Subsidiaries as may be reasonably requested by the Buyer in connection with such financing,
(iv) assisting in the preparation of and to execute and deliver definitive financing documents,
including guarantee and collateral documents and customary closing certificates as may be
required by such financing and (v) providing customary documentation and other information
about the Sellers or the Transferred Subsidiaries requested by the Buyer or such potential lenders
in connection with such financing and required under applicable “know your customer,” sanctions
and anti-money-laundering rules and regulations. Any and all reasonable and documented out-of-
pocket costs and expenses incurred in connection with any cooperation, investigation or other
matter related to this Section 6.2(b) shall be promptly reimbursed to Seller, or paid or caused to be
paid, by the Buyer.

              (c)     The information provided pursuant to this Section 6.2 prior to Closing will
be used solely for the purpose of effecting the transactions contemplated hereby, and will be
governed by the terms and conditions of the DIP Credit Agreement and the Confidentiality
Agreement, which Confidentiality Agreement shall not terminate upon the execution of this
Agreement notwithstanding anything to the contrary therein. No Seller makes any representation
or warranty as to the accuracy of any information, if any, provided pursuant to this Section 6.2,
and Buyer may not rely on the accuracy of any such information.

               (d)      From and after the Closing, for a period of three (3) years following the
Closing Date (or, if later, the closing of the Bankruptcy Case), the Buyer will provide the Sellers
and their Representatives, at Sellers’ sole expense, with reasonable access, during normal business
hours, and upon reasonable advance notice, subject to reasonable denials of access or delays to the
extent any such access would unreasonably interfere with the operations of the Buyer or the
Business, to the books and records, including work papers, schedules, memoranda, and other
documents (for the purpose of examining and copying) relating to the Transferred Assets, the
Assumed Liabilities, or the Excluded Assets with respect to periods or occurrences prior to the
Closing Date, for the purposes of (i) complying with the requirements of any Governmental
Authority, including the Bankruptcy Court, (ii) the closing of the Bankruptcy Cases and the wind
down of the Sellers’ estates (including reconciliation of claims and preparation of Tax returns),
(iii) making insurance claims, (iv) complying with applicable Laws or (v) other reasonable
business purposes; provided that the Buyer shall not be obligated to provide any such access that
would, in the reasonable, good faith judgment of the Buyer, conflict with the Disclosure
Limitations. Unless otherwise consented to in writing by Seller Parent, the Buyer will not, for a
period of three (3) years following the Closing Date, destroy, alter or otherwise dispose of any of
such books and records without first offering to surrender to Seller Parent such books and records
or any portion thereof that the Buyer may intend to destroy, alter or dispose of.

               (e)    Sellers shall use commercially reasonable efforts to locate and deliver
copies to Buyer of the most recent final Phase I environmental site assessment reports and any
Phase II environmental site assessments (or similar reports) for the Owned Real Property and
Leased Real Property, to the extent in existence and in Sellers’ possession, it being understood that
Sellers do not believe any to exist currently in their possession. Additionally, Sellers shall use
                                                 44
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 110 of 185




commercially reasonable efforts to locate and deliver copies to Buyer of any existing surveys, legal
descriptions and title policies with respect to the Owned Real Property that are in the possession
of the Sellers.

                                Notification of Certain Matters. The respective Party shall promptly
notify the other Parties in writing of any fact, change, condition, circumstance or occurrence or
nonoccurrence of any event of which it is aware that will or is reasonably likely to result in any of
the conditions set forth in Section 8.2(a) or Section 8.2(b) (in the case of Buyer) or Section 8.3(a),
Section 8.3(a)(i) or Section 8.3(a)(ii) (in the case of Sellers) becoming incapable of being satisfied.

                               Employee Matters.

               (a)    Except with the prior written consent of Buyer, Sellers shall not transfer the
employment of any Transferred Subsidiary Employee out of the relevant Transferred Subsidiary
that employs them as of the date of this Agreement, and shall not change their then current terms
and condition of employment, except as otherwise permitted by this Agreement. Buyer shall, or
shall cause one of its Affiliates to, continue the employment of each then-current Business
Employee who is employed by a Transferred Subsidiary as of immediately prior to the Closing in
accordance with applicable Law and on the terms set forth in this Section 6.4.

                (b)    The Sellers shall use commercially reasonable efforts to provide the Buyer
with a list of all Business Employees employed by, and workers and individual independent
contractors engaged by the Asset Sellers, including, to the extent permitted by applicable Law,
particulars of each such person’s current wage or fee, as the case may be, any incentive bonus
opportunity, annual vacation entitlement, (and the amount of accrued vacation in the current
vacation year), notice period or confirmation that they are employed at will, or if employed or
engaged pursuant to a fixed term contract, the date on which such fixed term is due to expire and
details of any previous renewals, name of the employing entity, summary of benefits to which they
are entitled, any suspension or leave as a consequence of which they are not actively working, and
a sample of each contract of employment or services in use in respect of such persons. Prior to the
Closing, the Buyer may provide (or cause one of its Subsidiaries to provide) to each Business
Employee who is employed by an Asset Seller (including each Qualified Leave Recipient) an offer
of employment on terms and conditions to be determined by Buyer (or its applicable Subsidiary)
(the “Employment Offer”), in each case with such employment to commence immediately
following the Closing, or in the case of a Qualified Leave Recipient, the date of his or her return
to active employment; provided that such Qualified Leave Recipient returns to active status within
thirty (30) days following the Closing Date (or such later date with respect to which they have
reemployment rights under applicable Law). Each Business Employee (i) who is employed by an
Asset Seller (including each Qualified Leave Recipient) who receives and accepts the Employment
Offer and who commences employment with Buyer or an Affiliate thereof on or following the
Closing in accordance with the terms of such Employment Offer or (ii) who automatically transfers
employment pursuant to Section 6.4(a) shall be a “Transferred Employee.” The Sellers shall
reasonably cooperate with the Buyer in effecting the Transferred Employees’ transfer of
employment from the Sellers to the Buyer or a Subsidiary of the Buyer as contemplated hereby.
Each Employment Offer shall be contingent upon the Closing and the issuance of the Sale Order.



                                                  45
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 111 of 185




                (c)    Notwithstanding anything in this Agreement to the contrary,
(i) immediately following the Closing, the Buyer shall assume each collective bargaining
agreement or other labor-related agreement listed on Section 3.11 of the Disclosure Schedules and
(other than Controlled Group Liabilities) any and all Liabilities thereunder arising on or after the
Closing, and provide to the Transferred Employees whose employment is subject to such collective
bargaining agreement or other labor-related agreement, terms and conditions of employment in
accordance with such collective bargaining agreement or other labor-related agreement until its
expiration, modification, or termination in accordance with its terms and applicable Law, (ii)
without limiting the generality of Section 2.4, Sellers shall retain any and all Controlled Group
Liabilities and any and all Liabilities in respect of Excluded Benefit Plans and Employee Benefit
Plans of the Asset Sellers that are not Assigned Benefit Plans (including, in all cases, any defined
benefit pension plans), and (iii) without limiting the generality of Section 2.4, Sellers shall retain
any and all Liabilities related to the employment or termination of employment of any Business
Employee who is employed by an Asset Seller and who does not become a Transferred Employee
in accordance with this Section 6.4.

              (d)     The Buyer shall assume and pay all unpaid wages and salaries, in respect of
Transferred Employees, which are earned or accrued during the payroll period in which the
Closing Date occurs. The Sellers shall retain all Liabilities relating to unpaid wages, salaries,
commissions and other amounts, earned or accrued by or in respect of Business Employees that
are not assumed by the Buyer as described in the preceding sentence.

                  (e)    To the extent permitted by Law, all unused vacation and paid time off of
the Transferred Employees accrued as of the Closing Date shall, effective as of the Closing Date
or, if later, the date on which such Transferred Employee becomes an employee of the Buyer, be
transferred to and assumed by the Buyer and the Buyer shall honor such accrued vacation and paid
time off on the same basis as under the Sellers’ vacation and paid time off policy(ies) as in effect
immediately prior to the Closing.

                (f)     The Buyer shall, and shall cause its Affiliates to, provide each Transferred
Employee with credit for such Transferred Employee’s service with any Sellers or their Affiliates
or predecessors prior to the Closing for all purposes, including for purposes of eligibility and
determination of level of benefits (including, for purposes of vacation but excluding for purposes
of severance, equity compensation and benefit accruals under any defined benefit pension plan or
retiree medical plan), under any benefit plan sponsored or maintained by the Buyer or any of their
Affiliates in which such Transferred Employee is eligible to participate on or following the Closing
Date (each, a “Buyer Plan”); provided, however, that such service shall not be recognized to the
extent that such recognition would result in a duplication of benefits. With respect to each Buyer
Plan that is a health or welfare plan, the Buyer shall, and shall cause its Affiliates to use
commercially reasonable efforts to, (i) waive any limitation on health and welfare coverage of
such Transferred Employees due to pre-existing conditions, waiting periods, active employment
requirements and requirements to show evidence of good health and (ii) credit each such
Transferred Employee with all deductible payments, co-payments and co-insurance paid by such
Transferred Employee under any Employee Benefit Plan prior to the Closing during the year in
which the Closing occurs for the purpose of determining the extent to which any such Transferred
Employee has satisfied any applicable deductible and whether such Transferred Employee has
reached the out-of-pocket maximum for such year.
                                                 46
US 167746098v12
US 167746098v16
            Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 112 of 185




               (g)    The Parties shall cooperate in good faith to cause the assignment of those
 Employee Benefit Plans that are sponsored or maintained by an Asset Seller (other than the
 Excluded Benefit Plans) from the respective Asset Seller to Buyer or its Affiliates, which
 assignment shall be effective as of the Closing (to the extent assigned, the “Assigned Benefit
 Plans”).

                  (h)    Without limitation of Section 10.10, nothing express or implied in this
 Section 6.4 or this Agreement shall (i) confer upon any Business Employee, or legal representative
 or beneficiary thereof, any rights or remedies, including any right to employment or benefits for
 any specified period, of any nature or kind whatsoever, under or by reason of this Agreement,
 (ii) be treated as an amendment to, or prevent the termination of any Employee Benefit Plan, Buyer
 Plan or any other employee benefit plan, program, arrangement or agreement sponsored or
 maintained by the Buyer, the Sellers or their respective Affiliates, as applicable, or (iii) obligate
 the Buyer, the Sellers or any of their respective Affiliates to maintain any particular employee
 benefit plan, program or arrangement.

                (i)     From and after the date of this Agreement, the Buyer and/or its
Representatives may meet and otherwise communicate with the Business Employees, upon prior
written notice to the Sellers (in a manner so as not to interfere unreasonably with the normal business
operations of any Seller) in order to discuss the impact of the pending transaction and the Buyer’s
intentions with respect to the Business Employees in the event the Buyer is successful in acquiring
any or all of the Transferred Subsidiaries or Transferred Assets, and to interview and offer
employment pursuant to the terms of this Section 6.4 to the relevant Business Employees (other than
the Transferred Subsidiary Employees, whose employment will continue by operation of Law).
Notwithstanding the foregoing, (i) Buyer shall be permitted to introduce itself to the Business
Employees at in-person meetings, and attend additional in-person meetings with the Business
Employees and/or their employee representatives if any, following the initial meetings, in each case,
in the presence of Representatives of the Sellers at such locations and times as the Buyer may
reasonably request and (ii) the Buyer and the Sellers shall cooperate in good faith in developing and
implementing an employee communication plan pursuant to which one or more written
communications about the Buyer, the transactions contemplated hereby and the Buyer’s plans or
intentions with respect to the future operation of the Transferred Subsidiaries or the Business will,
from time to time, be distributed to employees and pursuant to which meetings of the Buyer with
the Business Employees may be scheduled.

                                Consents and Filings; Further Assurances.

                (a)     Each of the Parties shall use reasonable best efforts to take, or cause to be
 taken, all appropriate action to do, or cause to be done, all things necessary, proper or advisable
 under applicable Law or otherwise to consummate and make effective the transactions
 contemplated by this Agreement and the Ancillary Agreements and to confirm the Buyer’s
 ownership of the Transferred Assets as promptly as practicable, including to use commercially
 reasonable efforts to obtain all necessary waivers, consents and approvals and effecting all
 necessary registrations and filings, including all necessary waivers, consents and approvals from
 customers and other parties. Without limiting the generality of the previous sentence, the Parties
 shall (i) use reasonable best efforts to obtain from Governmental Authorities all consents,
 approvals, clearances, expiration or termination of waiting periods, authorizations, qualifications

                                                   47
 US 167746098v12
 US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 113 of 185




and orders as are necessary for the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements; (ii) promptly make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement required under the HSR Act
(if required) or any other applicable Law, including any other Antitrust Law; (iii) use reasonable
best efforts to comply at the earliest practicable date with any request under the HSR Act, or other
Antitrust Law, for additional information, documents or other materials received by each of them
or any of their respective Subsidiaries from the Federal Trade Commission, the Antitrust Division
of the United States Department of Justice or any other Governmental Authority in respect of such
filings (collectively, an “Antitrust Authority”); (iv) cooperate with each other in connection with
any such filing or request (including, to the extent permitted by applicable Law, providing copies
of all such documents to the non-filing parties prior to filing and considering all reasonable
additions, deletions or changes suggested in connection therewith) and in connection with
resolving any investigation or other inquiry of any of the Antitrust Authorities under the HSR Act
or Foreign Competition Law with respect to any such filing; (v) not extend any waiting period
under the HSR Act or enter into any agreement with an Antitrust Authority not to consummate the
transactions contemplated hereby; (vi) defend and resolve any investigation or other inquiry of any
Governmental Authority under all applicable Laws, including by defending against and contesting
administratively and in court any litigation or adverse determination initiated or made by a
Governmental Authority under applicable Law. This Section 6.5(a) does not apply with respect
to Taxes.

                (b)     Each of the Parties shall promptly notify the other Parties of any material
communication it or any of its Affiliates receives from any Governmental Authority relating to the
matters that are the subject of this Agreement and permit the other Parties to review in advance
any proposed communication by such Party to any Governmental Authority. No Party shall agree
to participate in any meeting with any Governmental Authority in respect of any filings,
investigation or other inquiry unless it consults with the other Parties in advance and, to the extent
permitted by such Governmental Authority, gives the other Parties the opportunity to attend and
participate at such meeting. The Parties will coordinate and cooperate fully with each other in
exchanging such information and providing such assistance as the other Parties may reasonably
request in connection with the foregoing and in seeking early termination of any applicable waiting
periods, including under the HSR Act. Subject to applicable Law, the Parties will provide each
other with copies of all correspondence, filings or communications between them or any of their
Representatives, on the one hand, and any Governmental Authority or members of its staff, on the
other hand, with respect to this Agreement and the transactions contemplated hereby. This
Section 6.5(b) does not apply with respect to Taxes.

                (c)     From time to time, whether at or following the Closing, the Sellers and the
Buyer shall execute, acknowledge and deliver all such further conveyances, notices, assumptions
and releases and such other instruments, and shall take such further actions, as may be necessary
or appropriate to vest in the Buyer all the right, title, and interest in, to or under the Transferred
Assets, to provide the Buyer and the Sellers all rights and obligations to which they are entitled
and subject pursuant to this Agreement and the Ancillary Agreements, and to otherwise make
effective as promptly as practicable the transactions contemplated by this Agreement and the
Ancillary Agreements. Each of the Parties will use its commercially reasonable efforts to cause
all of the obligations imposed upon it in this Agreement to be duly complied with and to cause all
conditions precedent to such obligations to be satisfied.
                                                 48
US 167746098v12
US 167746098v16
           Case 19-12378-KBO        Doc 1026-1        Filed 05/15/20    Page 114 of 185




                (d)     The Sellers and the Buyer shall cooperate with each other and, as promptly
as practicable after the date of this Agreement use reasonable best efforts to obtain the transfer or
reissuance to the Buyer of all Environmental Permits necessary to lawfully own and operate the
Business and Transferred Assets. The Parties shall use reasonable best efforts to respond promptly
to any requests for additional information made by such agencies, use their respective
commercially reasonable efforts to participate in any hearings, settlement proceedings or other
proceedings ordered with respect to applications to transfer or reissue such Environmental Permits,
and use respective reasonable best efforts to cause regulatory approval to be obtained as soon as
practicable after the date of filing. Each Party will bear its costs of the preparation and review of
any such filing. The Sellers and the Buyer shall have the right to review in advance all
characterizations of the information relating to the transactions contemplated by this Agreement
which appear in any filing made in connection any filings to transfer the Environmental Permits
and the filing Party shall consider in good faith any revisions reasonably requested by the non-
filing Party.

                (e)      From the date hereof until the Closing Date, the Asset Sellers shall use
commercially reasonable efforts to, and to cause the Transferred Subsidiaries to, cooperate with
Buyer to seek accommodations from customers, suppliers and other commercial counterparties;
provided that (i) none of the Sellers or Transferred Subsidiaries shall be obligated to be subject to
any such accommodation effective prior to the Closing or incur any Liability or expense in
connection therewith and (ii) no representation, warranty or covenant of any Seller contained
herein will be breached or deemed breached and no condition of the Buyer will be deemed not to
be satisfied as a result of the failure to obtain any such accommodation or as a result of any Person
objecting to such accommodation request.

                (f)      Following Closing, Sellers shall cooperate with Buyer’s reasonable requests
with respect to the investigation and prosecution of any Actions related to the Business, the
Transferred Assets or the Transferred Subsidiaries (other than in connection with disputes between
the Parties hereto), including using commercially reasonable efforts to furnish reasonably available
information and testimony, to arrange discussions with, and the calling as witnesses of, officers,
directors, employees, agents and representatives, and to provide other reasonable assistance in
connection with any such Actions, with such cooperation to be at the cost and expense of Buyer
(but including only Sellers’ direct out-of-pocket expenses to third parties, photocopying and
delivery costs, and not including Sellers’ internal costs such as wages or other benefits paid to its
officers, directors or employees, but including any reasonable and documented legal costs and
expenses incurred by Sellers or any such Person in connection with the foregoing and any related
travel or other incidental costs and expenses of Sellers or any such Person in connection with the
foregoing).

               (g)     Sellers shall use commercially reasonable efforts to, and to cause the
Transferred Subsidiaries to, avail themselves of any applicable programs of Governmental
Authorities with respect to financial assistance, payroll protection, loan forgiveness, extension, or
stay of remedies or other similar borrower or other financial accommodations.

                               Certain Director and Officer Matters.



                                                 49
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 115 of 185




                (a)    As soon as possible after the Closing Date, Buyer (i) shall adopt, or shall
cause to be adopted, the required resolutions, (ii) shall make, or shall cause to be made, the
necessary applications or filings, (iii) shall cause each of the Transferred Subsidiaries to hold such
corporate meetings, or (iv) take such other corporate actions (e.g., action by written consent), in
each case, as are necessary pursuant to applicable Laws or the Transferred Subsidiaries’
constitutive documents as in effect at the Closing to procure that those directors and officers of the
Transferred Subsidiaries who resign as of the Closing shall no longer be directors and/or officers
of such Transferred Subsidiaries, that they shall be discharged in their respective function as
directors and/or officers, and that the effect of such resignations shall be registered with the
relevant commercial or similar register, if any, as applicable, and Buyer shall vote all of the
Transferred Stock, or cause the relevant Transferred Subsidiary to vote all of the voting shares of
capital stock of any other Transferred Subsidiary owned by such relevant Transferred Subsidiary,
at such meetings or in such other corporate action in favor of the foregoing.

                (b)     Buyer shall not initiate, and shall cause its Affiliates or any Transferred
Subsidiary not to initiate, any civil or administrative Proceeding of whatsoever nature against any
present or former director or officer of the Transferred Subsidiaries (other than any Specified
Person), out of or in connection with the transactions contemplated by this Agreement, without
prejudice to (i) Buyer’s right to bring a Claim or initiate a Proceeding against Sellers under and in
accordance with the terms and limitations of this Agreement or (ii) Buyer’s ability to comply with
any criminal Action or Proceeding initiated by a Governmental Authority or to otherwise comply
with applicable Law.

               (c)      Buyer shall not initiate, and shall cause its Affiliates or any Transferred
Subsidiary not to initiate, any civil or administrative Proceeding of whatsoever nature against any
present or former director or officer of the Transferred Subsidiaries (other than any Specified
Person), out of or in connection with any acts or omissions of such person in connection with his
position as a director, officer or employee of the Transferred Subsidiaries prior to the Closing,
without prejudice to (i) Buyer’s right to bring a Claim or initiate a Proceeding against Sellers under
and in accordance with the terms and limitations of this Agreement or (ii) Buyer’s ability to comply
with any criminal Action or Proceeding initiated by a Governmental Authority or to otherwise
comply with applicable Law.

                 (d)      Sellers shall not initiate any civil or administrative Proceeding of
whatsoever nature against any present or former director or officer of the Transferred Subsidiaries
(other than any Specified Person), out of or in connection with any acts or omissions of such person
in connection with his position as a director, officer or employee of the Transferred Subsidiaries
prior to the Closing, without prejudice to (i) Sellers’ right to bring a Claim or initiate a Proceeding
against Buyer under and in accordance with the terms and limitations of this Agreement or
(ii) Sellers’ ability to comply with any criminal Action or Proceeding initiated by a Governmental
Authority or to otherwise comply with applicable Law.

               (e)    In the event that any present or former director or officer of any Transferred
Subsidiary (other than any Specified Person), is sued in or made party to or subject of (or is
threatened to be sued in or made party to or subject of) any Proceeding out of or in connection
with any acts or omissions of such person in connection with his position as a director, officer or
employee of any Transferred Subsidiary prior to the Closing, Buyer shall arrange that, subject to

                                                  50
US 167746098v12
US 167746098v16
           Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20     Page 116 of 185




adequate measures regarding confidentiality (such as the execution of a customary confidentiality
agreement), such director or officer shall have reasonable access to non-privileged documents and
information of the Transferred Subsidiaries as are in the possession of such Transferred
Subsidiaries, and that such director and officer may make copies of such documents at the actual
cost of such copies, as are reasonably necessary for the defense of such Proceeding.

                (f)    Following the Closing until the six (6) year anniversary thereof, Buyer shall
(i) cause the Transferred Subsidiaries not to amend, repeal or otherwise modify the Transferred
Subsidiaries’ Organizational Documents or Indemnification Arrangements as in effect at the
Closing, in any manner that would adversely affect the rights thereunder of individuals who are or
were directors or officers of the Transferred Subsidiaries prior to Closing and (ii) cause the
Transferred Subsidiaries to honor and pay the indemnification, advancement of expenses, and
exculpation provisions of each of the Transferred Subsidiaries’ Organizational Documents or
Indemnification Arrangements as in effect at the Closing; provided that all rights to
indemnification in respect of any Proceeding pending or asserted or any claim made within such
period shall continue until the disposition of such Proceeding or resolution of such claim. Buyer
shall not cancel or otherwise reduce coverage under any “tail”, “run-off,” or other insurance
policies purchased by Sellers or the Transferred Subsidiaries prior to the Closing; provided that no
payments shall be required of the Transferred Subsidiaries or Buyer with respect to such policies
after the Closing.

                (g)    This Section 6.6 is intended to be for the benefit of each of the directors and
officers described in this Section 6.6 and may be enforced by any such Person as if such Person
were a party to this Agreement. The obligations under this Section 6.6 will not be terminated or
modified in such a manner as to adversely affect any Person to whom this Section 6.6 applies
without the consent of such affected Person.

               (h)      Buyer shall not initiate, and shall cause its Affiliates or any Transferred
Subsidiary not to initiate, any civil or administrative Proceeding related to preference claims under
Chapter 5 of the Bankruptcy Code against any non-Seller party to any Transferred Contract.

                                Refunds and Remittances.

                (a)     After the Closing: (i) if the Sellers or any of their Affiliates receive any
refund or other amount that is a Transferred Asset or is otherwise properly due and owing to the
Buyer in accordance with the terms of this Agreement, the Sellers promptly shall remit, or shall
cause to be remitted, such amount to the Buyer in accordance with this Agreement and (ii) if the
Buyer or any of its Affiliates receive any refund or other amount that is an Excluded Asset or is
otherwise properly due and owing to the Sellers or any of their Affiliates in accordance with the
terms of this Agreement, the Buyer promptly shall remit, or shall cause to be remitted, such amount
to the Sellers in accordance with this Agreement.

                (b)     In the event that, from and after the Closing, (i) Sellers or any of their
Affiliates have retained ownership of a Transferred Asset, then, for no additional consideration to
the Sellers or any of their Affiliates, the Sellers shall, and shall cause their controlled Affiliates to,
convey, assign or transfer promptly such Transferred Asset to the Buyer or its designees in
accordance with this Agreement, and the Parties shall execute all other documents and instruments,

                                                   51
US 167746098v12
US 167746098v16
           Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20    Page 117 of 185




and take all other lawful actions reasonably requested, in order to convey, assign and transfer such
Transferred Asset to the Buyer or its designees in accordance with this Agreement or (ii) any
Excluded Asset has been conveyed to or is received by the Buyer, then, without any consideration
payable to the Buyer or any of its Affiliates, the Buyer shall convey, assign or transfer promptly
such Excluded Asset to the Sellers in accordance with this Agreement, and the Parties shall execute
all other documents and instruments, and take all other lawful actions reasonably requested, in
order to convey, assign and transfer such Excluded Asset to Sellers or their designees in accordance
with this Agreement.

                               Public Announcements. From and after the date hereof, the Parties
shall consult with each other before making any press release or otherwise making any public
statements with respect to this Agreement or the transactions contemplated hereby, and neither the
Buyer nor the Sellers shall make any press release or any public statement prior to obtaining Seller
Parent’s (in the case of the Buyer) or the Buyer’s (in the case of the Sellers) written approval,
which approval shall not be unreasonably withheld, except that, without limiting the foregoing
consulting obligation, no such approval shall be necessary to the extent disclosure is made in any
filing made to any court or may be required by applicable Law or by the Bankruptcy Court.

                                Name Change. The Sellers shall, as promptly as practicable (but in
no event later than one year) after the Closing, cease using and displaying any Trademarks that are
included in the Transferred Assets, and in accordance with such requirement, the Sellers shall use
commercially reasonable efforts to, no later than one year after the Closing, legally change their
corporate and business names (to the extent such names include such Trademarks or a confusingly
similar Trademarks) to names that are not confusingly similar to such Trademarks, and file notices
of such name changes with the Bankruptcy Court. Under no circumstance shall the Sellers, after
the Closing, use or otherwise exploit the Trademarks included in the Transferred Assets or any
other indicia confusingly similar to the Trademarks included in the Transferred Assets, Copyrights
included in the Transferred Assets, or any work substantially similar to the Copyrights included in
the Transferred Assets, as a source identifier in connection with any Seller product, service or
corporate, business or domain name. Notwithstanding the foregoing, the Sellers are not prohibited
from using the Trademarks for non-trademark uses, including to factually describe their prior
ownership of the Business or in a manner that constitutes fair use under applicable Law. This
Section 6.9 is subject in all respects to the terms of the IP License. For the avoidance of doubt,
nothing in this Section 6.9 shall limit DE Buyer’s use of the Trademarks acquired by DE Buyer
pursuant to the DE Purchase Agreement.

                              Intellectual Property Matters.

                (a)     Upon the reasonable and specific request of Buyer, and at Buyer’s expense
for reasonable out-of-pocket costs, the Sellers shall use commercially reasonable efforts and shall
reasonably cooperate with Buyer to effect the necessary change of ownership and recordals with
all patent, trademark, and copyright offices and domain name registrars and other similar
authorities (i) where Intellectual Property of any Seller is still recorded in the name of legal
predecessors of any Seller or any Person other than a Seller or (ii) where, to the Knowledge of the
Sellers, the relevant recordals of the patent, copyright, and trademark offices, and domain name
registrars, and other similar authorities, with respect to any Seller’s Intellectual Property, are
materially incorrect for any other reason.

                                                52
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 118 of 185




                (b)     From the date hereof until the earlier of the termination of the DE Purchase
Agreement or the DE Closing, the Parties shall use their commercially reasonable efforts to enter
into an intellectual property license agreement in form and substance reasonably acceptable to the
Buyer, Sellers and DE Buyer, pursuant to which (i) Sellers and/or DE Buyer (and their successors)
will grant to the Buyer a fully paid-up, royalty-free, perpetual and irrevocable license to any
Intellectual Property relating to and reasonably necessary for the conduct of the Business as
currently contemplated to be conducted that is not included in the Transferred Assets and (ii) the
Buyer and the Transferred Subsidiaries will grant to Sellers and/or DE Buyer (and their successors)
a fully paid-up, royalty-free, perpetual and irrevocable license to any Intellectual Property relating
to and reasonably necessary for the conduct of the DE Business as currently contemplated to be
conducted that is not included in the Transferred Assets (as defined in the DE Purchase Agreement)
(the “IP License”).

                (c)    From the Closing until the DE Closing, the Buyer shall make available to
Sellers, on a fully paid-up, royalty-free, perpetual and irrevocable basis license, any Intellectual
Property relating to and reasonably necessary for the conduct of the DE Business as currently
contemplated to be conducted.

                               Transition Services Matters.

                (a)     From the date hereof until the earlier of the termination of the DE Purchase
Agreement or the DE Closing, the Parties shall use their commercially reasonable efforts to enter
into a transition services agreement and/or other arrangements in form and substance reasonably
acceptable to the Buyer and Sellers and DE Buyer, pursuant to which the Buyer, Sellers and/or DE
Buyer may have access to and/or use of the Shared Assets, Transferred Assets, or Transferred
Assets (as defined in the DE Purchase Agreement), as applicable, and the Buyer may have access
to and/or use certain engineering assets or services located in Hyderabad, India, in each case, as
may be reasonably necessary in connection with their respective business (including for the
purpose of Sellers seeking to sell the DE Business, for DE Buyer to operate the DE Business, and
for the Buyer to continue to operate the Business), in each case as currently contemplated to be
conducted, for such time as may be necessary for the applicable Person to be able to transition
such services to itself without use of such assets as promptly as possible, and at the actual cost of
the Person providing such service (collectively, the “Transition Services Agreement”).

               (b)    Prior to the execution and delivery of the Transition Services Agreement,
the Buyer and Sellers will reasonably cooperate to provide the access and use of the assets and
services contemplated by Section 6.11(a) at the actual cost of the Person providing such service
and consistent with past practice.

                              Non-Competition Agreement. Prior to the DE Closing, the Buyer
will use commercially reasonable efforts to negotiate with Sellers and DE Buyer and enter into a
non-competition and non-solicitation agreement relating to the Battery Tray Business, in form and
substance reasonably acceptable to the Buyer, Sellers, and DE Buyer, applicable for a period of
two (2) years from the date of the Closing (the “Noncompete”), provided that the Noncompete
shall be limited to the DE Business and the customers of the DE Business identified by Sellers in
writing prior to the Closing.


                                                 53
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 119 of 185




                               Post-Closing Assignment of Contracts. With respect to any
Contract that is not designated as an Transferred Contract as of Closing, following the Closing
(provided that such Contract has not been rejected by Sellers pursuant to Section 365 of the
Bankruptcy Code and is not a Transferred Asset (as defined in the DE Purchase Agreement)), upon
written notice(s) from Buyer, as soon as practicable, Sellers shall take all actions reasonably
necessary to assume and assign to Buyer pursuant to Section 365 of the Bankruptcy Code, which
may be set forth in the Sale Order, any Contract(s) set forth in Buyer’s notice(s); provided that any
applicable Cure Claim shall either be waived by the contract counterparty or paid by Buyer. Each
Seller agrees and acknowledges that (i) it shall provide Buyer with reasonable advance notice of
any motion(s) to reject any Contract and (ii) the covenant set forth in this Section 6.13 shall survive
the Closing. Notwithstanding anything in this Agreement to the contrary, on the date any Contract
is assumed and assigned to Buyer pursuant to this Section 6.13, such Contract also shall be deemed
an Transferred Contract.

                                          ARTICLE VII.
                                         TAX MATTERS

                                 Transfer Taxes. Any and all sales, harmonized sales, use, property
transfer or gains, real estate or land transfer or gains, documentary, stamp, registration, recording,
filing, goods and services or other similar Taxes payable solely as a result of the sale or transfer of
the Transferred Stock or the Transferred Assets and the assumption of the Assumed Liabilities
pursuant to this Agreement (“Transfer Taxes”) shall (to the extent not subject to an exemption
under the Bankruptcy Code) be borne by the Buyer. The Sellers and the Buyer shall use
commercially reasonable efforts and cooperate in good faith to mitigate, reduce, or eliminate any
such Transfer Taxes, and shall each sign and file (or cause its respective Affiliates to sign and file)
all documentation with the relevant Governmental Authority relating to such Transfer Taxes as it
may be required to sign or file under applicable Law. The Sellers shall prepare and file all
necessary Tax Returns or other documents with respect thereto and shall promptly provide a copy
of any such Tax Returns or other documents to the Buyer.

                               Tax Cooperation. The Buyer and the Sellers agree to furnish or
cause to be furnished to each other, upon reasonable request, as promptly as practicable, such
information (including access to books and records relating to Taxes) and assistance relating to the
Business, the Transferred Subsidiaries and the Transferred Assets and the Assumed Liabilities as
is reasonably necessary for determining any Liability for Taxes, the filing of all Tax Returns, the
making of any election relating to Taxes, the preparation for any audit by any Governmental
Authority and the prosecution or defense of any claim, suit or proceeding relating to any Tax;
provided, however, that the Buyer shall not be required to disclose the contents of its Tax Returns
to any Person. Any reasonable expenses incurred in furnishing such information or assistance
pursuant to this Section 7.2 shall be borne by the Party requesting it.

                               Bulk Sales.    Notwithstanding any other provisions in this
Agreement, the Buyer and the Sellers hereby waive compliance with all “bulk sales,” “bulk
transfer” and similar Laws that may be applicable with respect to the sale and transfer of any or all
of the Transferred Assets to the Buyer.



                                                  54
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1      Filed 05/15/20     Page 120 of 185




                                     ARTICLE VIII.
                                 CONDITIONS TO CLOSING

                                General Conditions. The respective obligations of the Buyer and the
Sellers to consummate the Closing shall be subject to the satisfaction, at or prior to the Closing, of
each of the following conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by any Party in its sole discretion (provided that such waiver shall only be
effective as to the obligations of such Party):

                (a)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Order (whether temporary, preliminary or permanent), or shall
have initiated and be actively pursuing any legal proceedings seeking any such Order, that enjoins,
restrains, makes illegal or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements (any such Law or Order, a “Legal Restraint”).

               (b)   Any waiting period (and any extension thereof) under the HSR Act or any
other Antitrust Law applicable to the transactions contemplated by this Agreement shall have
expired or shall have been terminated or the necessary clearance thereunder shall have been
received.

               (c)     The Bankruptcy Court shall have entered the Sale Order and the Sale Order
shall not have been stayed, reversed or modified absent consent of Buyer.

                                 Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be subject to the
satisfaction, at or prior to the Closing, of each of the following conditions, any of which may be
waived in writing by Seller Parent in its sole discretion:

               (a)      The representations and warranties of the Buyer contained in this
Agreement shall be true and correct both when made and as of the Closing Date (other than in the
case of representations and warranties that are made as of a specified date, which representations
and warranties shall be true and correct as of such specified date), except where the failure to be
so true and correct (without giving effect to any limitation or qualification as to “materiality”
(including the word “material”) or “Buyer Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Buyer Material Adverse Effect.

              (b)    The Buyer shall have, in all material respects, performed all obligations and
agreements and complied with all covenants and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing.

                 (c)    The Professional Fee Escrow Amount (as defined below) shall have been
deposited by or on behalf of Buyer or its designee into one or more segregated bank accounts
(collectively, the “Professional Fee Escrow Account”) that the Sellers shall maintain in trust solely
for the applicable professionals to the Sellers and the Creditors’ Committee retained under section
327, 328 and/or 1102 of the Bankruptcy Code (the “Estate Professionals”) and for no other entities
until the professional fee and expense claims of the applicable Estate Professionals allowed by the
Bankruptcy Court (the “Professional Fee Claims”) have been irrevocably paid in full to such Estate
Professionals pursuant to one or more final Orders of the Bankruptcy Court. As used herein,
                                                  55
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 121 of 185




“Professional Fee Escrow Amount” means an amount equal to the aggregate amount needed to
satisfy all unpaid Professional Fee Claims and other unpaid fees and expenses the Estate
Professionals have incurred or will incur in rendering services to the Sellers (including for the
avoidance of doubt, any transaction or success fee) up to and through the closing, dismissal,
conversion, or other resolution of the Bankruptcy Cases, which Professional Fee Escrow Amount
shall not exceed $11,250,000 (including amounts paid in respect of Professional Fee Claims under
the DE Purchase Agreement), and the payment of such amounts shall be deemed to satisfy the
condition of Section 8.2(c) of the DE Purchase Agreement; provided that a portion of the
Professional Fee Escrow Amount equal to $500,000 shall not be disbursed from the Professional
Fee Escrow Account until the closing, dismissal, conversion, or other resolution of the Bankruptcy
Cases.

                  (d)   The Sellers shall have received the documents listed in Section 2.7(c).

                (e)     Unless the entry into the IP License is waived by DE Buyer under the DE
Purchase Agreement, the IP License shall have been duly executed and delivered on terms agreed
to pursuant to (or in the event the applicable Persons are not unable to agree, as determined by the
Bankruptcy Court based on) Section 6.10(b).

               (f)     Unless the entry into the Transition Services Agreement is waived by DE
Buyer under the DE Purchase Agreement, the Transition Services Agreement shall have been duly
executed and delivered on terms agreed to pursuant to (or in the event the applicable Persons are
not unable to agree, as determined by the Bankruptcy Court based on) Section 6.11(a).

               (g)     Unless the entry into the Noncompete is waived by DE Buyer under the DE
Purchase Agreement, the Noncompete shall have been duly executed and delivered on terms
agreed to pursuant to (or in the event the applicable Persons are not unable to agree, as determined
by the Bankruptcy Court based on) Section 6.12.

                                 Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the transactions contemplated by this Agreement shall be subject to the
satisfaction, at or prior to the Closing, of each of the following conditions, any of which may be
waived in writing by the Buyer in its sole discretion:

                  (a)   Representations and Warranties.

                        (i)     Each Fundamental Representation that is qualified by a materiality
standard (including “in all material respects,” “material” or “Material Adverse Effect”) shall be
true and correct in all respects both when made and as of the Closing Date (other than in the case
of Fundamental Representations that are made as of a specified date, which Fundamental
Representations shall be true and correct as of such specified date), and each Fundamental
Representation that is not qualified by a materiality standard (including “in all material respects,”
“material” or “Material Adverse Effect”) shall be true and correct in all but de minimis respects
both when made and as of the Closing Date (other than in the case of Fundamental Representations
that are made as of a specified date, which Fundamental Representations shall be true and correct
as of such specified date).


                                                 56
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 122 of 185




                        (ii)    The representations and warranties of the Sellers contained in this
Agreement (other than the Fundamental Representations) shall be true and correct both when made
and as of the Closing Date (other than in the case of representations and warranties that are made
as of a specified date, which representations and warranties shall be true and correct as of such
specified date), except where the failure to be so true and correct (without giving effect to any
limitation or qualification by a materiality standard (including “in all material respects,” “material”
or “Material Adverse Effect”)) would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

              (b)    The Sellers shall have, in all material respects, performed all obligations
and agreements and complied with all covenants and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing.

                  (c)   No Material Adverse Effect shall have occurred after the date of this
Agreement.

                  (d)   The Buyer shall have received the documents listed in Section 2.7(b).

               (e)   The DE Purchase Agreement shall have been amended consistent with the
terms of this Agreement to the Buyer’s reasonable satisfaction.

               (f)     One of the following shall have occurred: (i) the DE Closing shall have
occurred and the rights, claims and causes of action described in Section 2.1(g) of the DE Purchase
Agreement shall have been transferred to DE Buyer or its designee thereunder or (ii) this
Agreement shall have been amended to provide that the rights, claims and causes of action
described in Section 2.1(g) of the DE Purchase Agreement shall be transferred to the Buyer or its
designee upon the Closing.

               (g)     No insolvency or equivalent proceeding shall have been commenced, and
no notice of an insolvency or equivalent proceeding shall have been provided, with respect to any
Transferred Subsidiary or any direct or indirect subsidiary of a Transferred Subsidiary.

               (h)    The Accommodation Agreements shall be in full force and effect and shall
not have been terminated or amended or modified in any manner adverse to the Business.

                (i)     The Bankruptcy Court shall have approved and authorized the Buyer’s
ability, pursuant to Section 363(k) of the Bankruptcy Code, to credit bid the Credit Bid Amount in
satisfaction of the Purchase Price set forth in Section 2.6.

                                           ARTICLE IX.
                                          TERMINATION

                              Termination. This Agreement may be terminated at any time prior
to the Closing (the date on which this Agreement terminates in accordance with its terms):

                  (a)   by mutual written consent of the Buyer and Seller Parent;

                  (b)   either Seller Parent or the Buyer, if:

                                                  57
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 123 of 185




                       (i)      a Legal Restraint is in effect that has become final and
nonappealable; provided that no Party may terminate this Agreement pursuant to this
Section 9.1(b)(i) unless it has complied in all material respects with Section 6.5;

                      (ii)    if (i) any Seller enters into one or more Alternative Transactions
with one or more Persons other than Buyer or (ii) the Bankruptcy Court approves an Alternative
Transaction other than with the Buyer;

                        (iii) the Closing shall not have occurred on or before June 5, 2020 (the
“Outside Date”); provided that if on the Outside Date the condition set forth in Section 8.1 has not
been satisfied but all other conditions set forth in Article VIII shall have been satisfied or waived
(other than those conditions that by their nature are to be satisfied at the Closing, but provided that
such conditions shall then be capable of being satisfied if the Closing were to take place on such
date), then the Outside Date shall be extended automatically by one (1) period of twenty (20) days
and such later date shall become the Outside Date for purposes of this Agreement; provided further
that the right to terminate this Agreement under this Section 9.1(b)(iii) shall not be available to
any Party if such Party is then in material breach of this Agreement that is the cause of the failure
of the Closing to occur prior to such date;

                  (c)   by the Buyer, if:

                        (i)     the Buyer is not in breach of this Agreement such that the conditions
in Section 8.2(a) or Section 8.2(b) would not be satisfied, and the Sellers breach or fail to perform
in any respect any of their representations, warranties or covenants contained in this Agreement
and such breach or failure to perform (1) would give rise to the failure of a condition set forth in
Section 8.3(a) or Section 8.3(b), (2) has been notified to Seller Parent by Buyer promptly
following discovery thereof, or (3) cannot be or has not been cured in all material respects before
the earlier to occur of (A) fifteen (15) days following delivery of written notice of such breach or
failure and (B) one (1) day prior to the Outside Date;

                      (ii)    the Sale Hearing is not held on or before May 15, 2020, or if the Sale
Hearing is delayed due to the Bankruptcy Court’s unavailability, the next Business Day on which
the Bankruptcy Court is available;

                       (iii) the Bankruptcy Court has not entered the Sale Order on or before
May 15, 2020, or if approval of the Sale Order is delayed due to the Bankruptcy Court’s
unavailability, the next Business Day on which the Bankruptcy Court is available;

                      (iv)    if the Bankruptcy Case is dismissed or converted to a case under
chapter 7 of the Bankruptcy Code, and neither such dismissal nor conversion expressly
contemplates the transactions provided for in this Agreement;

                        (v)    the Sellers withdraw or seek authority to withdraw the Sale Motion;

                        (vi)   a Material Adverse Effect has occurred;

                        (vii) the Sellers publicly announce any plan of reorganization or plan of
liquidation or support any such plan filed by any third party, other than any such transaction related
                                                  58
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 124 of 185




to the wind down of the Sellers or the sale or transfer (directly or indirectly) or, or ownership of,
any Excluded Assets, and that would not prevent or materially delay the Closing from occurring
in accordance with the terms of this Agreement;

                      (viii) an insolvency or equivalent proceeding has been commenced, or a
notice of an insolvency or equivalent proceeding has been provided, with respect to any
Transferred Subsidiary or any direct or indirect subsidiary of a Transferred Subsidiary;

                        (ix)    the DE Purchase Agreement is terminated in accordance with its
terms;

                        (x)     the Accommodation Agreements are terminated or otherwise cease
to be in full force and effect or are amended or modified in any manner adverse to the Business;
or

                        (xi)    for any reason (including an Order of the Bankruptcy Court), the
Buyer is legally prohibited, pursuant to Section 363(k) of the Bankruptcy Code or otherwise, to
credit bid up to the full Credit Bid Amount in satisfaction of all or any portion of the Purchase
Price as set forth in Section 2.6; or

                  (d)   by Seller Parent, if:

                       (i)      the Sellers are not in breach of this Agreement such that the
conditions in Section 8.3(a) or Section 8.3(b) would not be satisfied, and the Buyer breaches or
fails to perform in any respect any of its representations, warranties or covenants contained in this
Agreement and such breach or failure to perform (1) would give rise to the failure of a condition
set forth in Section 8.2(a) or Section 8.2(b), (2) has been notified to Buyer by Seller Parent
promptly following discovery thereof, and (3) cannot be or has not been cured in all material
respects before the earlier to occur of (A) fifteen (15) days following delivery of written notice of
such breach or failure and (B) one (1) day prior to the Outside Date;

                        (ii)   (1) the Buyer’s conditions to Closing set forth in Section 8.1 and
Section 8.3 have been satisfied (or waived by the Buyer), other than those conditions that by their
nature can only be satisfied at the Closing (which are capable of being satisfied), (2) on or after
such date, the Sellers have confirmed in a written notice to the Buyer that they are ready, willing
and able to consummate the transactions contemplated by this Agreement and that Sellers’
conditions to Closing set forth in Section 8.1 and Section 8.2 have been satisfied (or waived by the
Sellers), other than those conditions that by their nature can only be satisfied at the Closing, and
(3) the Closing Date does not occur within three (3) Business Days of the Sellers providing the
Buyer with such notice; or

                        (iii) if the Transaction Committee (as defined in the Limited Liability
Operating Company Agreement of Seller Parent, as amended) determines in the exercise of its sole
authority that proceeding with the transactions contemplated by this Agreement would be
inconsistent with its fiduciary duties.

       The Party seeking to terminate this Agreement pursuant to this Section 9.1 (other than
Section 9.1(a)) shall, if such Party is Seller Parent, give prompt written notice of such termination
                                                 59
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 125 of 185




to the Buyer, and if such Party is the Buyer, give prompt written notice of such termination to the
Sellers.

                                Effect of Termination. In the event of termination of this Agreement
as provided in Section 9.1, this Agreement shall forthwith become void and there shall be no
liability on the part of any Party except (i) for the provisions of Section 6.8 (Public
Announcements), Section 10.3 (Fees and Expenses), Section 10.7 (Notices), Section 10.10
(Parties in Interest), Section 10.11 (Governing Law), Section 10.12 (Submission to Jurisdiction)
and this Article IX and (ii) that no such termination shall relieve any Party from liability for any
willful and material breach of this Agreement.

                                        ARTICLE X.
                                    GENERAL PROVISIONS

                               Guaranty.

                (a)    Each Bardin Hill Guarantor guarantees, severally and not jointly, absolutely
and unconditionally to Sellers the due and punctual payment, when and as due in accordance
herewith, of its percentage as set forth opposite its name on Section 10.1(a) of the Disclosure
Schedules (its “Pro Rata Portion”) of the funding of the Bardin Hill Professional Fee Escrow
Guarantee Portion of the Professional Fee Escrow Amount; provided that the Bardin Hill
Guarantors may re-allocate the Pro Rata Portions subsequent to the date hereof among themselves
or to additional guarantors by written notice to the Seller Parent so long as (i) the representations,
warranties and agreements in this Section 10.1 remain true and correct following such re-
allocation, including with respect to such additional guarantors, (ii) any additional guarantors
execute a joinder to this Agreement and become Bardin Hill Guarantors subject to the terms and
conditions of this Section 10.1, and (iii) the sum of such Pro Rata Portions continues to be equal
to 100%.

               (b)    The Charlton Guarantor guarantees absolutely and unconditionally to
Sellers the due and punctual payment, when and as due in accordance herewith, of the funding of
the Charlton Professional Fee Escrow Guarantee Portion of the Professional Fee Escrow Amount.

                 (c)    The Sellers hereby acknowledge and agree that (i) this guaranty will in no
event be enforced against any Bardin Hill Guarantor for any amount in excess of such Guarantor’s
Pro Rata Portion of the Bardin Hill Professional Fee Escrow Guarantee Portion of the Professional
Fee Escrow Amount or against the Charlton Guarantor for any amount in excess of the Charlton
Professional Fee Escrow Guarantee Portion of the Professional Fee Escrow Amount, (ii) this
guaranty will be available to be enforced only in circumstances where the Professional Fee Escrow
Amount is owed and unpaid by or on behalf of Buyer in accordance with the terms of this
Agreement, and (iii) no Guarantor nor any member of the Buyer Group will have any obligation
or Liability to any Person relating to, arising out of, or in connection with this guaranty, other than
as expressly set forth herein.

               (d)       Each Guarantor, severally and not jointly, hereby makes the representations
and warranties and agreements set forth in Section 4.1, Section 4.2, Section 4.3, Section 4.6, and
Article X as to itself, and such representations and warranties and agreements shall apply mutatis

                                                  60
US 167746098v12
US 167746098v16
           Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20    Page 126 of 185




mutandis as if such Guarantor were substituted for Buyer therein with respect to the matters
described in this Section 10.1 only.

               (e)     So long as Accommodation Agreements with counterparties representing at
least 85% of the currently forecasted revenues for 2020 have been executed and remain in full
force and effect, each Bardin Hill Guarantor agrees, severally and not jointly, to consent to and
cause (or cause their applicable Affiliates to consent to and cause) one or more increases of up to
$5,000,000, in the aggregate for all such increases, of DIP Credit Agreement Indebtedness under
the DIP Credit Agreement, as may be requested by Sellers (in consultation with the Buyer) prior
to the Closing, pursuant to an amendment to the DIP Credit Agreement in form and substance
substantially consistent with the most recent amendments to the DIP Credit Agreement, which
such funding shall be used by Sellers only for the operation of the Business in the Ordinary Course
of Business and not in any event for Professional Fee Claims.

                (f)     Each Guarantor has sufficient uncalled capital commitments or otherwise
has available liquid and unencumbered funds (or the enforceable right to obtain such funds from
its investors or limited partners, as the case may be, in connection with this Agreement, pursuant
to the terms of its applicable fund agreement or other governing documents) in excess of the sum
of such Guarantor’s obligations hereunder plus the aggregate amount of all other commitments
and obligations it currently has outstanding, and such Guarantor shall maintain at least such
amount of liquid and unencumbered funds (or the right to obtain such funds) necessary for such
Guarantor to fulfill its obligations hereunder and the transactions contemplated hereby until the
Closing is consummated in accordance with the terms of this Agreement.

                                Nonsurvival of Representations, Warranties and Covenants. The
respective representations, warranties and covenants of the Sellers and the Buyer contained in this
Agreement and any certificate delivered pursuant hereto shall terminate at, and not survive, the
Closing; provided that this Section 10.2 shall not limit any covenant or agreement of the Parties to
the extent that its terms require performance after the Closing.

                              Fees and Expenses. Except as otherwise provided herein (including
Section 6.5(a) and Section 7.1) or in the Order approving the DIP Credit Agreement, all fees and
expenses incurred in connection with or related to this Agreement and the Ancillary Agreements
and the transactions contemplated hereby and thereby shall be paid by the Party incurring such
fees or expenses, whether or not such transactions are consummated.

                               Transition of Permits. To the extent that the Buyer has not obtained
all of the Permits included in the Transferred Assets that are necessary for the Buyer to take title
to all of the Transferred Assets at the Closing and to operate all aspects of the Business as of
immediately following the Closing in the same manner in all material respects as it was operated
by the Sellers immediately prior to the Closing, the Sellers shall, to the extent permitted by
applicable Laws, use commercially reasonable efforts to maintain after the Closing such Permits
that the Buyer reasonably requests, at the Buyer’s sole expense, until the earlier of the time the
Buyer has obtained such Permits and six (6) months following the Closing (or the remaining term
of any such Permit or the closing of the Bankruptcy Case, if shorter).



                                                61
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1         Filed 05/15/20   Page 127 of 185




                               Amendment and Modification. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or otherwise,
except by an instrument in writing specifically designated as an amendment hereto, signed on
behalf of each Party; provided that Section 8.2(c) may not be amended or waived in a manner that
is adverse to any Estate Professional without the written consent of such Estate Professional and
this proviso is intended to be for the benefit of each Estate Professional and may be enforced by
each such Person as if such Person were a party to this Agreement.

                                Waiver. No failure or delay of any Party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce such right or power,
or any course of conduct, preclude any other or further exercise thereof or the exercise of any other
right or power. Any agreement on the part of either Party to any such waiver shall be valid only
if set forth in a written instrument executed and delivered by a duly authorized officer on behalf
of such Party.

                              Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if delivered personally, (b) on
the first Business Day following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier, (c) on the day of transmission if sent via email transmission to the
email address(es) given below and the sender does not receive a notice of such transmission being
undeliverable to such email address or (d) on the earlier of confirmed receipt or the fifth (5th)
Business Day following the date of mailing if delivered by registered or certified mail, return
receipt requested, postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in writing by the Party to
receive such notice:

                       (i)     if to the Sellers, to:

                               Dura Automotive Systems, LLC
                               1780 Pond Run
                               Auburn Hills, Michigan 48326
                               Attention:    James E. Riedy, EVP & CFO
                               Email:        riedy.j@duraauto.com

                               with a copy (which shall not constitute notice) to:

                               Kirkland & Ellis LLP
                               300 North LaSalle Street




                                                   62
US 167746098v12
US 167746098v16
           Case 19-12378-KBO        Doc 1026-1        Filed 05/15/20   Page 128 of 185




                              Chicago, Illinois 60654
                              Attention:     Ryan Blaine Bennett, P.C.
                                             Gregory F. Pesce
                                             Steve Toth
                                             Mariska S. Richards
                              Email:         rbennett@kirkland.com
                                             gregory.pesce@kirkland.com
                                             steve.toth@kirkland.com
                                             mariska.richards@kirkland.com

                      (ii)    if to the Buyer, to:

                              DNA Buyer LLC
                              c/o
                              c/o Bardin Hill Investment Partners
                              299 Park Avenue, 24th Floor
                              New York, NY 10171
                              Attention:     John Freese
                              Email:         jfreese@bardinhill.com

                              with copies (which shall not constitute notice) to:

                              Arnold & Porter Kaye Scholer LLP
                              70 West Madison Street, Suite 4200
                              Chicago, Illinois 60602
                              Attention:     Brian Lohan
                                             Edward Deibert
                              Email:         brian.lohan@arnoldporter.com
                                             edward.deibert@arnoldporter.com

                              and

                              Orrick Herrington & Sutcliffe LLP
                              31, avenue Pierre 1er de Serbie
                              Paris, 75782 Cedex 16
                              France
                              Attention:    George Rigo
                              Email:        grigo@orrick.com

                               Interpretation. When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule such reference shall be to a Section, Article, Exhibit or
Schedule of this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement or in any Exhibit or Schedule are for convenience of reference
purposes only and shall not affect in any way the meaning or interpretation of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as the
circumstances require. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. All Exhibits and Schedules

                                                 63
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 129 of 185




annexed hereto or referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein. The word “including” and words of similar import when used in this
Agreement will mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this Agreement shall
refer to the Agreement as a whole and not to any particular provision in this Agreement. The term
“or” is not exclusive. The word “will” shall be construed to have the same meaning and effect as
the word “shall.” References to days mean calendar days unless otherwise specified.

                               Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the Ancillary Agreements constitute the entire agreement, and supersede all
prior written agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings between
the Parties with respect to the subject matter hereof and thereof. Neither this Agreement nor any
Ancillary Agreement shall be deemed to contain or imply any restriction, covenant, representation,
warranty, agreement or undertaking of any Party with respect to the transactions contemplated
hereby or thereby other than those expressly set forth herein or therein or in any document required
to be delivered hereunder or thereunder, and none shall be deemed to exist or be inferred with
respect to the subject matter hereof.

                                Parties in Interest. Except as specifically set forth in Section 5.2,
Section 6.6, Section 10.5, Section 10.14, and Section 10.24, this Agreement shall be binding upon
and inure solely to the benefit of each Party, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (including Business Employees and other employees
of the Sellers) other than the Parties and their respective successors and permitted assigns any legal
or equitable right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

                              Governing Law. Except to the extent of the mandatory provisions
of the Bankruptcy Code, this Agreement and all disputes or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby (in contract or tort) shall be governed
by, and construed in accordance with the internal Laws of the State of New York, without regard
to the Laws of any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York.

                                Submission to Jurisdiction. Without limitation of any Party’s right
to appeal any Order of the Bankruptcy Court, (x) the Bankruptcy Court shall retain exclusive
jurisdiction to enforce the terms of this Agreement and to decide any claims or disputes which may
arise or result from, or be connected with, this Agreement, any breach or default hereunder, or the
transactions contemplated hereby and (y) any and all claims relating to the foregoing shall be filed
and maintained only in the Bankruptcy Court, and the Parties hereby consent and submit to the
exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense of an
inconvenient forum to the maintenance of any such Action or proceeding; provided, however, that,
if the Bankruptcy Case is closed or declines jurisdiction, each of the Parties irrevocably agrees that
any Action or proceeding arising out of or relating to this Agreement brought by another Party or
its successors or assigns shall be heard and determined in the courts of the State of New York
sitting in the Borough of Manhattan, The City of New York, and of the United States District Court
for the Southern District of New York, and each of the Parties hereby irrevocably submits to the

                                                 64
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20    Page 130 of 185




exclusive jurisdiction of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Parties further agrees that notice
as provided herein shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient, without limiting any other manner of service permitted
by Law. Each of the Parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated hereby, (a) any claim
that it is not personally subject to the jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan, The City of New York, and of the United States District Court for the
Southern District of New York as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process commenced in
such courts (whether through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof, may not be enforced
in or by such courts.

                               Disclosure Generally. Notwithstanding anything to the contrary
contained in the Disclosure Schedules or in this Agreement, the information and disclosures
contained in any Disclosure Schedule corresponding to a Section in Article III of this Agreement
shall be deemed to be disclosed and incorporated by reference in any other Disclosure Schedule
corresponding to a Section in Article III of this Agreement as though fully set forth in such
Disclosure Schedule for which applicability of such information and disclosure is reasonably
apparent on its face. The fact that any item of information is disclosed in any Disclosure Schedule
shall not be construed to be an admission by any Party to any third party of any liability or
obligation with respect thereto or to mean that such information is material or immaterial, within
or outside of the Ordinary Course of Business, or required to be disclosed by this Agreement. Such
information and the dollar thresholds set forth herein shall not be used as a basis for interpreting
the terms “material” or “Material Adverse Effect” or other similar terms in this Agreement. No
information set forth in the Disclosure Schedules will be deemed to broaden in any way the scope
of the Parties’ representations and warranties. Any description of any agreement, document,
instrument, plan, arrangement or other item set forth on any Disclosure Schedule is a summary
only and is qualified in its entirety by the terms of such agreement, document, instrument, plan,
arrangement or item, which terms will be deemed disclosed for all purposes of this Agreement.

                               Personal Liability. This Agreement shall not create or be deemed to
create or permit any personal liability or obligation on the part of any direct or indirect stockholder
of the Sellers or the Buyer or any officer, director, employee, Representative or investor of any
Party hereto.

                                Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any Seller without the prior written consent of the Buyer,
and by the Buyer without the prior written consent of Seller Parent, and any such assignment
without such prior written consent shall be null and void. Notwithstanding the foregoing, subject
to the terms of Section 2.8, Buyer may assign any of its rights and/ or obligations under this
                                                  65
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1       Filed 05/15/20    Page 131 of 185




Agreement to any of its Affiliates without obtaining the prior written consent of any Seller;
provided that in connection with such assignment, Buyer shall assign to such Affiliate the
necessary right and authority to make and satisfy the Credit Bid Amount. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.

                                  Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached, including if any of the Parties fails to take
any action required of it hereunder to consummate the transactions contemplated by this
Agreement. Accordingly, (x) each of the Parties shall be entitled to specific performance of the
terms hereof or other equitable relief, including an injunction or injunctions, to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this Agreement, without
proof of damages or otherwise (this being in addition to any other remedy to which any such Party
may be entitled under this Agreement) and (y) the right of specific performance and other equitable
relief is an integral part of the transactions contemplated by this Agreement and without that right,
neither the Sellers nor Buyer would have entered into this Agreement. Each of the Parties hereby
further waives (a) any defense in any Action for specific performance that a remedy at law would
be adequate and (b) any requirement under any Law to post security as a prerequisite to obtaining
equitable relief.

                            Currency. All references to “dollars” or “$” in this Agreement or
any Ancillary Agreement refer to United States dollars, which is the currency used for all purposes
in this Agreement and any Ancillary Agreement.

                                Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.

                     Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

                               Counterparts. Notwithstanding anything else herein to the contrary,
this Agreement may be executed in two or more counterparts, all of which shall be considered one
and the same instrument and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.

                              Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute an original for all
purposes.

                                                 66
US 167746098v12
US 167746098v16
           Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20     Page 132 of 185




                              No Presumption Against Drafting Party. Each of the Buyer and the
Sellers acknowledges that each Party to this Agreement has been represented by legal counsel in
connection with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the drafting Party has no application and is expressly
waived.

                       Limitation on Damages. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IN NO EVENT SHALL BUYER GROUP OR ANY
SELLER PARTY BE LIABLE FOR, OR BEAR ANY OBLIGATION IN RESPECT OF, ANY
PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OF ANY KIND OR CHARACTER OR
ANY DAMAGES RELATING TO, OR ARISING OUT OF, DIMINUTION IN VALUE, LOST
PROFITS OR CHANGES IN RESTRICTIONS ON BUSINESS PRACTICES.

                               No Recourse.

                (a)    Notwithstanding anything herein to the contrary, in no event shall the
Sellers or any Seller Related Party have any rights or claims against any member of the Buyer
Group, other than Buyer, in connection with this Agreement, whether at law or equity, in contract,
in tort or otherwise and the Sellers shall not institute, and shall use reasonable best efforts to cause
the Seller Related Parties not to institute, an Action (whether in law or equity, in contract, in tort
or otherwise) in connection with this Agreement against any member of the Buyer Group, other
than Buyer.

                (b)      Notwithstanding anything herein to the contrary, in no event shall the Buyer
or any other member of the Buyer Group have any rights or claims against any Seller Related
Party, other than Sellers, in connection with this Agreement, whether at law or equity, in contract,
in tort or otherwise and Buyer shall not institute, and shall use reasonable best efforts to cause the
other members of the Buyer Group not to institute, an Action (whether in law or equity, in contract,
in tort or otherwise) in connection with this Agreement against any Seller Related Party, other than
Sellers.

                                Time of Essence. Time is of the essence with regard to all dates and
time periods set forth or referred to in this Agreement. When calculating the period of time before
which, within which or following which, any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.

                      [The remainder of this page is intentionally left blank.]




                                                  67
US 167746098v12
US 167746098v16
Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 133 of 185
Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 134 of 185
           Case 19-12378-KBO     Doc 1026-1    Filed 05/15/20   Page 135 of 185




                           BUYER:

                           DNA BUYER LLC

                           By: Fourth Series of Halcyon Trading Fund LLC, its manager

                           By: Bardin Hill Investment Partners LP, its manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:




                  [Signature page to Stock and Asset Purchase Agreement]
US 167746098v16
           Case 19-12378-KBO     Doc 1026-1    Filed 05/15/20   Page 136 of 185




                           BARDIN HILL GUARANTORS (for the purposes of
                           Section 10.1 only):

                           BARDIN HILL EVENT-DRIVEN MASTER FUND LP

                           By: Bardin Hill Investment Partners LP, its investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:


                           HCN LP

                           By: Bardin Hill Investment Partners LP, its investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                              Name:
                              Title:
                           HALCYON EVERSOURCE CREDIT LLC

                           By: Bardin Hill Investment Partners LP, its investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:




                  [Signature page to Stock and Asset Purchase Agreement]
US 167746098v16
           Case 19-12378-KBO     Doc 1026-1    Filed 05/15/20   Page 137 of 185




                           BARDIN HILL WC FUND LP

                           By: Bardin Hill Investment Partners LP, its investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:


                           BROWN CAYMAN I

                           By: Bardin Hill Investment Partners LP, its investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:




                  [Signature page to Stock and Asset Purchase Agreement]
US 167746098v16
           Case 19-12378-KBO     Doc 1026-1    Filed 05/15/20   Page 138 of 185




                           HALCYON VALLEE BLANCHE MASTER LP

                           By: Bardin Hill Investment Partners LP, its investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:


                           CAZ HALCYON STRATEGIC OPPORTUNITIES
                           FUND, L.P.

                           By: Bardin Hill Long Duration Recoveries Management LP, its
                           investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:


                           CAZ HALCYON OFFSHORE STRATEGIC
                           OPPORTUNITIES FUND, L.P.

                           By: Bardin Hill Long Duration Recoveries Management LP, its
                           investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:



                  [Signature page to Stock and Asset Purchase Agreement]
US 167746098v16
           Case 19-12378-KBO     Doc 1026-1    Filed 05/15/20   Page 139 of 185




                           HLDR FUND I NUS LP

                           By: Bardin Hill Long Duration Recoveries Management LP, its
                           investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:


                           HLDR FUND I TE LP

                           By: Bardin Hill Long Duration Recoveries Management LP, its
                           investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:


                           HLDR FUND I UST LP

                           By: Bardin Hill Long Duration Recoveries Management LP, its
                           investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:




                  [Signature page to Stock and Asset Purchase Agreement]
US 167746098v16
           Case 19-12378-KBO     Doc 1026-1    Filed 05/15/20   Page 140 of 185




                           PRAETORIUM FUND I ICAV

                           By: Bardin Hill Long Duration Recoveries Management LP, its
                           investment manager


                           By:
                                 Name:
                                 Title:


                           By:
                                 Name:
                                 Title:




                  [Signature page to Stock and Asset Purchase Agreement]
US 167746098v16
           Case 19-12378-KBO     Doc 1026-1    Filed 05/15/20   Page 141 of 185




                           CHARLTON GUARANTOR (for the purposes of Section 10.1
                           only):

                           CHARLTON HOLDINGS LLC


                           By:
                                 Name:
                                 Title:




                  [Signature page to Stock and Asset Purchase Agreement]
US 167746098v16
Case 19-12378-KBO         Doc 1026-1         Filed 05/15/20    Page 142 of 185




                                 SCHEDULES

                                      to the

             STOCK AND ASSET PURCHASE AGREEMENT

                             BY AND BETWEEN

                  DURA AUTOMOTIVE SYSTEMS, LLC,

                          DURA OPERATING, LLC,

                     DURA MEXICO HOLDINGS, LLC,

                                 NAMP, LLC,

     DURA AUTOMOTIVE SYSTEMS CABLE OPERATIONS, LLC,

                          DURA FREMONT L.L.C.,

                                      AND

                                  DURA G.P.,

                                  as the Sellers

                                      AND

                              DNA BUYER LLC

                                  as the Buyer,

                                       and

   solely for the purpose of Section 10.1 thereof, the Guarantors named therein

                           Dated as of April 29, 2020
          Case 19-12378-KBO             Doc 1026-1        Filed 05/15/20        Page 143 of 185



                                        SCHEDULES
                                            TO
                           STOCK AND ASSET PURCHASE AGREEMENT

         This document and the attachments hereto (each of which is incorporated by reference herein)
constitute the Disclosure Schedules (the “Schedules”) referred to in the Stock and Asset Purchase
Agreement, dated as of April 29, 2020 (the “Agreement”), by and among (i) Dura Automotive Systems,
LLC, a Delaware limited liability company, Dura Operating, LLC, a Delaware limited liability company,
Dura Mexico Holdings, LLC, a Delaware limited liability company, NAMP, LLC, a Delaware limited
liability company, Dura Automotive Systems Cable Operations, LLC, a Delaware limited liability
company, Dura Fremont L.L.C., a Michigan limited liability company and Dura G.P., a Delaware general
partnership (together with the foregoing entities, each a “Seller” and collectively, the “Sellers”) and, (ii)
DNA Buyer LLC, a Delaware limited liability company, or one of its assignees (the “Buyer”) and, (iii)
solely for the purposes of and subject to the terms and conditions of Section 10.1 of the Agreement, the
Guarantors named therein. Capitalized terms used but not otherwise defined herein shall have the respective
meaning assigned to such terms in the Agreement.

         Pursuant to the terms of the Agreement, the Schedules are incorporated in and a part of the
Agreement as if set forth in full therein, and are therefore, without limitation and for the avoidance of doubt,
subject to Section 10.13 of the Agreement.
       Case 19-12378-KBO          Doc 1026-1         Filed 05/15/20   Page 144 of 185




                                           Schedule 1.1(a)

                                   Transferred Subsidiaries

                                 Entity                                       Jurisdiction
Autopartes Excel de Mexico, S.A. de C.V.                                        Mexico
Dura de Mexico, S.A. de C.V.                                                    Mexico
Dura Automotive Components (Jiangsu) Co., Ltd.                                   China

Dura Automotive Components Trading (Shanghai) Co., Ltd.                          China
Dura Automotive Systems (Shanghai) Co., Ltd.                                     China
Dura Vehicle Components co. Limited JV                                           China
Dura Automotive Systems Asia Limited                                           Hong Kong




                                                 3
                                              Case 19-12378-KBO   Doc 1026-1      Filed 05/15/20                Page 145 of 185
                                                                      Schedule 2.1(g)

                                                                   Transferred Contracts

Vendor Name                                                                 Contract IDs                                                                          Cure Amount
ACE American Insurance Company                                                                                                                                            $0.00
Advanced Disposal                                                           J5043738, V2194336 (Auburn Hills)                                                             $0.00
ALLSOURCE TRANSPORTATION LLC                                                                                                                                              $0.00
AMEREN UE                                                                   6585319135, 1950008739, 6850008237, 7051005920, 7051005939                               $18,174.73
American Data Security                                                                                                                                                  $301.00
ANSYS INCORPORATED                                                                                                                                                   $19,700.00
Barker Brothers Waste #760                                                  3-0760-0009189, 3-0760-1099081                                                            $2,400.00
Brownsvill Public Utilities                                                                                                                              549683           $0.00
BRUHN & BRUHN FIRE                                                                                                                                                    $1,390.00
BrydgeWorks, LLC                                                            Purchase Order - 81125800                                                                     $0.00
Ceridian HCM                                                                                                                                                         $60,278.53
                                                                            8336 41 010 0080661, 8336 10 001 0324792, 8260 18 008 2557305, 8845 30 126
Charter Communication                                                       0149772                                                                                   $1,082.60
CITRIX SYSTEM INC.                                                                                                                                                   $13,515.00
City of Fremont                                                             CONN-000502-0000-03, CONN-000502-0000-05                                                      $0.00
                                                                            8529 10 256 0150046 (Woodward), 8529 10 256 0151614 (Woodward), 932780886,
Comcast                                                                     939820893 (DHQ)                                                                               $0.00
Constellation NewEnergy - Gas Division, LLC                                 BG-306843                                                                                 $4,414.15
Constellation NewEnergy, Inc.                                                                                                                                         $9,949.74
Consumers Energy                                                             (1030 3614 3065), 1030 3603 3340 (Woodward), 1030 3603 3365                              $6,500.00
DEUSTCHE BANK MEXICO                                                        Leasing of Matamoros 3                                                                        $0.00
DEUSTCHE BANK MEXICO                                                        Leasing of Matamoros 4                                                                        $0.00
DMS                                                                                                                                                                       $0.00
DTE Energy                                                                  Contracts - 9100 000 5043 5, 920016228826, 9100 000 5044 3                               $13,000.00
                                                                            Purchase Orders - 14010200, 14010300, 24010200, 31010200, 81010200, 88010200,
Fennell Spring Company, LLC                                                 89010200                                                                                      $0.00
Focus Business Solutions                                                                                                                                              $7,312.00
Fuyao Glass Industry Group                                                  Purchase Order - 81134800                                                                     $0.00
Fuze Inc                                                                                                                                                              $8,643.37
GALNIK, S.A. DE C.V.                                                        Purchase Order - 89612100                                                                     $0.00
Great Northern Insurance Company                                                                                                                                          $0.00
J-COM EDI SERVICES, INC.                                                                                                                                                 $15.00
Lawrenceburg Utility System                                                                                                                                               $0.00
LEE COUNTY LANDFILL                                                                                                                                                     $700.00
LogMeIn USA, Inc.                                                                                                                                                         $0.00
MCM 1780 POND, LLC C/O MORNING CALM MANAGEMENT                              Auburn Hills HQ Lease                                                                         $0.00


NDK America Inc                                                             Purchase Order - 90526800                                                                     $0.00


Nufast Logistics Co., Ltd                                                   Purchase Order - 81599100                                                                $32,678.84


PAL Surface Treament Systems Limited                                        Order Nr 2019 - 02 - 019 Skopje                                                               $0.00


PENSKE TRUCK LEASING CO LP                                                                                                                                            $6,739.42


PV NAFTA LLC                                                                Brownsville Warehouse Lease                                                                   $0.00
Republic Services (Allied Waste)                                            3-0239-3245844                                                                                $0.00
SECURITY LIFE OF DENVER                                                                                                                                               $1,595.60
Soldy Manufacturing Company                                                 Purchase Orders - 14040800, 89040800                                                          $0.00
VHP TOOLING CO LTD                                                                                                                                                        $0.00
Waste Management                                                            S-44981-93001, S-81512-53009, 21-70906-23000, S-45093-93008, 22-79014-83005                   $0.00
Westchester Fire Insurance Company                                                                                                                                        $0.00
          Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20     Page 146 of 185



                                            Schedule 2.1(q)

                                      Other Transferred Assets

To be updated prior to Closing in accordance with Section 2.1(q) of the Agreement.




                                                   4
        Case 19-12378-KBO   Doc 1026-1    Filed 05/15/20   Page 147 of 185



                                Schedule 2.2(g)

                                Excluded Assets

None.




                                      5
          Case 19-12378-KBO           Doc 1026-1        Filed 05/15/20   Page 148 of 185




                                              Schedule 3.3

                             No Conflict; Required Filings and Consents

(a)

        (i)

None.

        (ii)

None.

        (iii)

1.      Schedule 3.11(a) is incorporated herein by reference.

(b)

None.




                                                    6
            Case 19-12378-KBO   Doc 1026-1       Filed 05/15/20       Page 149 of 185



                                        Schedule 3.4

                          Transferred Assets, Sufficiency of Assets

(a) None.

(b) None.

(c) None.




                                             7
              Case 19-12378-KBO       Doc 1026-1         Filed 05/15/20   Page 150 of 185



                                                Schedule 3.5

                                      Transferred Subsidiaries

  (a) None.

  (b)

                Entity                   Authorized and                       Equityholder(s)
                                        Outstanding Equity
                                      50,000 Series A shares       Dura Operating, LLC (49,500 Series A;
                                                                   62,908,070 Series B)
Autopartes Excel de Mexico, S.A. de   62,908,070 Series B shares
C.V.                                                               Dura Mexico Holdings, LLC (500
                                                                   Series A)

                                      258,000 shares               Dura Operating, LLC (100 Series A,
                                                                   25,800 Series B shares)
Dura de Mexico, S.A. de C.V.
                                                                   Dura Mexico Holdings, LLC (1 Series
                                                                   B share)

Dura Automotive Components            $10 MM Registered            Dura Operating, LLC
(Jiangsu) Co., Ltd.                   Capital
Dura Automotive Components Trading    $2 MM Registered Capital     Dura Operating, LLC
(Shanghai) Co., Ltd.
Dura Ganxiang Automotive Systems      $10 MM Registered            Dura Operating, LLC
(Shanghai) Co., Ltd.                  Capital
Dura Vehicle Components co. Limited   $424,600 Registered          Dura Automotive Systems, LLC
JV                                    Capital
Dura Automotive Systems Asia          1 share                      Dura Operating, LLC
Limited

  (c) None.




                                                     8
        Case 19-12378-KBO   Doc 1026-1      Filed 05/15/20   Page 151 of 185



                                  Schedule 3.6

                            No Undisclosed Liabilities


(b)

None.




                                        9
            Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20   Page 152 of 185



                                              Schedule 3.7

                                Absence of Certain Changes or Events

(i) None.

(ii)

(a)

None.

(b)

None.

(c)

None.

(d)

None.

(e)

        (i) None.

        (ii) None.

        (iii) KEIP eligibility for Jim Reidy & Mike Beckett.

(f)

None.

(g)

None.

(h)

None.




                                                   10
          Case 19-12378-KBO    Doc 1026-1      Filed 05/15/20   Page 153 of 185



                                      Schedule 3.8

                              Compliance with Law; Permits

(a)

        (i) None.

        (ii) None.

(b)

None.




                                          11
                            Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20    Page 154 of 185



                                                               Schedule 3.9

                                                                Litigation

         Case Title and Case Name                     Court or Agency and Location                      Status of Case
Carlex Glass America, LLC v. Dura Mexico       State of Tennessee, Davidson County, 20th Pending in Arbitration
Holdings, LLC, d/b/a Dura Automotive           Judicial District; Michigan Court of Appeals;
Systems, Inc., Dura Operating, LLC d/b/a       Michigan Supreme Court
Dura Automotive System, Inc., and Dura
Automotive Systems, LLC
Lucerne International, Inc. v Dura             Wayne County – Third Circuit Court;            Appeal
Automotive Systems, LLC and Milan Metal        Michigan Court of Appeals; Michigan
Systems, LLC (also third party co-defendants   Supreme Court
Asia Forging Supply, Co., Ltd and Faw
Forging and Casting USA, Inc.)

Paul Brian Csikos v Dura Automotive            United States Court for the Eastern District of Pending
Systems, LLC and Arvis Williams                Michigan
Tower Metal Working Fluids vs. Dura            State of Illinois, Cook County, 1st Municipal Pending
Automotive Systems LLC d/b/a Dura              District, Civil Division
Automotive
Empresa V.L.M. Embalajes, S. de R.L. de        El Centro de Justicia Alternativa Penal de     N/A
C.V. v.                                        Matamoros (Facilitator Cynthia Judith Ortega
Dura de Mexico S.A. de C.V.,                   del Valle)
Dura Automotive Systems, LLC, Oscar
Gamon (Purchasing Rep.), Victor Davila
(Plant 4 Operations Mgr.) and Ruben Ramirez
(Plant 3 Operations Mgr.).




                                                                    12
          Case 19-12378-KBO           Doc 1026-1     Filed 05/15/20   Page 155 of 185



                                           Schedule 3.10

                                       Employee Benefit Plans
(a)

        (i) None.

        (ii) None.

(b)

        (i) None.

        (ii) None.

        (iii) None.

(c)

None.

(d)

None.

(e)

1.      Dura Combined Pension Plan.




                                                13
          Case 19-12378-KBO           Doc 1026-1        Filed 05/15/20   Page 156 of 185



                                             Schedule 3.11

                                               Employees
(a)

1.      Collective Bargaining Agreement, dated February 1, 2018, by and between Dura
        Automotive Systems, LLC and International Union, United Automobile, Aerospace and
        Agricultural Implement Workers of America (U.A.W.) and Local 2417.

2.      Collective Labor Agreement, dated December 23, 2018, by and between Sindicato de
        Jornaleros y Obreros Industriales y de la Industria Maquiladora de H. Matamoros
        Tamaulipas and Dura de Mexico, S.A. de C.V. (Plants II, III and IV).

3.      Collective Labor Agreement, by and between Sindicato Industrial de Trabajadores de
        Mantenimiento, Limpieza, Conservación y Oficios Varios, Similares y Conexos, C.T.M.
        and Autopartes Excel De Mexico, S.A. de C.V.


(b)

None.

(c)

1.      Schedule 3.11(a) is incorporated herein by reference.

(d)

None.




                                                   14
        Case 19-12378-KBO   Doc 1026-1     Filed 05/15/20   Page 157 of 185



                                 Schedule 3.12

                                Real Property

(a)

None.

(b)

None.

(c)

None.




                                      15
          Case 19-12378-KBO   Doc 1026-1      Filed 05/15/20   Page 158 of 185




                                   Schedule 3.13

                                Intellectual Property

(a)

See attached.

(b)

None.

(c)

None.

(d)

None.

(e)

None.




                                         16
          Case 19-12378-KBO           Doc 1026-1        Filed 05/15/20     Page 159 of 185



                                             Schedule 3.14

                                             Tax Matters

(a)

1. The Sellers and the Transferred Subsidiaries (the “Seller Group”) did not pay 2018 Illinois state
   property tax of $27,000.
2. The Seller Group is currently subject to collection procedures in respect of Ohio sales and use tax in
   the amount of $190,000 for 2006.
3. $19,000,000 CAD has been assessed against the Seller Group, for which tax returns were submitted
   and are pending processing.


(b)

1. Schedule 3.14(a) is incorporated herein by reference.

(c)

1. Schedule 3.14(a) is incorporated herein by reference.

(d)

None.

(e)

None.

(f)

None.

(g)

None.

(h)

None.

(i)

1.      Dura US has a permanent establishment in Matamoros, Mexico and is therefore subject to
        corporate income tax in Mexico.

(j)

None.



                                                   17
          Case 19-12378-KBO           Doc 1026-1        Filed 05/15/20     Page 160 of 185




(k)

1. The Seller Group files as part of the combined filing of Patriarch Partners in the State of Texas.
2. The Seller Group and Global Automotive Systems, LLC (“GAS”) file a combined Ohio commercial
   activity tax return. Dura is current on its share of such tax, but GAS has outstanding liabilities with
   Ohio.

(l)

 Dura Owner                                     Address
 Autopartes Excel de Mexico, S.A. de            Avenue Penuelas 7 Fracc. Industrial San Pedrito
    C.V.                                           Queretaro, 76148 Mexico
 Dura Automotive Cable Operations,              5210 Industrial Drive, Milan, Tennessee 38358
    LLC
 Dura Automotive Cable Operations,              555 Platt Road, Milan, Michigan
    LLC
 Dura Fremont, L.L.C.                           502 Connie Avenue, Fremont, Michigan 49412
 Dura, G.P.                                     2200 Helton Drive, Lawrenceburg, Tennessee
                                                   38464
 Dura, G.P.                                     301 S. Simmons Street, Stockton, Illinois 61085

 Dura Operating, LLC                            1855 Robertson Road, Moberly, Missouri 65270




                                                   18
        Case 19-12378-KBO   Doc 1026-1     Filed 05/15/20   Page 161 of 185



                                 Schedule 3.15

                             Environmental Matters

(a)

None.

(b)

None.




                                      19
          Case 19-12378-KBO            Doc 1026-1        Filed 05/15/20      Page 162 of 185



                                              Schedule 3.16

                                           Material Contracts

(a)

        (i)

None.

        (ii)

None.

        (iii)

None.

        (iv)

None.

        (v)

None.

(b)


1.      The Seller Group paid fifty percent (50%) of the April rental payments that were required in respect
        of the Real Property leased at (i) 1780 Pond Run, Auburn Hills, MI, (ii) Poniente 2 y Norte 7 No.
        1 A 6, Plant 3, Mexico and (iii) Poniente 2 y Norte 7 No, 1 A 6, Plant 4, Mexico without the consent
        of the landlords.




                                                    20
        Case 19-12378-KBO   Doc 1026-1     Filed 05/15/20   Page 163 of 185



                                 Schedule 3.17

                               Certain Payments

None.




                                      21
        Case 19-12378-KBO   Doc 1026-1     Filed 05/15/20   Page 164 of 185



                                 Schedule 3.18

                                  Insurance

None.




                                      22
         Case 19-12378-KBO   Doc 1026-1     Filed 05/15/20   Page 165 of 185



                                  Schedule 3.19

                                    Brokers

Jefferies Group, LLC.




                                       23
        Case 19-12378-KBO         Doc 1026-1        Filed 05/15/20   Page 166 of 185



                                         Schedule 3.20

                                    Affiliated Transactions

1.      Management Services Agreement, dated as of January 21, 2010, by and between GAS and
Dura Automotive Systems, Inc., all Arrangement Documents entered into thereunder and that
certain Memorandum re: Dura and GAS relationship & Managed Services Arrangement (the
“GAS Agreement”)..

2.     Management Services Agreement, dated as of January 21, 2010, by and between Patriarch
       Partners Management Group, LLC and Dura Automotive Systems, Inc.

3.     The Sellers and the Transferred Subsidiaries make rental payments in respect of the leased
       real property located at 34977 Woodward Ave, #401 Birmingham, MI, which is inhabited
       by an affiliate of Patriarch Partners.




                                               24
             Case 19-12378-KBO        Doc 1026-1         Filed 05/15/20     Page 167 of 185



                                              Schedule 6.1

                                        Conduct of the Business
(b)

(i)

1.      The Transferred Subsidiaries have agreed to sell certain production assets located in the Gaoyou
        facility to a third party and are required to pay approximately $1,100,000 of the proceeds of such
        sale to Dura Automotive Plettenberg Leisten & Blenden GmbH.


(ii) None.

(iii) None.

(iv) None.

(v) None.

(vi) None.

(vii) None.

(viii) None.

(ix) None.

(x) None.

(xi) None.

(xii) None.

(xiii) None.

(xiv) None.

(xv) None.

(xvi) None.

(xvii) None.

(xviii) None.

(xix) None.

(xx) None.




                                                    25
          Case 19-12378-KBO   Doc 1026-1    Filed 05/15/20   Page 168 of 185



(xxi) None.

(xxii) None.




                                       26
Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20   Page 169 of 185



                              Schedule 10.1(a)

                              Pro Rata Portion

Name                                                        Percent
Bardin Hill Event-Driven Master Fund LP                     9.4994%
HCN LP                                                      32.9221%
Halcyon Vallee Blanche Master LP                            9.9756%
Halcyon Eversource Credit LLC                               4.2391%
Bardin Hill WC Fund LP                                      14.2840%
Brown Cayman I                                              10.8908%
CAZ Halcyon Strategic Opportunities Fund, L.P.              3.6595%
CAZ Halcyon Offshore Strategic Opportunities Fund, L.P.     0.5652%
HLDR Fund I NUS LP                                          1.5533%
HLDR Fund I TE LP                                           2.6377%
HLDR Fund I UST LP                                          1.0357%
Praetorium Fund I ICAV                                      8.7376%
                                                            100.0000%




                                     27
           Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 170 of 185




                                    EXHIBIT 2

                               Second DIP Amendment




114792215\V-3
114792215\V-4
           Case 19-12378-KBO        Doc 1026-1      Filed 05/15/20     Page 171 of 185




                       AMENDMENT NO. 2 TO
   SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                This Amendment No. 2 (this “Amendment”), dated as of [●], 2020, to the
Superpriority Secured Debtor-in-Possession Credit Agreement, dated as of October 24, 2019 (as
amended by Amendment No. 1 and as further amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), among DURA AUTOMOTIVE
SYSTEMS, LLC, a Delaware limited liability company and a debtor and debtor-in-possession
under Chapter 11 of the Bankruptcy Code (the “Borrower”), the Domestic Subsidiaries from time
to time party thereto as guarantors thereunder and each, a debtor and debtor-in-possession under
Chapter 11 of the Bankruptcy Code (collectively the “Guarantors”), the financial institutions and
other investors from time to time lenders thereunder (collectively, the “Lenders”), and
CORTLAND CAPITAL MARKET SERVICES LLC, as agent for such Lenders (in such capacity,
the “Agent”). Capitalized terms used herein but not defined herein are used as defined in the Credit
Agreement.

                                      W I T N E S S E T H:

             WHEREAS, Section 9.1 of the Credit Agreement provides that the Credit
Documents may be amended or waived with the written consent of the Agent and the Required
Lenders; and

              WHEREAS, the Borrower has requested that the Agent and the Required Lenders
make certain amendments to the Credit Agreement, as more specifically set forth below, and the
Agent and Required Lenders have agreed to do so, subject to certain limitations and conditions set
forth below;

                NOW, THEREFORE the parties hereto agree as follows:

        Section 1.      Amendments to the Credit Agreement. The Credit Agreement is, effective
as of the date first written above and subject to the satisfaction (or due waiver) of the conditions
precedent set forth in Section 2 hereof, hereby amended as follows:

             (a)     The Recitals to the Credit Agreement are hereby amended by deleting
“$87,000,000” where it appears therein and substituting “$92,000,000” in lieu thereof.

               (b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in their proper alphabetical order:

                       “Amendment No. 2” means that certain Amendment No. 2 to this
         Agreement, dated as of the Amendment No. 2 Effective Date, among the Loan Parties, the
         Agent and the Lenders party thereto.

                        “Amendment No. 2 Delayed Draw Commitment” means, (i) with respect to
         each Term Loan Lender that is a Lender on the Amendment No. 2 Effective Date, the
         amount set forth opposite such Term Loan Lender’s name on Schedule 2.1(a) as such
         Lender’s “Amendment No. 2 Delayed Draw Commitment” and (ii) in the case of any
         Person that becomes a Term Loan Lender after the Amendment No. 2 Effective Date, the


KE 68166254.2
        Case 19-12378-KBO        Doc 1026-1       Filed 05/15/20   Page 172 of 185




      amount specified as such Term Loan Lender’s “Amendment No. 2 Delayed Draw
      Commitment” in the Assignment Agreement pursuant to which such Lender assumed such
      Amendment No. 2 Delayed Draw Commitment, in each case as the same may be reduced
      or increased from time to time pursuant to the terms hereof. The aggregate amount of the
      Term Loan Lenders’ Amendment No. 2 Delayed Draw Commitments on the Amendment
      No. 2 Effective Date is $5,000,000.

                    “Amendment No. 2 Delayed Draw Commitment Percentage” means, with
      respect to any Term Loan Lender at any time, the ratio of such Term Loan Lender’s
      Amendment No. 2 Delayed Draw Commitment at such time to the aggregate amount of
      Amendment No. 2 Delayed Draw Commitments of all Term Loan Lenders at such time.

                    “Amendment No. 2 Delayed Draw Loans” has the meaning stated in Section
      2.1(a).

                      “Amendment No. 2 Effective Date” means the date on which the conditions
      set forth in Section 2 (Conditions Precedents to the Effectiveness of Amendment No. 2) of
      Amendment No. 2 are satisfied, which date is [●], 2020.

                      “Amendment No. 2 Order” means an order of the Bankruptcy Court, in the
      form set forth in Exhibit H, authorizing, among other things, Amendment No. 2 and the
      transactions contemplated thereby, with only such modifications as are reasonably
      satisfactory to the Borrower and the Required Lenders.

             (c)     The following defined terms appearing in Section 1.1 of the Credit
Agreement shall be amended and restated in their entirety as follows:

                    “Maturity Date” means June 5, 2020.

                    “Orders” means the Interim Order, the Amendment No. 1 Order, the
      Amendment No. 2 Order and the Final Order, as applicable, in each case upon entry thereof
      by the Bankruptcy Court.

                     “Term Loan Commitment” means, individually or collectively, as the
      context may require, the Initial Commitment, the Delayed Draw Commitment, the
      Amendment No. 1 Delayed Draw Commitment or the Amendment No. 2 Delayed Draw
      Commitment. The aggregate amount of (i) the Initial Commitment as of the Amendment
      No. 2 Effective Date is $0, (ii) the Delayed Draw Commitment as of the Amendment No.
      2 Effective Date is $0, (iii) the Amendment No. 1 Delayed Draw Commitment as of the
      Amendment No. 2 Effective Date is $0 and (iv) the Amendment No. 2 Delayed Draw
      Commitment as of the Amendment No. 2 Effective Date is $5,000,000.

                     “Term Loan Exposure” means, with respect to any Lender at any time, the
      sum of (a) the Initial Commitment, the Delayed Draw Commitment, the Amendment No.
      1 Delayed Draw Commitment and the Amendment No. 2 Delayed Draw Commitment of
      such Lender at such time and (b) the aggregate principal amount of the Term Loans of such
      Lender outstanding at such time.



                                              2
         Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20     Page 173 of 185




               (d)     Section 2.1(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

                       (a)     Subject to the terms and conditions hereof and in the Orders, each
               Term Loan Lender severally agrees to (i) following entry of the Interim Order and
               the satisfaction (or waiver) of the conditions set forth in Sections 3.1, to make term
               loans to the Borrower in one or more Borrowings from time to time during the
               period beginning on the Closing Date and ending on October 30, 2019 in an
               aggregate principal amount for all such Borrowings not to exceed such Term Loan
               Lender’s Initial Commitment (the “Initial Loans”), (ii) following satisfaction (or
               waiver) of the conditions to Borrowing set forth in Sections 3.2, to make additional
               delayed draw term loans to the Borrower in one or more Borrowings from time to
               time during the period beginning upon entry of the Final Order and ending on the
               Termination Date (the “Delayed Draw Loans”) in an aggregate principal amount
               for all such borrowings not to exceed such Term Loan Lender’s Delayed Draw
               Commitment, (iii) following entry of the Amendment No. 1 Order and the
               satisfaction (or waiver) of the conditions set forth in Section 2 of Amendment No.
               1, to make delayed draw term loans to the Borrower in multiple Borrowings from
               time to time beginning on the Amendment No. 1 Effective Date and ending on the
               Maturity Date (the “Amendment No. 1 Delayed Draw Loans”) in an aggregate
               principal amount not to exceed such Term Loan Lender’s Amendment No. 1
               Delayed Draw Commitment and in a weekly amount equal to the Amendment No.
               1 Delayed Draw Weekly Amount and (iv) following entry of the Amendment No.
               2 Order and the satisfaction (or waiver) of the conditions set forth in Section 2 of
               Amendment No. 2, to make delayed draw term loans to the Borrower in multiple
               Borrowings from time to time beginning on the Amendment No. 2 Effective Date
               and ending on the date of the closing of an Acceptable 363 Sale for the Borrower’s
               North American business (the “Amendment No. 2 Delayed Draw Loans”) in an
               aggregate principal amount not to exceed such Term Loan Lender’s Amendment
               No. 2 Delayed Draw Commitment. Each borrowing of Delayed Draw Loans shall
               be made by the Term Loan Lenders in accordance with their respective Delayed
               Draw Commitment Percentage of the requested borrowing (and the aggregate
               amount of borrowings of Delayed Draw Loans shall in no event exceed the
               aggregate amount of the Delayed Draw Commitments of the Term Loan Lenders).
               Following the making of any Delayed Draw Loans, the Delayed Draw Commitment
               of such Term Loan Lender in respect of the Delayed Draw Loans shall
               automatically be reduced by the amount of such Delayed Draw Loan so made. To
               the extent not terminated earlier, each Term Loan Lender’s Delayed Draw
               Commitment shall terminate immediately and without further action on the
               Termination Date. Each Borrowing of Amendment No. 1 Delayed Draw Loans
               shall be made by the Term Loan Lenders in accordance with their respective
               Amendment No. 1 Delayed Draw Commitment Percentage of the requested
               Borrowing (and the aggregate amount of Borrowings of Amendment No. 1 Delayed
               Draw Loans shall in no event exceed the aggregate amount of the Amendment No.
               1 Delayed Draw Commitments of the Term Loan Lenders). Following the making
               of any Amendment No. 1 Delayed Draw Loans, the Amendment No. 1 Delayed
               Draw Commitment of such Term Loan Lender in respect of the Amendment No. 1


                                                 3
         Case 19-12378-KBO          Doc 1026-1       Filed 05/15/20    Page 174 of 185




               Delayed Draw Loans shall automatically be reduced by the amount of such
               Amendment No. 1 Delayed Draw Loan so made. Each Term Loan Lender’s
               Amendment No. 1 Delayed Draw Commitment shall terminate when the
               Amendment No. 1 Delayed Draw Commitment is reduced to $0. To the extent not
               terminated earlier, each Term Loan Lender’s Amendment No. 1 Delayed Draw
               Commitment shall terminate immediately and without further action on the
               Maturity Date. Each Borrowing of Amendment No. 2 Delayed Draw Loans shall
               be made by the Term Loan Lenders in accordance with their respective Amendment
               No. 2 Delayed Draw Commitment Percentage of the requested Borrowing (and the
               aggregate amount of Borrowings of Amendment No. 2 Delayed Draw Loans shall
               in no event exceed the aggregate amount of the Amendment No. 2 Delayed Draw
               Commitments of the Term Loan Lenders). Following the making of any
               Amendment No. 2 Delayed Draw Loans, the Amendment No. 2 Delayed Draw
               Commitment of such Term Loan Lender in respect of the Amendment No. 2
               Delayed Draw Loans shall automatically be reduced by the amount of such
               Amendment No. 2 Delayed Draw Loan so made. Each Term Loan Lender’s
               Amendment No. 2 Delayed Draw Commitment shall terminate when the
               Amendment No. 2 Delayed Draw Commitment is reduced to $0. To the extent not
               terminated earlier, each Term Loan Lender’s Amendment No. 2 Delayed Draw
               Commitment shall terminate immediately and without further action on the date of
               the closing of an Acceptable 363 Sale for the Borrower’s North American business.
               Once funded, each Initial Loan, each Delayed Draw Loan, each Amendment No. 1
               Delayed Draw Loan and each Amendment No. 2 Delayed Draw Loan shall be a
               “Loan” and a “Term Loan” for all purposes under this Agreement and the other
               Credit Documents. Notwithstanding anything herein to the contrary, each of the
               parties hereto acknowledges and agrees that (i) Initial Loans in the principal amount
               of $5,100,000 were advanced by the Term Loan Lenders to the Borrower on
               October 24, 2019 (with the allocation among the Term Loan Lenders as set forth
               on Schedule 2.1(b)), (ii) Initial Loans in the principal amount of $32,000,000 were
               advanced by the Term Loan Lenders to the Borrower on October 25, 2019 (with
               the allocation among the Term Loan Lenders as set forth on Schedule 2.1(b)) and
               (iii) Initial Loans in the principal amount of $22,500,000 were advanced by the
               Term Loan Lenders to the Borrower on October 30, 2019 (with the allocation
               among the Term Loan Lenders as set forth on Schedule 2.1(b)). Such Initial Loans
               shall accrue interest from the date so advanced in accordance with the terms of this
               Agreement. As of October 30, 2019 (after giving effect to the advance of Initial
               Loans on such date), the Initial Commitments of the Term Loan Lenders are $0.
               The aggregate amount of the Delayed Draw Commitments remaining on the
               Amendment No. 1 Effective Date are $0.

                (e)      The introductory paragraph to Section 3.2 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

                      Conditions to Delayed Draw Borrowing, Amendment No. 1 Delayed Draw
               Borrowing or Amendment No. 2 Delayed Draw Borrowing. The obligation of each
               Lender to make any Delayed Draw Loan, any Amendment No. 1 Delayed Draw
               Loan or any Amendment No. 2 Delayed Draw Loan on any Borrowing Date is


                                                 4
         Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20     Page 175 of 185




               subject to the satisfaction, or waiver in accordance with Section 9.1, of the
               following conditions precedent:

               (f)     Section 2.5 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

                       Section 2.5 Use of Proceeds. The Borrower will use the proceeds of any
               Borrowing consistent with the Orders and the Approved Budget (subject to
               Permitted Variances), (a) in the case of the Initial Loans, to refinance all amounts
               owing under (i) the Existing ABL Credit Agreement and (ii) the Patriarch DIP
               Facility, (b) for working capital and general corporate purposes, including capital
               expenditures, of the Credit Parties and, to the extent funded through intercompany
               loans evidenced by promissory notes pledged to the Agent to secure the Obligations
               on a first-priority basis in accordance with the Orders, (c) the pursuit of an
               Acceptable 363 Sale and (d) bankruptcy-related costs and expenses, subject to the
               Carve Out; provided that the proceeds of any Borrowing of Amendment No. 2
               Delayed Draw Loans shall be used only for ordinary course operations from the
               Amendment No. 2 Effective Date until the closing of an Acceptable 363 Sale for
               the Borrower’s North American business and not in any event for professional fee
               claims or Carve Out. No portion of the proceeds of any Borrowing shall be used by
               the Borrower or any of its Subsidiaries in any manner that would cause such
               Borrowing or the application of such proceeds to violate Regulation T, Regulation
               U or Regulation X of the Board of Governors of the Federal Reserve System or any
               other regulation thereof or to violate the Exchange Act, in each case as in effect on
               the date or dates of such Borrowing and such use of proceeds.

               (g)    Schedule 2.1(a) is hereby deleted in its entirety and replaced with Schedule
2.1(a) appearing on Exhibit A attached hereto.

            (h)    The Credit Agreement is hereby amended by adding a new Exhibit H
(Amendment No. 2 Order) thereto, which shall be in the form of Exhibit B attached hereto.

       Section 2.      Conditions Precedent to the Effectiveness of Amendment No. 2. This
Amendment shall become effective when each of the following conditions precedent shall have
been satisfied or duly waived by the Agent (such date, the “Amendment No. 2 Effective Date”):

                 (a)     The Lenders shall have received a certificate of the secretary or assistant
secretary, the chief executive officer, chief financial officer, the authorized signatory, the manager,
the general partner, or other Authorized Officer as the case may be, of each Credit Party with
respect to (i) the articles of incorporation or certificate of formation, as the case may be, of such
Credit Party (which certificate may certify that no changes have been made to the versions
delivered on the Closing Date or the Amendment No. 1 Effective Date in lieu of attaching such
documents to such certificate), (ii) the regulations, bylaws, operating agreement or limited
partnership agreement, as the case may be, of such Credit Party (which may certify that no changes
have been made to the versions delivered on the Closing Date or the Amendment No. 1 Effective
Date in lieu of attaching such documents to such certificate), (iii) the resolutions of the Board of
Directors of such Credit Party approving this Amendment and the other documents to be delivered


                                                  5
         Case 19-12378-KBO           Doc 1026-1       Filed 05/15/20     Page 176 of 185




by such Credit Party in accordance with this Amendment and the performance of the obligations
of such Credit Party thereunder, and (iv) the names and true signatures of the officers of such
Credit Party or such other persons authorized to sign this Amendment and the other documents to
be delivered by it thereunder.

               (b)   The Lenders shall have received a good standing certificate from the
applicable Governmental Authority of each jurisdiction of incorporation, organization or
formation of each Credit Party, each dated a recent date prior to the Amendment No. 2 Effective
Date.

               (c)    The Borrower, the Agent and the Required Lenders (which shall include
each Lender with an Amendment No. 2 Delayed Draw Commitment) shall have signed a
counterpart hereof (whether the same or different counterparts);

              (d)    The Agent and the Lenders shall have received a Borrowing Certificate in
accordance with Section 2.3 of the Credit Agreement, executed by an Authorized Officer of the
Borrower;

                (e)     As of the date hereof, after giving effect to any Amendment No. 2 Delayed
Draw Loans borrowed on the date hereof, the representations, warranties and covenants of the
Credit Parties contained in the Credit Documents (after giving effect to Amendment No. 2) shall
be true, correct and complied with, in each case, in all material respects (unless any such
representation, warranty or covenant shall already contain a materiality qualifier, in which case it
shall be true, correct and complied with in all respects) on and as of the date hereof, as if made on
and as of the date hereof;

              (f)    As of the date hereof, after giving effect to any Amendment No. 2 Delayed
Draw Loans borrowed on the date hereof and Amendment No. 2, no event shall have occurred and
be continuing or would result from the consummation of the Amendment No. 2 Delayed Draw
Loans that would constitute an Event of Default or a Default;

             (g)   After making any Amendment No. 2 Delayed Draw Loans requested on the
Amendment No. 2 Effective Date, the aggregate outstanding principal amount of the Amendment
No. 2 Delayed Draw Loans shall not exceed the aggregate amount of the Amendment No. 2
Delayed Draw Commitments;

               (h)    The Borrower shall have confirmed in writing that the proceeds of the
Amendment No. 2 Delayed Draw Loans shall be used in accordance with the provisions of Section
2.5 of the Credit Agreement, as amended by this Amendment;

                (i)    The Bankruptcy Court shall have entered the Amendment No. 2 Order
approving the incurrence of the Amendment No. 2 Delayed Draw Loans, and the Amendment No.
2 Order shall be in full force and effect, shall not have been vacated or reversed and shall not be
subject to any stay;

               (j)      The Agent and the Lenders shall have received a certificate from the chief
executive officer, chief financial officer, the authorized signatory, the manager, the general partner,
or other Authorized Officer, as the case may be, of each Credit Party stating that (i) no Customer


                                                  6
          Case 19-12378-KBO          Doc 1026-1        Filed 05/15/20     Page 177 of 185




has provided notice of its intention to terminate, modify, amend, remove, reduce, replace or
resource business with the Debtors or their non-Debtor subsidiaries, (ii) neither the Debtors nor
their non-Debtor subsidiaries have received notice of any Customer’s intent to purchase material
tooling or other material equipment and (iii) no non-Debtor subsidiary has initiated insolvency
proceedings in any jurisdiction; and

               (k)   All fees and out-of-pocket expenses (including attorneys’ fees) of the
Lenders and the Agent incurred and payable by the Borrower in accordance with the terms of the
Credit Documents in connection with this Amendment, the Credit Agreement and the other Credit
Documents shall have been paid, or shall be paid substantially concurrently with, the Amendment
No. 2 Delayed Draw Loans (which amounts may, at the Borrower’s option, be offset against the
proceeds of such Loans).

       On the date hereof, the Borrower shall be deemed to have represented and warranted that
the conditions specified in paragraphs (e) and (i) above have been satisfied.

         Section 3.     Consent of Guarantors and Reaffirmation of Obligations. Each Guarantor
hereby consents to this Amendment and agrees that it continues to guarantee the due and punctual
payment in full in cash of all Obligations, as modified hereby, when and as the same shall become
due, and that the terms hereof shall not affect in any way its obligations and liabilities, as expressly
modified hereby, under the Credit Documents. Each Credit Party hereby reaffirms as of the date
hereof (a) all such Obligations, and agrees that such Obligations shall remain in full force and
effect, (b) the Liens granted under the Credit Documents, and agrees that such Liens shall continue
to secure the Obligations as expressly modified hereby, and (c) the validity and enforceability of
the Credit Documents.

        Section 4.     Consent of the Agent. The Agent hereby consents to the incurrence by the
Borrower of the Amendment No. 2 Delayed Draw Loans and the completion by the Borrower of
the other transactions contemplated hereby and confirms that such actions shall not constitute an
Event of Default pursuant to Section 7.1(x) of the Credit Agreement.

       Section 5.      Consent of the Required Lenders. The Required Lenders hereby consent to
the modification of the Orders to permit the incurrence by the Borrower of the Amendment No. 2
Delayed Draw Loans and the completion by the Borrower of the other transactions contemplated
hereby and confirm that (i) such actions shall not constitute an Event of Default pursuant to Section
7.1(kk) of the Credit Agreement and (ii) this Amendment shall constitute the consent required by
Section 5.32 of the Credit Agreement with respect to the amendment of the Orders.

        Section 6.    Effect on the Credit Documents. As of the Amendment No. 2 Effective
Date, this Amendment shall constitute a Credit Document, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import and each reference
in the other Credit Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof,” “therein” and words of like import) shall refer to the Credit
Agreement as modified hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single agreement. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, (a) waive or modify any right, power
or remedy under, or any other provision of, any Credit Document or (b) commit or otherwise


                                                   7
         Case 19-12378-KBO         Doc 1026-1      Filed 05/15/20    Page 178 of 185




obligate the Agent or any Lender to enter into or consider entering into any other waiver or
modification of any Credit Document. Except as specifically amended above, all of the terms and
provisions of the other Credit Documents are and shall remain in full force and effect and are
hereby ratified and confirmed.

        Section 7.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each of which, when
executed and delivered, shall be deemed to be an original, and all of which, when taken together,
shall constitute but one and the same agreement. Delivery of an executed counterpart of this
Amendment by facsimile or other electronic transmission shall be equally as effective as delivery
of an original executed counterpart of this Amendment.

     Section 8.    Governing Law; Miscellaneous. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY
CODE. The provisions of Sections 9.11 and 9.12 of the Credit Agreement shall apply to this
Amendment mutatis mutandis.



                               [SIGNATURE PAGES FOLLOW]




                                               8
         Case 19-12378-KBO        Doc 1026-1      Filed 05/15/20    Page 179 of 185




        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized as of the date first
written above.

                                                  DURA AUTOMOTIVE SYSTEMS, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  DURA OPERATING, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  DURA MEXICO HOLDINGS, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  NAMP, LLC



                                                  By:
                                                  Name:
                                                  Title:

                                                  DURA AUTOMOTIVE SYSTEMS
                                                  CABLE OPERATIONS, LLC



                                                  By:
                                                  Name:
                                                  Title:




                           SIGNATURE PAGE TO AMENDMENT NO. 2
Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 180 of 185




                                 DURA FREEMONT, L.L.C.



                                 By:
                                 Name:
                                 Title:

                                 DURA G.P.



                                 By:
                                 Name:
                                 Title:




             SIGNATURE PAGE TO AMENDMENT NO. 2
Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 181 of 185




                                 CORTLAND CAPITAL MARKET
                                 SERVICES LLC, as the Agent



                                 By:
                                 Name:
                                 Title:




             SIGNATURE PAGE TO AMENDMENT NO. 2
Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 182 of 185




                                 [LENDER]



                                 By:
                                 Name:
                                 Title:




             SIGNATURE PAGE TO AMENDMENT NO. 2
 Case 19-12378-KBO       Doc 1026-1       Filed 05/15/20     Page 183 of 185




                   EXHIBIT A TO AMENDMENT NO. 2

                            SCHEDULE 2.1(A)

                            COMMITMENTS

                            Initial Commitment

      Term Loan Lender                              Initial Commitment
Halcyon Loan Trading Fund LLC                         $40, 711,159.11
          HCN LP                                      $13,548,481.32
   Praetorium Fund I ICAV                              $3,595,819.14
Halcyon Eversource Credit LLC                          $1,744,540.43
                                Total:                 $59,600,000



                         Delayed Draw Commitment

      Term Loan Lender                           Delayed Draw Commitment
Halcyon Loan Trading Fund LLC                         $16,666,984.61
          HCN LP                                       $5,546,693.70
   Praetorium Fund I ICAV                              $1,472,113.86
Halcyon Eversource Credit LLC                          $714,207.83
                                Total:                 $24,400,000



               Amendment No. 1 Delayed Draw Commitment

      Term Loan Lender                   Amendment No. 1 Delayed Draw Commitment
             [●]                                              $[●]
             [●]                                              $[●]
             [●]                                              $[●]
                                Total:                     $3,000,000
Case 19-12378-KBO     Doc 1026-1     Filed 05/15/20     Page 184 of 185




           Amendment No. 2 Delayed Draw Commitment

   Term Loan Lender                 Amendment No. 2 Delayed Draw Commitment
         [●]                                             $[●]
         [●]                                             $[●]
         [●]                                             $[●]
                           Total:                     $5,000,000
Case 19-12378-KBO   Doc 1026-1   Filed 05/15/20   Page 185 of 185




              EXHIBIT B TO AMENDMENT NO. 2

                         EXHIBIT H

                AMENDMENT NO. 2 ORDER


                        (See attached.)
